Execution Version
SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION REVOLVING CREDIT AGREEMENT


Dated as of
October 2, 2020
among
Oasis Petroleum Inc.,
as Parent and a Debtor and Debtor-in-Possession,


Oasis Petroleum North America LLC,
as Borrower and a Debtor and Debtor-in-Possession,
the other Credit Parties party hereto,
each as a Guarantor and a Debtor and Debtor-in-Possession,


Wells Fargo Bank, N.A.,
as Administrative Agent and Issuing Bank,
and
The Lenders Party Hereto


Sole Lead Arranger and Sole Bookrunner
Wells Fargo Securities, LLC






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Article I
Definitions and Accounting Matters
Section 1.01    Terms Defined Above    2
Section 1.02    Certain Defined Terms    2
Section 1.03    Types of Loans and Borrowings    35
Section 1.04    Terms Generally; Rules of Construction    35
Section 1.05    Accounting Terms and Determinations; GAAP    35
Section 1.06    Rates    35
Section 1.07    Divisions    36
Article II
The Credits
Section 2.01     Commitments    36
Section 2.02    Loans and Borrowings    37
Section 2.03    Requests for Borrowings    38
Section 2.04    Interest Elections    39
Section 2.05    Funding of Borrowings; Funding by Lenders    40
Section 2.06    Scheduled Termination of Commitments    41
Section 2.07    [Reserved]    41
Section 2.08    Letters of Credit    41
Section 2.09    Conversion    47
Article III
Payments of Principal and Interest; Prepayments; Fees
Section 3.01     Repayment of Loans    48
Section 3.02    Interest    48
Section 3.03    Alternate Rate of Interest    49
Section 3.04    Prepayments    50
Section 3.05    Fees    51
Article IV
Payments; Pro Rata Treatment; Sharing of Set-offs
Section 4.01     Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    53
Section 4.02    Presumption of Payment by the Borrower    54
Section 4.03    Certain Deductions by the Administrative Agent    54
Section 4.04    Disposition of Proceeds    54
Article V
Increased Costs; Break Funding Payments; Taxes
Section 5.01     Increased Costs    55
Section 5.02    Break Funding Payments    56
1



--------------------------------------------------------------------------------



Section 5.03    Taxes    56
Section 5.04    Mitigation Obligations; Replacement of Lenders    59
Section 5.05    Illegality    60
Article VI
Conditions Precedent
Section 6.01     Effective Date    60
Section 6.02    Each Credit Event    64
Article VII
Representations and Warranties
Section 7.01     Organization; Powers    66
Section 7.02    Authority; Enforceability    66
Section 7.03    Approvals; No Conflicts    66
Section 7.04    Financial Condition; No Material Adverse Change    67
Section 7.05    Litigation    67
Section 7.06    Environmental Matters    68
Section 7.07    Compliance with the Laws and Agreements; No Defaults    69
Section 7.08    Investment Company Act    69
Section 7.09    Taxes    69
Section 7.10    ERISA    69
Section 7.11    Disclosure; No Material Misstatements    70
Section 7.12    Insurance    71
Section 7.13    Restriction on Liens    71
Section 7.14    Subsidiaries    71
Section 7.15    Location of Business and Offices    71
Section 7.16    Properties; Titles, Etc    72
Section 7.17    Maintenance of Properties    73
Section 7.18    Gas Imbalances, Prepayments    73
Section 7.19    Marketing of Production    74
Section 7.20    Swap Agreements and Qualified ECP Guarantor    74
Section 7.21    Use of Loans and Letters of Credit    74
Section 7.22    [Reserved]    74
Section 7.23    Anti-Corruption Laws    74
Section 7.24    Sanctions    75
Section 7.25    OP International    75
Section 7.26    EEA Financial Institutions    75
Section 7.27    DevCo Properties    75
Section 7.28    FERC    77
Section 7.29    State Regulation    77
Section 7.30    Title to Refined Products    77
Section 7.31    [Reserved]    77
Section 7.32    Beneficial Ownership Certification    78
Section 7.33    Security Interests    78
Section 7.34    Reorganization Matters    78
2



--------------------------------------------------------------------------------



Article VIII
Affirmative Covenants
Section 8.01     Financial Statements; Other Information    79
Section 8.02    Notices of Material Events    84
Section 8.03    Existence; Conduct of Business    84
Section 8.04    Payment of Obligations    84
Section 8.05    Performance of Obligations under Loan Documents    85
Section 8.06    Operation and Maintenance of Properties    85
Section 8.07    Insurance    85
Section 8.08    Books and Records; Inspection Rights    86
Section 8.09    Compliance with Laws    86
Section 8.10    Environmental Matters    86
Section 8.11    Further Assurances    87
Section 8.12    Reserve Reports    88
Section 8.13    Title Information    89
Section 8.14    ERISA Compliance    89
Section 8.15    DevCo Properties    89
Section 8.16    Marketing Activities    90
Section 8.17    Commodity Exchange Act Keepwell Provisions    91
Section 8.18    DevCo Parent Undertaking    91
Section 8.19    Ownership of DevCo Equity Interests    91
Section 8.20    Ownership of General Partner Equity Interests    91
Section 8.21    Accounts    91
Section 8.22    Case Milestones    92
Section 8.23    Cash Management    93
Section 8.24    Pleadings    93
Section 8.25    Bankruptcy Related Matters    93
Article IX
Negative Covenants
Section 9.01     Financial Covenants.    94
Section 9.02    Debt    94
Section 9.03    Liens    95
Section 9.04    Dividends, Distributions and Redemptions; Repayment of
Debt    96
Section 9.05    Investments, Loans and Advances    97
Section 9.06    Nature of Business; International Operations    98
Section 9.07    Proceeds of Notes    98
Section 9.08    ERISA Compliance    99
Section 9.09    Sale or Discount of Receivables    99
Section 9.10    Mergers, Etc    99
Section 9.11    Sale of Properties and Liquidation of Swap Agreements    100
Section 9.12    Environmental Matters    100
Section 9.13    Transactions with Affiliates    100
3



--------------------------------------------------------------------------------



Section 9.14    Subsidiaries    101
Section 9.15    Negative Pledge Agreements; Dividend Restrictions    101
Section 9.16    Gas Imbalances, Take-or-Pay or Other Prepayments    101
Section 9.17    Swap Agreements    101
Section 9.18    Covenants of Parent, OP LLC and the General Partner    102
Section 9.19    Changes to Organizational Documents of General Partner, DevCos
and Credit Parties    103
Section 9.20    Chapter 11 Claims    103
Section 9.21    Other Financings    103
Section 9.22    Superpriority Claims    103
Article X
Events of Default; Remedies
Section 10.01     Events of Default    104
Section 10.02    Remedies    107
Article XI
The Agents
Section 11.01     Appointment; Powers    109
Section 11.02    Duties and Obligations of Administrative Agent    109
Section 11.03    Action by Administrative Agent    110
Section 11.04    Reliance by Administrative Agent    110
Section 11.05    Subagents    111
Section 11.06    Resignation of Administrative Agent    111
Section 11.07    Agents as Lenders    111
Section 11.08    No Reliance    111
Section 11.09    Administrative Agent May File Proofs of Claim    112
Section 11.10    Authority of Administrative Agent to Release Collateral and
Liens    113
Section 11.11    The Arranger    113
Article XII
Miscellaneous
Section 12.01     Notices    113
Section 12.02    Waivers; Amendments    114
Section 12.03    Expenses, Indemnity; Damage Waiver    115
Section 12.04    Successors and Assigns    118
Section 12.05    Survival; Revival; Reinstatement    121
Section 12.06    Counterparts; Integration; Effectiveness    122
Section 12.07    Severability    122
Section 12.08    Right of Setoff    123
Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS    123
Section 12.10    Headings    124
Section 12.11    Confidentiality    124
4



--------------------------------------------------------------------------------



Section 12.12    Interest Rate Limitation    125
Section 12.13    EXCULPATION PROVISIONS    126
Section 12.14    Collateral Matters; Swap Agreements    127
Section 12.15    No Third Party Beneficiaries    127
Section 12.16    USA Patriot Act Notice    127
Section 12.17    [Reserved]    127
Section 12.18    [Reserved]    127
Section 12.19    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions    127
Section 12.20    No Advisory or Fiduciary Responsibility    128
Section 12.21    Acknowledgement Regarding Any Supported QFCs    129
Section 12.22    Incorporation of DIP Order by Reference    129
Section 12.23    CREDIT PARTY RELEASE    129
Article XIII
Guarantee
Section 13.01     Guarantee; Limitation of Liability.    130
Section 13.02    Guarantee Absolute    130
Section 13.03    Waivers and Acknowledgments    132
Section 13.04    Subrogation    132
Section 13.05    Continuing Guaranty; Assignment    133
Section 13.06    Release    133
Article XIV
Section 14.01     Grant of Security Interest    134
Section 14.02    Assignment of As-Extracted Collateral    135
Section 14.03    Perfection of Security Interest    136
Section 14.04    Right to Cure    137
Section 14.05    The Administrative Agent’s and Lenders’ Rights, Duties, and
Liabilities    137
Section 14.06    Rights in Respect of Investment Property    137
Section 14.07    Remedies    138






5



--------------------------------------------------------------------------------



ANNEXES, EXHIBITS AND SCHEDULES
Annex I        List of Commitments
Exhibit A        Form of Note
Exhibit B        Form of Borrowing Request
Exhibit C        Form of Interest Election Request
Exhibit D        Form of Compliance Certificate
Exhibit E        Form of Assignment and Assumption
Exhibit F        Effective Date DIP Budget
Exhibit G-1        Form of U.S. Tax Compliance Certificate (Foreign Lenders; Not
Partnerships)
Exhibit G-2        Form of U.S. Tax Compliance Certificate (Foreign
Participants; Not Partnerships)
Exhibit G-3        Form of U.S. Tax Compliance Certificate (Foreign
Participants; Partnerships)
Exhibit G-4        Form of U.S. Tax Compliance Certificate (Foreign Lenders;
Partnerships)
Exhibit H        Exit Facility Term Sheet


Schedule 2.08        Pre-Petition Letters of Credit
Schedule 7.05        Litigation
Schedule 7.06        Environmental Matters
Schedule 7.14        Subsidiaries
Schedule 7.16        Title Defects
Schedule 7.18        Gas Imbalances
Schedule 7.19        Marketing Contracts
Schedule 7.20        Swap Agreements
Schedule 9.05        Investments
Schedule 14.01    Commercial Tort Claims


6




--------------------------------------------------------------------------------



THIS SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION REVOLVING CREDIT
AGREEMENT dated as of October 2, 2020, is among: Oasis Petroleum Inc., a
Delaware corporation (the “Parent”); Oasis Petroleum North America LLC, a
Delaware limited liability company (the “Borrower”); each of the other
Guarantors party hereto; each of the Lenders from time to time party hereto;
Wells Fargo Bank, N.A. (in its individual capacity, “Wells Fargo”) as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and as Issuing Bank
(capitalized terms used but not defined in this introductory paragraph or in the
recitals below have the meaning provided in Section 1.02).
R E C I T A L S
A.    On September 30, 2020 (the “Petition Date”), the Parent, the Borrower and
its Subsidiaries (as defined below) each commenced a voluntary case (each a
“Chapter 11 Case”, and collectively, the “Chapter 11 Cases”) under Chapter 11 of
Title 11 of the Bankruptcy Code, and the Chapter 11 Cases are being jointly
administered in the Bankruptcy Court (as defined below).
B.    From and after the Petition Date, the Parent, the Borrower and its
Subsidiaries continue to operate their businesses and manage their properties as
debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code.
C.    Prior to the Petition Date, financing was provided to the Borrower
pursuant to that certain Third Amended and Restated Credit Agreement dated as of
October 16, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the Petition Date, the “Pre-Petition Credit
Agreement”), among the Borrower, the Parent, OP LLC, the lenders from time to
time party thereto (the “Pre-Petition Lenders”), Wells Fargo Bank, in its
capacities as “Administrative Agent” for the Pre-Petition Lenders (in such
capacity, the “Pre-Petition Agent”) and “Issuing Bank” (in such capacity, the
“Pre-Petition Issuing Bank”) and Wells Fargo Bank and JPMorgan Chase Bank, N.A.,
in their respective capacities as “Swingline Lender” (in such capacity, the
“Pre-Petition Swingline Lenders”), pursuant to which the Pre-Petition Lenders
extended “Loans” (as defined in the Pre-Petition Credit Agreement), the
Pre-Petition Issuing Bank issued “Letters of Credit” (as defined in the
Pre-Petition Credit Agreement) and the Pre-Petition Swingline Lenders extended
“Swingline Loans” (as defined in the Pre-Petition Credit Agreement).
D.    The Borrower seeks to obtain post-petition debtor-in-possession credit
financing (the “DIP Facility”) consisting of (i) new money revolving credit in
an aggregate principal amount not to exceed $150,000,000 and (ii) a roll-up in
an aggregate amount of up to $300,000,000 upon entry of the DIP Order, in
accordance with the terms and conditions set forth in the Loan Documents.
E.    The relative priority of the DIP Facility with respect to the Collateral
granted to secure the Indebtedness shall be as set forth in the DIP Order upon
entry thereof by the Bankruptcy Court and subject to, among other things, the
Carve Out.
1

--------------------------------------------------------------------------------



F.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
Article I.
Definitions and Accounting Matters
Section 1.01Terms Defined Above
As used in this Agreement, each term defined above has the meaning indicated
above.
Section 1.02Certain Defined Terms
As used in this Agreement, the following terms have the meanings specified
below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Plan” means a Chapter 11 Plan that  provides for the termination of
the unused commitments under the DIP Facility and the Payment in Full of the
Indebtedness (and, as applicable, cash collateralization of any issued and
undrawn Letters of Credit (or other arrangements satisfactory to the Issuing
Bank and the Administrative Agent)) upon the effective date of such plan,
 provides that the effective date of such plan shall occur by a date that is
within the applicable Case Milestones,  contains customary releases and other
exculpatory provisions for the benefit of the Administrative Agent, the Lenders,
the Pre-Petition Agent, the Pre-Petition Issuing Bank and the Pre-Petition
Lenders,  shall be in full force and effect, with respect to foregoing clauses
(a) through (d), shall not have been modified, altered, amended or otherwise
changed or supplemented without the prior written consent of the Administrative
Agent and the Pre-Petition Agent and (f) is otherwise in form and substance
reasonably satisfactory to the Administrative Agent and the Pre-Petition Agent
(it being understood and agreed that the Chapter 11 Plan of the Borrower and its
Affiliates filed with the Bankruptcy Court as of September 30, 2020 is
satisfactory to the Administrative Agent and the Pre-Petition Agent and meets
the requirements of clauses (a) through (d) and clause (f) of this definition).
“Account Control Agreement” means any control agreement which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over the applicable Deposit Account,
Securities Account or Commodity Account and executed by the institutions
maintaining a Deposit Account, Securities Account or Commodity Account (as
applicable) in the name of the applicable Credit Parties, in each case, as
required by Section 8.21, in form and substance acceptable to the Administrative
Agent.
“Accounts” means all “accounts” (as defined in Article 9 of the UCC) now owned
or hereafter created or acquired by any Credit Party, including without
limitation all of the following now owned or hereafter created or acquired by
any Credit Party: (a) accounts
2

--------------------------------------------------------------------------------



receivable, payment intangibles, contract rights, book debts, notes, drafts and
other obligations or indebtedness owing to any such Credit Party arising from
the sale, lease or exchange of goods or other property and/or the performance of
services; (b) any Credit Party’s rights in, to and under all purchase orders for
goods, services or other property; (c) any Credit Party’s rights to any goods,
services or other property represented by any of the foregoing (including
returned or repossessed goods and unpaid sellers’ rights of rescission,
replevin, reclamation and rights to stoppage in transit); (d) monies due to or
to become due to any Credit Party under all contracts for the sale, lease or
exchange of goods or other property and/or the performance of services including
the right to payment of any interest or finance charges with respect thereto
(whether or not yet earned by performance on the part of such Credit Party); and
(e) all collateral security and guaranties of any kind given by any Person with
respect to any of the foregoing.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Loans” has the meaning assigned such term in Section 5.05.
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and any other agent for the Lenders from time to time appointed under this
Agreement.
“Agreement” means this Senior Secured Superpriority Debtor-in-Possession
Revolving Credit Agreement, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
“Allowed Professional Fees” has the meaning set forth in the DIP Order.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of  the Prime Rate in effect on such day,  the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00% and  the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively. For the avoidance of doubt, if the Alternate Base Rate
shall be less than 2.00% per annum, such rate shall be deemed to be 2.00% per
annum for purposes of this Agreement.
3

--------------------------------------------------------------------------------



“Alternate Base Rate Margin” means, for any day, (a) with respect to any ABR
Borrowing made (i) pursuant to Section 2.01(a) (and any conversion of a
Borrowing made pursuant to Section 2.01(a) to an ABR Borrowing) or (ii) in
respect of an LC Disbursement for any Letter of Credit (other than a Roll-Up
Letter of Credit) and any continuation thereof, 4.50% per annum and (b) with
respect to any ABR Borrowing deemed made (i) pursuant to Section 2.01(b) (and
any conversion of a Borrowing deemed made pursuant to Section 2.01(b) to an ABR
Borrowing) or (ii) in respect of an LC Disbursement for any Roll-Up Letter of
Credit (and any continuation thereof), 3.25% per annum.
“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Parent, OP LLC, Borrower or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption,
including the FCPA.
“Anti-Money Laundering Laws” means any and all laws, statues, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing or money laundering (including, without limitation, the USA Patriot
Act, the Money Laundering Control Act of 1986, the Bank Secrecy Act, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), and
the rules and regulations promulgated thereunder) of the jurisdictions in which
the Parent, OP LLC, the Borrower or any of its Subsidiaries operates or in which
the proceeds of the Loans or Letters of Credit will be used in connection with
the operations of the Parent, OP LLC, the Borrower or any of their respective
Subsidiaries.
“Applicable Percentage” means, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Applicable Percentage shall
be the percentage obtained by dividing such Lender’s Revolving Credit Exposure
at such time by the aggregate Revolving Credit Exposures of all Lenders at such
time.
“Approved Counterparty” shall mean any Person who, with respect to a Swap
Agreement, is  a Secured Swap Party, or  any other Person whose issuer rating or
long term senior unsecured debt ratings at the time of entry into such Swap
Agreement is A-/A3 by S&P or Moody’s (or their equivalent) or higher (or whose
obligations under the applicable Swap Agreement are guaranteed by an Affiliate
of such Person meeting such rating standards).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by  a Lender,  an Affiliate of a Lender or  an entity or an Affiliate of
an entity that administers or manages a Lender.
“Approved Petroleum Engineers” means  Netherland, Sewell & Associates, Inc.,
 Ryder Scott Company Petroleum Consultants, L.P.,  W. D. Von Gonten & Co.,
 DeGolyer and MacNaughton and  any other independent petroleum engineers
reasonably acceptable to the Administrative Agent.
4

--------------------------------------------------------------------------------



“Arranger” means Wells Fargo Securities, LLC, in its capacities as the sole lead
arranger and sole bookrunner hereunder.
“As-Extracted Collateral” has the meaning assigned to such term in the Uniform
Commercial Code presently in effect in the jurisdiction in which the relevant
Collateral is situated or which otherwise is applicable to the creation or
perfection of the Liens described herein or the rights and remedies of the
Administrative Agent under Article XIV of this Agreement.
“Asset Sale” means any sale, transfer, assignment, conveyance or other
disposition by any Credit Party of any of its Property to any Person that is not
a Credit Party, but excluding sales and other dispositions of Property permitted
pursuant to Section ‎9.11(a) or Section 9.11(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
“Avoidance Actions” has the meaning set forth in the DIP Order.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Products” means any of the following bank services:  commercial credit
cards,  stored value cards, and  treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Guarantor.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” now and hereafter in effect, or any applicable successor statute.
5

--------------------------------------------------------------------------------



“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division, any appellate court having jurisdiction
over the Chapter 11 Cases from time to time, or any other court having
jurisdiction over the Chapter 11 Cases from time to time.
“Beartooth” means Beartooth DevCo LLC, a Delaware limited liability company.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Bobcat” means Bobcat DevCo LLC, a Delaware limited liability company.
“Borrowing” means Loans of the same Type, made (or deemed made), converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Budgeted Expenditures” means expenditures permitted to be paid by the Credit
Parties in accordance with the DIP Budget, subject to the Permitted Variances.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
“Call Spread Counterparties” means one or more financial institutions selected
by the Parent to sell the options contemplated by the Permitted Bond Hedge
Transaction(s) and purchase the warrants contemplated by the Permitted Warrant
Transaction(s).
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
“Carve Out” has the meaning provided in the DIP Order.
6

--------------------------------------------------------------------------------



“Carve Out Reserves” has the meaning provided in the DIP Order.
“Case Milestones” has the meaning provided in Section 8.22.
“Cash Management Order” means an order in form and substance approved by the
Administrative Agent regarding the Credit Parties’ cash management system, bank
accounts, cash collections and disbursements, intercompany transactions, bank
fees, business forms, corporate cards and related matters, as such order may be
amended, supplemented or modified with the prior approval of the Administrative
Agent.
“CFC” means any subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.
“Change in Control” means  the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), other than by the Designated Equity Holders, of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent,
 occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were not  initial members of the board of
directors of Parent,  nominated (or whose nomination was approved) by the board
of directors of the Parent or  appointed (or whose appointment was approved) by
directors so nominated (or whose nomination was so approved),  the Parent fails
to own directly or indirectly all of the Equity Interests of the Borrower,  the
General Partner shall cease to be the sole general partner of the Midstream MLP,
with substantially the same powers to manage the Midstream MLP as are granted to
the General Partner under the Midstream MLP Partnership Agreement on the
Effective Date,  the failure of the Parent, OP LLC and the Borrower to own
directly or indirectly  all of the Equity Interests of the General Partner other
than the Class B Units and  Equity Interests representing at least 85% of total
number of Units (as defined in the General Partner LLC Agreement) issued by the
General Partner or  the failure of the Parent to have direct or indirect sole
Control of the General Partner.
“Change in Law” means  the adoption of any law, rule or regulation after the
date of this Agreement,  any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement or  compliance by any Lender or the
Issuing Bank (or, for purposes of Section 5.01(b)), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided, however, for the purposes of this Agreement, each of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith or promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or the
United States or foreign regulatory authorities, in each case, pursuant to
Basel III, shall be deemed to be a change in law regardless of when such law,
rule or regulation goes into effect or is adopted.
7

--------------------------------------------------------------------------------



“Chapter 11 Plan” means a plan of reorganization or liquidation filed in any of
the Chapter 11 Cases under Section 1121 of the Bankruptcy Code.
“Chattel Paper” means “chattel paper” as defined in Article 9 of the UCC.
“Class B Unit” has the meaning set forth in the General Partner LLC Agreement,
as in effect on the Effective Date.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Collateral” has the meaning given thereto in Section 14.01.
“Commercial Tort Claims” means those certain currently existing commercial tort
claims of any Credit Party, including without limitation, each commercial tort
claim specifically described in Schedule 14.01.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make (or be deemed to make) Loans and to acquire (or be deemed to acquire)
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b). The
amount representing each Lender’s Commitment shall at any time be the amount set
forth opposite such Lender’s name on Annex I under each column to the extent in
effect at such time, as the same may be reduced, terminated, or otherwise
modified from time to time pursuant to the terms hereof.
“Commitment Fee Rate” means a rate of 0.50% per annum on the average daily
unused amount of the New Money Commitment of such Lender during the period from
and including the Effective Date to but excluding the Termination Date.
“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.
“Commodity Contracts” means “Commodity contract” as defined in Article 9 of the
UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Confirmation Order” has the meaning provided in Section 8.22(c)(iii).
“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP. For the avoidance of doubt, in no event shall
the Midstream MLP, any of subsidiaries of the Midstream MLP or any DevCo be a
Consolidated Subsidiary for purposes of the Loan Documents.
8

--------------------------------------------------------------------------------



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.
“Conversion Date” means the date upon which the conditions precedent to the
effectiveness of the Exit Credit Agreement shall have been satisfied or waived,
including the execution of the Exit Credit Agreement by the Administrative Agent
and the Borrower.
“Convertible Notes” means any unsecured senior or senior subordinated Debt
securities (whether registered or privately placed) convertible into Equity
Interests of the Parent (other than Disqualified Capital Stock) incurred
pursuant to a Convertible Notes Indenture.
“Convertible Notes Indenture” means any indenture among the Parent, as issuer,
the subsidiary guarantors party thereto and the trustee named therein, pursuant
to which the Convertibles Notes are issued, as the same may be amended or
supplemented in accordance with Section 9.04(b).
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 382.2(b).
“Covered Party” has the meaning assigned to it in Section 12.21.
“Credit Parties” means, collectively, the Borrower and each Guarantor, and
“Credit Party” means any one of the foregoing. For the avoidance of doubt, no
DevCo shall be a Credit Party for purposes of the Loan Documents.
9

--------------------------------------------------------------------------------



“Current Production” means the lesser of  the prior month’s production of each
of crude oil and natural gas, calculated separately, of the Borrower and its
Subsidiaries and  the forecasted production, as reasonably determined by the
Borrower, of each of crude oil and natural gas, calculated separately, of the
Borrower and its Subsidiaries for each month for the period ending no sooner
than the latest month for which volumes are hedged under Swap Agreements.
“Debt” means, for any Person, the sum of the following (without duplication):
 all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments;  all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments;  all accounts
payable and all accrued expenses, liabilities or other obligations of such
Person to pay the deferred purchase price of Property or services;  all
obligations under Capital Leases;  all obligations under Synthetic Leases;  all
Debt (as defined in the other clauses of this definition) of others secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person;  all Debt (as defined in the other
clauses of this definition) of others guaranteed by such Person or in which such
Person otherwise assures a creditor against loss of the Debt (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such Debt
and the maximum stated amount of such guarantee or assurance against loss;  all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others to purchase the Debt or Property
of others;  obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments, other than gas balancing arrangements in the ordinary course of
business;  obligations to pay for goods or services even if such goods or
services are not actually received or utilized by such Person (other than firm
transportation or storage, or drilling contracts);  any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;  Disqualified
Capital Stock; and  the undischarged balance of any production payment created
by such Person or for the creation of which such Person directly or indirectly
received payment. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that  has failed, within three (3) Business
Days of the date required to be funded or paid, to  fund any portion of its
Loans,  fund any portion of its participations in Letters of Credit or  pay over
to any Credit Party any other amount required to be paid by it hereunder;  has
notified the Borrower or any other Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its
10

--------------------------------------------------------------------------------



funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit;  has failed, within three (3) Business Days
after request by the Administrative Agent or a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent; or  has (or whose
bank holding company has) been placed into receivership, conservatorship or
bankruptcy or has become subject to a Bail-In Action; provided that (x) a Lender
shall not become a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or Person controlling such
Lender or the exercise of control over a Lender or Person controlling such
Lender by a Governmental Authority or an instrumentality thereof and (y) the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator with respect to a Lender or Person under the Dutch Financial
Supervision Act 2007 (as amended from time to time and including any successor
legislation) shall not be deemed an event described in clause (d) hereof, so
long as, in the case of each of clauses (x) and (y), such ownership interest or
such appointment, as applicable, does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.
“De Minimis Accounts” means any Deposit Account, Commodity Account or Securities
Account so long as the balance in each such account, individually, does not
exceed $1,000,000 at any time and the aggregate balance of all such Deposit
Accounts, Commodity Accounts and Securities Accounts does not at any time exceed
$2,000,000.
“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.
“Designated Equity Holders” means  EnCap Investments L.P. and  any of its
Affiliates and funds or partnerships managed or advised by it or any of its
Affiliates, but not including their respective portfolio companies.
“DevCo” means Beartooth and Bobcat; provided that any such Person shall only
constitute a DevCo so long as  the Parent and OP LLC directly or indirectly owns
Equity Interests in such Person (other than any Equity Interests indirectly held
by the Parent and OP LLC through the Midstream MLP and its subsidiaries) and
 less than 100% of the Equity Interests in such Person are owned directly or
indirectly by the Parent and OP LLC (excluding any Equity Interests held
directly or indirectly by the Midstream MLP and its subsidiaries).
“DevCo Parent Undertaking” means either of the DevCo Parent Undertaking
Agreements in respect of a DevCo, dated as of the date hereof, between OMS and
the Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.
11

--------------------------------------------------------------------------------



“DIP Budget” means a 13-week cash flow budget detailing the Credit Parties’
anticipated cash receipts and expenditures (including capital expenditures, debt
service, adequate protection payments, professional fees and expenses), as
amended, supplemented, or replaced from time to time in accordance with this
Agreement and the DIP Order, which budget (and any amendments thereto or
replacements thereof) shall be in form and substance acceptable to the
Administrative Agent. The DIP Budget in effect as of the Effective Date is
attached as Exhibit F hereto.
“DIP Order” means, collectively, the Interim DIP Order and, from and after its
entry by the Bankruptcy Court, the Final DIP Order.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of  the Maturity Date and  the date on which there are no Loans, LC Exposure or
other obligations hereunder outstanding and all of the Commitments are
terminated.
“Documents” means all “documents” (as defined in Article 9 of the UCC) or other
receipts covering, evidencing or representing goods now owned or hereafter
acquired by any Credit Party including, without limitation, all bills of lading,
dock warrants, dock receipts, warehouse receipts and orders for the delivery of
goods, and any other document which in the regular course of business or
financing is treated as adequately evidencing that the Person in possession of
it is entitled to receive, hold and dispose of the document and the goods it
covers.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
“EEA Financial Institution” means  any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority,  any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or
 any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
12

--------------------------------------------------------------------------------



“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to occupational health and worker safety, the protection of the
environment, the preservation or reclamation of natural resources, or the
management, release or threatened release of any hazardous substance, in effect
in any and all jurisdictions in which the Parent, the Borrower or any Subsidiary
is conducting or at any time has conducted business, or where any Property of
the Borrower or any Subsidiary is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements. The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that  in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and  to the extent the
Environmental Laws of the state or other jurisdiction in which any Property of
the Borrower or any Subsidiary is located establish a meaning for “oil,”
“hazardous substance,” “release,” “solid waste,” “disposal” or “oil and gas
waste” which is broader than that specified in either OPA, CERCLA, RCRA or
Section 91.1011, such broader meaning shall apply.
“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.
“Equipment” means all “equipment” (as defined in Article 9 the UCC) now owned or
hereafter acquired by any Credit Party including, without limitation, all
machinery, vessels, and aircraft, and all other tangible personal property
(other than Inventory) and all parts thereof and all additions and accessions
thereto and replacements therefor.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
13

--------------------------------------------------------------------------------



“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Eurodollar Margin” means, for any day, (a) with respect to any Eurodollar
Borrowing made pursuant to Section 2.01(a) (and any continuation or conversion
of a Borrowing made pursuant to Section 2.01(a) as a Eurodollar Borrowing),
5.50% per annum and (b) with respect to any Eurodollar Borrowing deemed made
pursuant to Section 2.01(b) (and any continuation or conversion of a Borrowing
deemed made pursuant to Section 2.01(b) as a Eurodollar Borrowing), 4.25% per
annum.
“Event of Default” has the meaning assigned such term in Section 10.01.
“Excepted Liens” means:  Liens for Taxes, assessments or other governmental
charges or levies (other than Liens imposed pursuant to Section 401(a)(29) or
412(n) of the Code or by ERISA) that arose prior to the Petition Date and which
were, as of the Petition Date, not delinquent or which were being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;  Liens arising by operation of law in
connection with workers’ compensation, unemployment insurance or other social
security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
 statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties (or in the case of the DevCos, of the Midstream Properties)
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;  contractual Liens which
arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business (or in the case of the
DevCos, usual and customary in the midstream business) and are for claims which
are not delinquent or which are being contested in good faith by appropriate
action and for
14

--------------------------------------------------------------------------------



which adequate reserves have been maintained in accordance with GAAP, provided
that any such Lien referred to in this clause does not materially impair the use
of any material Property covered by such Lien for the purposes for which such
Property is held by the Borrower or any Subsidiary or any DevCo or materially
impair the value of such Property subject thereto;  Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by Borrower or any of its Subsidiaries or any DevCo to provide
collateral to the depository institution;  easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
the Borrower or any Subsidiary or any DevCo for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of any material Property for the purposes of which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of any material Property subject thereto;  to the extent in accordance
with the DIP Budget, subject to Permitted Variances, Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business and  to the extent arising
prior to the Petition Date, judgment and attachment Liens not giving rise to an
Event of Default, provided that any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; provided,
further that  Liens described in clauses (a) through (e) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced
(unless subject to the automatic stay of Section 362 of the Bankruptcy Code) and
no intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens and  the term “Excepted Liens” shall
not include any Lien securing Debt for borrowed money other than the
Indebtedness.
“Excluded Assets” means, collectively, any voting Equity Interests of any
Foreign Subsidiary or FSHCO, solely to the extent that such voting Equity
Interests represent more than 65% of the outstanding voting Equity Interests of
such Foreign Subsidiary or FSHCO and any Avoidance Actions, other than, subject
to and effective upon the Final DIP Order Entry Date, all proceeds, products,
rents, revenues and profits of the Avoidance Actions.
“Excluded Swap Obligation” means, with respect to any Credit Party or any DevCo
individually determined on a Credit Party by Credit Party basis (or a DevCo by
DevCo, as applicable), any Indebtedness in respect of any Swap Agreement if, and
solely to the extent that, all or a portion of the guarantee of such Person of,
or the grant by such Person of a security interest to secure, such Indebtedness
in respect of any Swap Agreement (or any guarantee
15

--------------------------------------------------------------------------------



thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Person’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time such guarantee or grant of
a security interest becomes effective with respect to such related Indebtedness
in respect of any Swap Agreement. If any Indebtedness in respect of any Swap
Agreement arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Indebtedness in respect of any
Swap Agreement that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on (or measured by) its net income,
franchise Taxes, and branch profits Taxes imposed as a result of such recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), (b) in the case of a
Lender, any U.S. federal withholding tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement or
designates a new lending office, except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(a) or Section 5.03(c), (c) any
withholding tax that is attributable to any Lender’s failure to comply with
Section 5.03(f), and (d) any United States federal withholding taxes imposed by
FATCA.
“Exit Credit Agreement” means the credit agreement to be entered into on the
Conversion Date as contemplated by the terms specified in the Exit Facility Term
Sheet.
“Exit Facility Term Sheet” means the term sheet in respect of the Exit Credit
Agreement attached hereto as Exhibit H.
“Extraordinary Receipts” means the cash proceeds received by any Credit Party
that constitute (a) proceeds under any insurance policy on account of damage or
destruction of any assets or property of such Credit Party, (b) indemnity
payments, (c) foreign, United States, state or local tax refunds, (d) pension
plan reversions and (e) cash judgments, cash proceeds of settlements or other
cash consideration in connection with any cause of action.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of the foregoing.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
16

--------------------------------------------------------------------------------



“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“FERC” means the Federal Energy Regulatory Commission or any of its successors.
“Financial Officer” means, for any Person, any vice president, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person. Unless otherwise specified, all references herein to a Financial Officer
means a Financial Officer of the Borrower.
“Financial Statements” means the financial statement or statements of the Parent
and its Consolidated Subsidiaries referred to in Section 7.04(a).
“Final DIP Order” means a final order of the Bankruptcy Court in substantially
the form of the Interim DIP Order (with only such modifications thereto as are
necessary to convert the Interim DIP Order to a final order and to authorize and
approve the portion of the Roll-Up to be consummated on the Final DIP Order
Entry Date, as applicable, and such other modifications as are satisfactory in
form and substance to the Administrative Agent), which order shall not have been
vacated, reversed, modified or stayed, and as the same may be amended,
supplemented or modified from time to time after entry thereof in accordance
with the terms hereof but only with the written consent of the Administrative
Agent and the Credit Parties.
“Final DIP Order Entry Date” means the entry by, and approval of, the Final DIP
Order by the Bankruptcy Court on a final basis.
“Final Roll-Up Loan Amount” means $60,000,000, which amount is equal to
 $300,000,000, minus the amount of the Roll-Up effectuated pursuant to Section
2.01(b)(i) in a principal amount equal to $240,000,000.
“Final Roll-Up Loans” has the meaning provided in Section 2.01(b)(ii).
“First Day Orders” has the meaning provided in Section 6.01(q).
“Fixtures” means all “fixtures” (as defined in Article 9 of the UCC) now owned
or hereafter acquired by any Credit Party including, without limitation, plant
fixtures, trade fixtures and business fixtures, wherever located, and all
additions and accessions thereto and replacements therefor.
“Flood Insurance Regulations” means  the National Flood Insurance Act of 1968 as
now or hereafter in effect or any successor statute thereto,  the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto,  the National Flood Insurance
17

--------------------------------------------------------------------------------



Reform Act of 1994 (amending 42 USC § 4001, et seq.), as the same may be amended
or recodified from time to time, and  the Flood Insurance Reform Act of 2004 and
any regulations promulgated thereunder.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FSHCO” means any domestic subsidiary, substantially all the assets of which
consist of equity interests, or debt and equity interests, in CFCs.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
“Gathering System” means the Midstream Properties of the Credit Parties and the
DevCos, as applicable, comprised of any pipeline or gathering system owned or
leased from time to time by any Credit Party or DevCo that is used in the
business of such Credit Party or DevCo.
“General Intangibles” means all “general intangibles” (as defined in Article 9
of the UCC) now owned or hereafter created or acquired by any Credit Party
including, without limitation, (a) all agreements, leases, licenses and
contracts to which any such Credit Party is or may become a party; (b) all
obligations or indebtedness owing to any such Credit Party (other than Accounts)
or other rights to receive payments of money from whatever source arising and
all collateral security therefor; (c) all tax refunds and tax refund claims; (d)
all Intellectual Property; (e) all choses in action and causes of action; and
(f) all trade secrets and other confidential information relating to the
business of any such Credit Party including, without limitation: the names and
addresses of, and credit and other business information concerning, any such
Credit Party’s past, present or future customers; the prices which any Credit
Party obtains for its services or at which it sells merchandise; policies and
procedures pertaining to the sale and design of equipment, components, devices
and services furnished by any such Credit Party; information concerning
suppliers of any such Credit Party; and information concerning the manner of
operation, business plans, projections, and all other information of any kind or
character, whether or not reduced to writing, with respect to the conduct by any
such Credit Party of its business not generally known by the public.
“Goods” means “goods” as defined in Article 9 of the UCC.
“General Partner” means OMP GP LLC, a Delaware limited liability company.
“General Partner LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the General Partner, dated as of May 22, 2017,
and as such agreement may be amended, amended and restated, supplemented or
otherwise modified in compliance with Section 9.19.
18

--------------------------------------------------------------------------------



“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Parent, the Borrower, any Subsidiary, any of their Properties, any Agent, the
Issuing Bank or any Lender.
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rule of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.
“Guarantee” has the meaning given thereto in Section 13.01(a).
“Guarantors” means:
(i)the Parent;
(ii)Oasis Petroleum LLC, a Delaware limited liability company (“OP LLC”);
(iii)Oasis Petroleum Marketing LLC, a Delaware limited liability company;
(iv)Oasis Well Services LLC, a Delaware limited liability company;
(v)Oasis Midstream Services LLC, a Delaware limited liability company (“OMS”);
(vi)OMS Holdings LLC, a Delaware limited liability company;
(vii)Oasis Petroleum Permian LLC, a Delaware limited liability company; and
(viii)the General Partner;
provided that, for the avoidance of doubt, no DevCo shall be a Guarantor for
purposes of the Loan Documents.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  any chemical, compound, material, product, byproduct, substance or
waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law;  Hydrocarbons, petroleum products, petroleum substances,
natural gas, oil, oil and gas waste, crude oil, and any components, fractions,
or derivatives thereof; and  radioactive materials, explosives, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon, infectious or
medical wastes.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender
19

--------------------------------------------------------------------------------



which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws allow as of the date
hereof.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests therein or thereto, of
whatever nature.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Indebtedness” means, without duplication, any and all amounts and obligations
of every nature owing or to be owing by the Borrower, any Subsidiary or any
Guarantor (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter
arising):  to the Administrative Agent, the Issuing Bank or any Lender under any
Loan Document;  to any Secured Swap Party under any Secured Swap Agreement;  to
any Bank Products Provider in respect of Bank Products; and  all renewals,
extensions and/or rearrangements of any of the above; provided that solely with
respect to any Guarantor that is not an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder, Excluded
Swap Obligations of such Guarantor shall in any event be excluded from
“Indebtedness” owing by such Guarantor.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.
“Industry Competitor” means any Person (other than Borrower, any Guarantor or
any of their Affiliates or Subsidiaries) that is (or one or more of whose
Affiliates are) actively engaged as one of its principal businesses in lease
acquisitions, exploration and production operations or development of oil and
gas properties (including the drilling and completion of producing wells).
“Instruments” means all “instruments,” “chattel paper” and “letters of credit”
(each as defined in Article 9 of the UCC) in which any Credit Party now has or
hereafter acquires any rights including, without limitation, all checks, drafts,
notes, bonds, debentures, payment intangibles, supporting obligations and
certificates of deposit.
“Intellectual Property” means collectively all of the following: Copyrights,
Patents and Trademarks.
“Intercreditor Agreement” means  the Amended and Restated Intercreditor
Agreement dated as of November 7, 2017 among the DevCos, OMS, the Administrative
Agent, and Wells Fargo Bank, N.A. (or any successor administrative agent), as
administrative agent under the OMP Credit Facility, and  if the OMP Credit
Facility is refinanced or replaced in accordance with the terms of the
Intercreditor Agreement, any successor intercreditor agreement entered into
20

--------------------------------------------------------------------------------



in connection therewith, in each case as the same may be amended, modified,
supplemented or restated from time to time.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar month and (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided,
that  if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
 any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interim Cap” means an amount equal to the sum of (a) the aggregate principal
amount of the Interim Roll-Up Loans deemed funded on the Effective Date and (b)
(i) the Interim New Money Cap less (ii) the Stated Amount of the Roll-Up Letters
of Credit then issued and outstanding on any date of determination.
“Interim DIP Order” means an interim order of the Bankruptcy Court authorizing
and approving, among other things,  the DIP Facility and the extensions of
credit thereunder including the incurrence by the Credit Parties of secured
indebtedness in accordance with this Agreement,  the form of this Agreement and
the other Loan Documents,  the granting of superpriority claims and other liens
and claims in favor of the Administrative Agent and Lenders,  the payment by the
Credit Parties of the fees contemplated by this Agreement,  the provision of
adequate protection to the Pre-Petition Lenders, the portion of the Roll-Up to
be consummated on the Effective Date consisting of $240,000,000 in the principal
amount of Pre-Petition Secured Loans funded as Interim Roll-Up Loans and 100% of
the Pre-Petition Letters of Credit deemed issued as Roll-Up Letters of Credit
hereunder, and  such other matters as are usual and customary for orders of this
kind, which order shall be in form and substance satisfactory to the
Administrative Agent and the Credit Parties in all respects and shall not have
been vacated, reversed, modified or stayed, and as the same may be amended,
supplemented or modified from time to time after entry thereof in accordance
with the terms hereof but only with the prior written consent of the
Administrative Agent and the Credit Parties. For purposes hereof, it is agreed
and understood that the form of order attached to the Credit Parties’ Emergency
Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors to
Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash
Collateral, (C) Granting Liens and
21

--------------------------------------------------------------------------------



Providing Claims with Superpriority Administrative Expense Status, (D) Granting
Adequate Protection to the Secured Parties, (E) Modifying the Automatic Stay,
(F) Scheduling a Final Hearing, and (G) Granting Related Relief, dated as of
September 30, 2020, and filed with the Bankruptcy Court is acceptable to the
Administrative Agent.
“Interim New Money Cap” means $120,000,000.
“Interim Roll-Up Loans” has the meaning provided in Section 2.01(b)(i).
“Inventory” means all “inventory” (as defined in Article 9 of the UCC) now owned
or hereafter acquired by any Credit Party, wherever located, including, without
limitation, finished goods, raw materials, work in process and other materials
and supplies (including packaging and shipping materials) used or consumed in
the manufacture or production thereof and goods which are returned to or
repossessed by any such Credit Party, including further, without limitation, all
oil, natural gas and other hydrocarbons and hydrocarbon distillates, condensates
and products or byproducts of every kind and description, including all crude
oil, gasoline, fuel oils, liquefied petroleum, helium or natural gases, and
other liquid or gaseous fuels and chemicals, wherever located (and whether in
storage in tanks or other facilities owned by any Credit Party or others, in
process of transportation and in any tanker, barge, tank car, truck or pipeline,
or elsewhere, in the United States or any foreign country).
“Investment” means, for any Person:  the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale);  the
making of any deposit with, or advance, loan or capital contribution to, the
assumption of Debt of, the purchase or other acquisition of any other Debt of or
equity participation or interest in, or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory, material, equipment or supplies sold by such Person in the ordinary
course of business and in amounts included in the DIP Budget (subject to
Permitted Variances));  the purchase or acquisition (in one or a series of
transactions) of Property of another Person that constitutes a business unit or
 the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; provided that in no
event shall any Permitted Bond Hedge Transactions or any Permitted Warrant
Transaction be considered an “Investment” for purposes of this Agreement.
“Investment Property” means all “investment property” (as defined in Article 9
of the UCC) now owned or hereafter acquired by any Credit Party or including,
without limitation, all Securities (certificated and uncertificated), Securities
Accounts, Securities Entitlements, Commodity Contracts and Commodity Accounts.
22

--------------------------------------------------------------------------------



“Issuing Bank” means Wells Fargo Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“LC Commitment” means (a) at any time between the Effective Date through and
including the Final DIP Order Entry Date, $80,000,000 and (b) thereafter,
$100,000,000.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of  the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus  the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender-Related Parties” has the meaning assigned to such term in Section 12.23.
“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Letter of Credit” means any letter of credit issued (or deemed issued) pursuant
to this Agreement, including any Roll-Up Letters of Credit deemed issued
pursuant to Section 2.08(a).
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.
“Letter-of-Credit Rights” means “letter of credit rights” as defined in Article
9 of the UCC.
“LIBO Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.03(b), with respect to any Eurodollar Borrowing for
any Interest Period, the greater of  1.00% per annum and  the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which dollar
deposits of an amount comparable to such
23

--------------------------------------------------------------------------------



Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. Notwithstanding the foregoing, unless otherwise specified in
any amendment to this Agreement entered into in accordance with Section 3.03(b),
in the event that a Replacement Rate with respect to LIBO Rate is implemented
then all references herein to LIBO Rate shall be deemed references to such
Replacement Rate.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to  the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or  production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Parent, OP LLC, the Borrower, the Subsidiaries
and the DevCos shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.
“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind or termination of all or any part of such Swap Agreement;
provided that for purposes of this definition, a Swap Agreement shall not be
deemed to have been Liquidated if, such Swap Agreement is novated from the
existing counterparty to an Approved Counterparty, with the Borrower or another
Credit Party being the “remaining party” for purposes of such novation, or upon
its termination, it is replaced, in a substantially contemporaneous transaction,
with one or more Swap Agreements with approximately the same mark-to-market
value and without cash payments to the Borrower or any other Credit Party in
connection therewith. The terms “Liquidated” and “Liquidation” have correlative
meanings thereto.
“Liquidity” means, as of any date of determination, the sum of (a) the unused
portion of the Commitment on such date and (b) all unrestricted (other than by
the Liens securing the Indebtedness or the Pre-Petition Secured Indebtedness)
cash and cash equivalents of the Credit Parties on such date.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, each DevCo Parent
Undertaking and the DIP Orders.
“Loan Limit” means, at any time, the Total Commitment at such time minus the
amount of any Carve Out Reserves.
“Loans” means the loans made by the Lenders to the Borrower from time to time
pursuant to Section 2.01(a), and including any Roll-Up Loans deemed funded
pursuant to Section 2.01(b).
24

--------------------------------------------------------------------------------



“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Total
Commitment; and at any time while any Loans or LC Exposure is outstanding,
Lenders holding more than fifty percent (50%) of the outstanding aggregate
principal amount of the Loans and participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that the Commitments and the principal amount of the
Loans and participation interests in Letters of Credit of the Defaulting Lenders
(if any) shall be excluded from the determination of Majority Lenders.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on  the business, operations, Property or condition (financial or
otherwise) of the Credit Parties, taken as a whole, other than any change,
event, effect, or occurrence, arising individually or in the aggregate, solely
from (i) events leading up to the commencement of the Chapter 11 Cases, (ii)
events that would reasonably be expected to result from the filing or
commencement of the Chapter 11 Cases or the announcement of the filing of the
Chapter 11 Cases, or (iii) the commencement of the Chapter 11 Cases,  the
ability of the Credit Parties to perform any of their obligations under any Loan
Document,  the validity or enforceability of any Loan Document or  the rights
and remedies of or benefits available to the Administrative Agent, any other
Agent, the Issuing Bank or any Lender under any Loan Document.
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Parent, OP LLC, the Borrower, the Subsidiaries and the DevCos in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent,
OP LLC, the Borrower, any Subsidiary or any DevCo in respect of any Swap
Agreement at any time shall be the Swap Termination Value owed by the Parent, OP
LLC, the Borrower, the Subsidiaries and the DevCos, as applicable.
“Maturity Date” means March 30, 2021; provided that the Borrower shall have the
right to extend the Maturity Date for a period of three (3) calendar months
subject to satisfaction of the following conditions precedent: (i) the Borrower
shall have provided the Administrative Agent with not less than five (5)
Business Days’ prior written notice of its request for such extension; (ii) the
Majority Lenders shall have consented to such extension; (iii) the RSA shall be
effective; (iv) no Default or Event of Default shall have occurred and be
continuing; (v) all representations and warranties made by any Credit Party
contained herein or in the other Loan Documents shall be true and correct in all
material respects (unless such representations and warranties are already
qualified by materiality, material adverse effect or a similar qualification, in
which case such representation and warranties shall be true and correct in all
respects) as of the date of such extension, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless such representations and warranties are
already qualified by materiality, material adverse effect or a similar
qualification, in which case such representation and warranties shall be true
and correct in all respects) as of such specified earlier date; and (iv) the
Borrower shall have paid to the Administrative Agent for the benefit of each
Lender that consents to the extension within four (4) Business Days of the
Borrower’s request,
25

--------------------------------------------------------------------------------



an extension fee in an amount equal to 0.50% of such Lender’s Applicable
Percentage of the New Money Commitment, which fee shall be payable on the date
of such extension and shall be paid in cash, it being understood that such
extension shall be binding on all of the Lenders to the extent such extension is
approved by the Majority Lenders and the other conditions for such extension are
satisfied.
“Midstream MLP” means Oasis Midstream Partners, LP, a Delaware limited
partnership.
“Midstream MLP Partnership Agreement” means that certain Amended and Restated
Agreement of Limited Partnership of the Midstream MLP dated as of September 25,
2017, as the same may be amended, restated or otherwise modified from time to
time to the extent permitted under this Agreement.
“Midstream Properties” means all tangible property used in  gathering,
compressing, treating, processing and transporting natural gas, crude,
condensate and natural gas liquids;  fractionating and transporting natural gas,
crude, condensate and natural gas liquids;  marketing natural gas, crude,
condensate and natural gas liquids; and  water distribution, supply, treatment
and disposal services thereof, including, Gathering Systems, Processing Plants,
storage facilities, surface leases, Rights of Way and servitudes related to each
of the foregoing. Unless otherwise specified herein, “Midstream Properties”
shall be deemed to refer to such properties owned or leased by the Credit
Parties, any Subsidiary or the DevCos, as applicable. Notwithstanding the
foregoing, in no event shall any interest in, or any interest or right derived
from, any oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests or production payment interests be deemed to be Midstream
Properties for purposes of the Loan Documents.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Property” means any real Property owned by the Borrower or any
Guarantor, including all Oil and Gas Properties that constitute real Property.
“Net Proceeds” means the aggregate cash proceeds received by a Credit Party in
respect of any sale, lease, conveyance, disposition or other transfer of
Property (including any cash subsequently received upon the sale or other
disposition or collection of any noncash consideration received in any sale) net
of (a) the direct costs relating to such sale of Property (including legal,
accounting and investment banking fees, and sales commissions paid to
unaffiliated third parties) and (b) taxes paid or payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements).
“New Money Commitment” means an amount equal to (a) the New Money Facility minus
(b) the face amount of the Roll-Up Letters of Credit deemed issued on the
Effective Date.
“New Money Facility” means an amount equal to $150,000,000.
26

--------------------------------------------------------------------------------



“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Oil and Gas Properties” means  Hydrocarbon Interests;  the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests;  all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests;  all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests;  all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests;  all tenements,
hereditaments, appurtenances and Properties in any manner appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests and  all
Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
“OMP” means OMP Operating LLC, a Delaware limited liability company.
“OMP Credit Facility” means any senior secured credit facility pursuant to that
certain Credit Agreement dated September 25, 2017, among OMP, as borrower, the
other credit parties thereto, Wells Fargo Bank, N.A., as administrative agent
and the lenders party thereto, as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.
“OP International” means Oasis Petroleum International LLC, a Delaware limited
liability company.
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or Property
taxes, charges or
27

--------------------------------------------------------------------------------



similar levies arising from any payment made hereunder, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement and any other Loan Document.
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest (other than as a licensee) in and to: (a) any and all patents and
patent applications; (b) all inventions and improvements described and claimed
therein; (c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.
“Participant” has the meaning set forth in Section 12.04(c)(i).
“Participant Register” has the meaning set forth in Section 12.04(c)(i).
“Payment in Full” or “Paid in Full” means (a) the Indebtedness has been
indefeasibly paid in full in cash, including any interest, fees and other
charges with respect thereto accruing during the Chapter 11 Cases, whether or
not allowed in the proceeding (in each case, other than (i) contingent
indemnification obligations for which no claim has been asserted and (ii) any
Letters of Credit outstanding that have been cash collateralized pursuant to
Section 2.08(j) or have had other arrangements made with respect to such Letters
of Credit, in each case, on terms and conditions satisfactory to the Issuing
Bank in its sole discretion) or such other treatment satisfactory to the holders
of the Indebtedness and (b) the Commitments have been terminated.
“Permitted Bond Hedge Transaction(s)” means the bond hedge or capped call
options purchased by the Parent or any other Credit Party from the Call Spread
Counterparties to hedge the Parent’s payment and/or delivery obligations due
upon conversion of the Convertible Notes.
“Permitted OMP Credit Facility Liens” means Liens on Midstream Properties owned
by any DevCo that are in favor of Wells Fargo Bank, N.A. (or any successor
administrative agent), as administrative agent under the OMP Credit Facility to
secure the obligations and indebtedness under such OMP Credit Facility and which
Liens are subject to the Intercreditor Agreement.
“Permitted Variance” has the meaning set forth in Section 9.01(b).
“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Credit Parties to the Call Spread Counterparties,
concurrently with the purchase by the Parent of the Permitted Bond Hedge
Transactions, to offset the cost to the Parent of the Permitted Bond Hedge
Transactions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
28

--------------------------------------------------------------------------------



“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which  is currently or hereafter sponsored, maintained or contributed to
by the Borrower, a Subsidiary or an ERISA Affiliate or  was at any time during
the six calendar years preceding the date hereof, sponsored, maintained or
contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.
“Post-Default Rate” means, for any day, a rate per annum equal to the sum of (a)
the Alternate Base Rate and (b) 6.75%.
“Pre-Petition Collateral” has the meaning assigned to the term “Collateral”
under the Pre-Petition Credit Agreement.
“Pre-Petition Debt” means the Debt of the Credit Parties outstanding immediately
prior to the Petition Date.
“Pre-Petition Letters of Credit” means the letters of credit described on
Schedule 2.08 hereto and issued and outstanding under the Pre-Petition Credit
Agreement immediately prior to the Effective Date.
“Pre-Petition Loan Documents” has the meaning assigned to the term “Loan
Documents” under the Pre-Petition Credit Agreement.
“Pre-Petition Reserve Report” means the reserve report as of July 1, 2020
delivered by the Borrower’s to the Pre-Petition Agent pursuant to Section
8.12(a) of the Pre-Petition Credit Agreement.
“Pre-Petition Secured Indebtedness” means the “Indebtedness” under and as
defined in the Pre-Petition Credit Agreement outstanding immediately prior to
the Petition Date.
“Pre-Petition Secured Loans” means the “Loans” under and as defined in the
Pre-Petition Credit Agreement made by the Pre-Petition Lenders to the Borrower
pursuant to the Pre-Petition Credit Agreement that are outstanding as of any
date of determination.
“Pre-Petition Secured Parties” has the meaning assigned to the term “Secured
Parties” under the Pre-Petition Credit Agreement.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo, as its prime rate in effect at its principal office in
San Francisco; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.
29

--------------------------------------------------------------------------------



“Proceeds” means all “proceeds” as such term is defined in Section 9102(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Collateral, collections thereon or distributions
or payments with respect thereto.
“Processing Plants” means the Midstream Properties of the Credit Parties or
DevCos, as applicable, comprised of any processing plants owned or leased from
time to time by any Credit Party or DevCo that are used in the business of such
Credit Party or DevCo.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 12.21.
“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Credit
Party and each DevCo that  has total assets exceeding $10,000,000 at the time
any guaranty of obligations under such Swap Agreement becomes effective or
 otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Refined Products” means gasoline, diesel fuel, jet fuel, asphalt and asphalt
products, and other refined products of crude oil.
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
30

--------------------------------------------------------------------------------



“Remedial Work” has the meaning assigned such term in Section 8.10(a).
“Replacement Rate” has the meaning set forth in Section 3.03(b).
“Reserve Report” means (a) the Pre-Petition Reserve Report and (b) any other
subsequent report, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth, as of each January 1st or July 1st the oil
and gas reserves located in the United States attributable to the Oil and Gas
Properties of the Credit Parties, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property and including any transfer of cash, securities or
other Property by division of any Person) with respect to any Equity Interests
in the Borrower or any of its Subsidiaries or any DevCo, or any payment (whether
in cash, securities or other Property and including any transfer of cash,
securities or other Property by division of any Person), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Borrower or any of its Subsidiaries or any DevCo or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any of its
Subsidiaries or any DevCo.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans plus such
Lender’s LC Exposure at such time with respect to all Letters of Credit
(including, for the avoidance of doubt, the Revolving Credit Exposure with
respect to any Roll-Up Loans and Roll-Up Letters of Credit that have been deemed
funded and/or issued in accordance with this Agreement).
“Roll-Up” means (a) the substitution and exchange of Pre-Petition Secured Loans
into Roll-Up Loans and the unpaid and accrued interest and fees due as of the
date of the Interim DIP Order in respect of, and as a result of, the
Pre-Petition Secured Indebtedness rolled under the DIP Facility as Indebtedness,
in each case, as set forth in Section 2.01(b) and (b) the deemed issuance of the
Roll-Up Letters of Credit as set forth in Section 2.08(a).
“Roll-Up Letters of Credit” has the meaning provided in Section 2.08(a).
“Roll-Up Loans” has the meaning provided in Section 2.01(b)(ii).
31

--------------------------------------------------------------------------------



“RSA” means that certain Restructuring Support Agreement dated as of September
29, 2020, by and among the Credit Parties, the Pre-Petition Lenders party
thereto and the “Consenting Noteholders” referred to therein, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
“RSA Termination Event” means the termination of the RSA by any party thereto in
accordance with Section 10 of the RSA.
“S&P” means S&P Global Ratings and any successor thereto that is a nationally
recognized rating agency.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time,  any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority,  any Person operating, organized
or resident in a Sanctioned Country or  any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or clause (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by  the U.S. government, including
those administered by OFAC or the U.S. Department of State, or  the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Bank Products Providers and the Secured Swap Parties, and “Secured Party”
means any of them individually.
“Secured Swap Agreements” means any Swap Agreement between the Parent, OP LLC,
the Borrower or any other Credit Party and any Person entered into prior to the
time, or during the time, that such Person or its Affiliate is a Lender
(including any Swap Agreement between such Person in existence prior to the date
hereof), even if such Person subsequently ceases to be a Lender (or an Affiliate
thereof) for any reason (any such Person, a “Secured Swap Party”).
“Secured Swap Indebtedness” means Indebtedness of the type referred to in
clause (b) of the definition of Indebtedness.
“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.
32

--------------------------------------------------------------------------------



“Securities Account” shall have the meaning set forth in Article 8 of the UCC.
“Securities Entitlement” means “security entitlement” as defined in Article 8 of
the UCC.
“Security” means “security” as defined in Article 8 of the UCC.
“Security Instruments” means this Agreement, the DIP Order, any Account Control
Agreement and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Parent, OP LLC, the
Borrower, any other Guarantor or any other Person (other than Secured Swap
Agreements or participation or similar agreements between any Lender and any
other lender or creditor with respect to any Indebtedness pursuant to this
Agreement) as security for the payment or performance of the Indebtedness, the
Notes, this Agreement, or reimbursement obligations under the Letters of Credit,
as such agreements may be amended, modified, supplemented or restated from time
to time.
“Senior Notes” means any unsecured senior or senior subordinated Debt securities
(whether registered or privately placed) issued pursuant to a Senior Notes
Indenture including, for the avoidance of doubt, any Convertible Notes.
“Senior Notes Indenture” means any indenture among the Parent, as issuer, the
subsidiary guarantors party thereto and the trustee named therein, pursuant to
which the Senior Notes are issued, as the same may be amended or supplemented in
accordance with Section 9.04(b), including, for the avoidance of doubt, any
Convertible Note Indenture.
“Specified Default Interest” has the meaning assigned to such term in that
certain Limited Waiver to Credit Agreement dated as of May 15, 2020, among the
Borrower, the Pre-Petition Agent and the Pre-Petition Lenders party thereto.
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.
“Statutory Reserve Rate” means, a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means  any Person of which at least a majority of the outstanding
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of
33

--------------------------------------------------------------------------------



directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower and/or one or more of its Subsidiaries and  any partnership of
which the Borrower or any of its Subsidiaries is a general partner. Unless
otherwise indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Parent; provided, that OP International and its Subsidiaries
shall not be considered “Subsidiaries” for purposes of the Loan Documents;
provided further, that none of the Midstream MLP, any of its subsidiaries or any
DevCo shall be considered a “Subsidiary” of the Parent, OP LLC or the Borrower
for purposes of the Loan Documents.
“Superpriority Claim” means a claim against a Credit Party in any of the Chapter
11 Cases that is a superpriority administrative expense claim, subject and
junior only to the Carve Out, having priority over any or all administrative
expenses and other claims of the kind specified in, or otherwise arising or
ordered under, any sections of the Bankruptcy Code (including, without
limitation, Sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b), 546, 726,
1113 and/or 1114 thereof), whether or not such claim or expenses may become
secured by a judgment Lien or other non-consensual Lien, levy or attachment.
“Supported QFC” has the meaning assigned to it in Section 12.21.
“Supporting Obligations” means “supporting obligations” as defined in Article 9
of the UCC.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act); provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or its Subsidiaries shall be
a Swap Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements,  for any date on or after the date
such Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and  for any date prior to the
date referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, as determined by the counterparties to such
Swap Agreements.
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent
34

--------------------------------------------------------------------------------



thereunder and which were properly treated as indebtedness for borrowed money
for purposes of U.S. federal income taxes, if the lessee in respect thereof is
obligated to either purchase for an amount in excess of, or pay upon early
termination an amount in excess of, 80% of the residual value of the Property
subject to such operating lease upon expiration or early termination of such
lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Termination Date” means the earliest of  the Maturity Date, (b) the entry of an
order pursuant to section 363 of the Bankruptcy Code approving the sale of
substantially all of the Credit Parties’ assets, (c) the effective date of an
Acceptable Plan or the effective date of any other Chapter 11 Plan that has been
confirmed by an order of the Bankruptcy Court, (d) the entry of an order for the
conversion of the Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy
Code, (e) the entry of an order for the dismissal of the Chapter 11 Cases and
(f) at the election of the Administrative Agent in its sole discretion or at the
request of the Majority Lenders, the date on which any Event of Default is
continuing.
“Total Commitment” means the sum of the Commitments of the Lenders. The Total
Commitment as of the Effective Date is $450,000,000.
“Trademarks” means collectively all of the following now owned or hereafter
created or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, other business identifiers, prints and labels on
which any of the foregoing have appeared or appear, all registrations and
recordings thereof, and all applications in connection therewith; (b) all
renewals thereof; (c) all income, royalties, damages and payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing including, without limitation, damages and payments for past,
present and future infringements of any of the foregoing; (d) the right to sue
for past, present and future infringements of any of the foregoing; (e) all
rights corresponding to any of the foregoing throughout the world; and (f) all
goodwill associated with and symbolized by any of the foregoing.
“Transactions” means, with respect to  the Borrower, the execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document to
which it is a party, the borrowing (or deemed borrowing) of Loans, the use of
the proceeds thereof and the issuance (or deemed issuance) of Letters of Credit
hereunder, and the grant of Liens by the Borrower on the Collateral pursuant to
the Security Instruments and  each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the
guaranteeing of the Indebtedness and the other obligations by such Guarantor and
such Guarantor’s grant of the security interests and provision of collateral
under the Security Instruments, and the grant of Liens by such Guarantor on the
Collateral pursuant to the Security Instruments.
35

--------------------------------------------------------------------------------



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section
12.21.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(f).
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Parent or one or
more of the Wholly-Owned Subsidiaries or are owned by the Parent and one or more
of the Wholly-Owned Subsidiaries.
“Withholding Agent” means any Credit Party or the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.03Types of Loans and Borrowings. For purposes of this Agreement, Loans
and Borrowings, respectively, may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).
Section 1.04Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as
36

--------------------------------------------------------------------------------



the word “shall”. Unless the context requires otherwise  any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, restated or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth in
the Loan Documents),  any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time,  any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents),  the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,  with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including”,  any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement and (g) for purposes of determining compliance with any provision of
this Agreement which requires a determination of whether a certain action or
transaction is included in the DIP Budget, permitted under the DIP Budget, or
any other analogous phrase, the projections set forth in the DIP Budget as in
effect at the time of the applicable action or transaction shall be used to
determine compliance. No provision of this Agreement or any other Loan Document
shall be interpreted or construed against any Person solely because such Person
or its legal representative drafted such provision.
Section 1.05Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
Section 1.06Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any successor rate thereto or
replacement rate therefor.
Section 1.07Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes
37

--------------------------------------------------------------------------------



into existence, such new Person shall be deemed to have been organized and
acquired on the first date of its existence by the holders of its Equity
Interests at such time.
Article II.
The Credits
Section 2.01Commitments.
a.Loans. Subject to the terms and conditions set forth herein and in the DIP
Order, each Lender severally, but not jointly, agrees to make revolving Loans in
U.S. Dollars to the Borrower from time to time during the Availability Period,
but not more frequently than once per week (unless otherwise agreed to in
advance in writing by the Majority Lenders), in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Applicable Percentage of the Loan Limit, (ii) the Lenders’
aggregate Revolving Credit Exposures exceeding the Loan Limit and (iii) at any
time between the Effective Date through and including the Final DIP Order Entry
Date, after giving effect thereto and to the application of the proceeds
thereof, (A) such Lender’s Revolving Credit Exposure at such time exceeding such
Lender’s Applicable Percentage of the Interim Cap and (B) the Lenders’ aggregate
Revolving Credit Exposures at such time exceeding the Interim Cap. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the Loans (including any Roll-Up Loans,
which the reborrowing thereof shall, for the avoidance of doubt, constitute
Loans hereunder). Notwithstanding anything to the contrary in this clause (a),
no Loan shall be made if the making of such Loan would cause the Lenders’
aggregate Revolving Credit Exposures to then exceed the amount then authorized
under the DIP Order then in effect.
b.Roll-Up Loans. Subject to the terms and conditions set forth herein and in the
DIP Order, (i) upon entry of the Interim DIP Order, a portion of the
Pre-Petition Secured Loans held by the Pre-Petition Lenders which are also
Lenders (or Affiliates of Lenders) hereunder shall be automatically substituted
and exchanged for (and repaid by) loans hereunder in an aggregate principal
amount equal to $240,000,000, constituting for each Lender $2.00 of Pre-Petition
Secured Loans of such Lender (or its Affiliate) for each $1.00 of such Lender’s
Applicable Percentage of the Interim New Money Cap (the “Interim Roll-Up
Loans”), and such Interim Roll-Up Loans shall be deemed funded on the Effective
Date, and shall constitute and be deemed to be Loans hereunder as of such date,
and (ii) upon the Final DIP Order Entry Date, a portion of the Pre-Petition
Secured Loans held by the Pre-Petition Lenders which are also Lenders (or
Affiliates of Lenders) hereunder shall be automatically substituted and
exchanged for (and repaid by) loans hereunder in an aggregate principal amount
equal to the Final Roll-Up Loan Amount, constituting for each Lender $2.00 of
Pre-Petition Secured Loans of such Lender (or its Affiliate) for each $1.00 of
such Lender’s Applicable Percentage of an amount equal to the difference between
the New Money Facility and the Interim New Money Cap (the “Final Roll-Up Loans”,
and together with the Interim Roll-Up Loans, collectively, “Roll-Up Loans”), and
such Final Roll-Up Loans shall be deemed funded on the Final DIP Order Entry
Date, and shall constitute and shall be deemed to be Loans for all purposes
hereunder and under the other Loan Documents as of such date. Without limiting
the foregoing, such Roll-Up Loans shall be
38

--------------------------------------------------------------------------------



allocated among the Lenders based on each Lender’s Applicable Percentage, in
each case without constituting a novation or satisfaction of the exchanged
Pre-Petition Secured Loans. The parties hereto acknowledge and agree that, upon
entry of the Interim DIP Order, any accrued and unpaid interest (other than, for
the avoidance of doubt, the Specified Default Interest) and fees due as of the
date of the Interim DIP Order in respect of, and as a result of, the
Pre-Petition Secured Indebtedness shall be rolled into the DIP Facility and
deemed to constitute Indebtedness.


Section 2.02Loans and Borrowings.
a.Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
b.Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
c.Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
d.Notes. If requested by a Lender, the Loans made by each Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of  any Lender party hereto as of the date of
this Agreement, as of the date of this Agreement or  any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, payable to such Lender in a principal amount
equal to its Commitment as in effect on such date, and otherwise duly completed.
In the event that any Lender’s Commitment increases or decreases for any reason
(whether pursuant to Section 12.04(b) or otherwise), the Borrower shall deliver
or cause to be delivered, to the extent such Lender is then holding a Note, on
the effective date of such increase or decrease, a new Note payable to such
Lender in a principal amount equal to its Commitment
39

--------------------------------------------------------------------------------



after giving effect to such increase or decrease, and otherwise duly completed
and such Lender shall promptly return to the Borrower the previously issued Note
held by such Lender. The date, amount, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Note, and, prior to any transfer, may be recorded by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.
Section 2.03Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or e-mail  in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or  in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e) or for the deemed funding of the
Roll-Up Loans pursuant to Section 2.01(b). Each such telephonic or e-mail
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B and signed by the Parent, OP LLC and the
Borrower. Each such telephonic/e-mail and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
i.the aggregate amount of the requested Borrowing;
ii.the date of such Borrowing, which shall be a Business Day;
iii.whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
iv.in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
v.the amount of the current total Revolving Credit Exposures (without regard to
the requested Borrowing) and the pro forma total Revolving Credit Exposures
(giving effect to the requested Borrowing);
vi.that the proposed use of proceeds thereof is for Budgeted Expenditures; and
vii.the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. The Administrative Agent may condition the
disbursement of Loans on receipt
40

--------------------------------------------------------------------------------



of such documentation as it shall reasonably require to evidence that the
proceeds of such Loans shall be used for Budgeted Expenditures both as to amount
of such Loans and as to the timing of such Loans. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Each Borrowing Request shall constitute a representation that the conditions set
forth in Section 6.02 are satisfied.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04Interest Elections.
a.Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
b.Interest Election Requests. To make an election pursuant to this Section 2.04,
the Borrower shall notify the Administrative Agent of such election by telephone
or e-mail by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic or e-mail Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.
c.Information in Interest Election Requests. Each telephonic/e-mail and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
i.the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
ii.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
iii.whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
41

--------------------------------------------------------------------------------



iv.if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
d.Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.
e.Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing:  no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and  unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
Section 2.05Funding of Borrowings; Funding by Lenders.
a.Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in Houston, Texas and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the Issuing
Bank. Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.
b.Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent
42

--------------------------------------------------------------------------------



forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at  in the case
of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or  in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Section 2.06Scheduled Termination of Commitments. Unless previously terminated,
the Commitments shall terminate on the Termination Date.
Section 2.07[Reserved].
Section 2.08Letters of Credit.
a.General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Subsidiaries that is a Credit Party, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. Notwithstanding anything to the contrary in the
foregoing, subject to the Interim DIP Order, the Pre-Petition Letters of Credit
shall be deemed to have been issued hereunder as “Letters of Credit” as of the
Effective Date (the “Roll-Up Letters of Credit”).
b.Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (other than with respect to any
Roll-Up Letters of Credit issued pursuant to Section 2.08(a)), or the amendment,
renewal or extension of an outstanding Letter of Credit, the Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:
i.requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;
ii.specifying the date of issuance, amendment, renewal or extension (which shall
be a Business Day);
iii.specifying the date on which such Letter of Credit is to expire (which shall
comply with Section 2.08(c));
iv.specifying the amount of such Letter of Credit;
43

--------------------------------------------------------------------------------



v.specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and
vi.specifying the current total Revolving Credit Exposures (without regard to
the requested Letter of Credit or the requested amendment, renewal or extension
of an outstanding Letter of Credit) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit).
Each notice shall constitute a representation by the Borrower that after giving
effect to the requested issuance, amendment, renewal or extension, as
applicable,  the LC Exposure shall not exceed the LC Commitment,  the total
Revolving Credit Exposures shall not exceed the Loan Limit, (iii) with respect
to any request for an issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit) at any time between the
Effective Date through and including the Final DIP Order Entry Date, the Stated
Amount shall not cause the Lenders’ aggregate Revolving Credit Exposures to
exceed the Interim Cap or the amount authorized under the DIP Order then in
effect and (iv) the conditions set forth in Section 6.02 are satisfied.
If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application or any Letter of Credit Agreement and the terms of this
Agreement, the terms of this Agreement shall control.
c.Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of  the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and  other than with respect to the
Roll-Up Letters of Credit, the date that is five Business Days prior to the
Maturity Date.
d.Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
44

--------------------------------------------------------------------------------



e.Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 3:00 p.m., New York City time, on  the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or  the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower shall, subject to
the conditions to Borrowing set forth herein, be deemed to have requested, and
the Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
f.Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in Section 2.08(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of  any lack of
validity or enforceability of any Letter of Credit, any Letter of Credit
Agreement or this Agreement, or any term or provision therein,  any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect,  payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or any Letter of Credit Agreement, or  any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of
45

--------------------------------------------------------------------------------



any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
g.Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
e-mail) of such demand for payment and whether the Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
h.Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
i.Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
46

--------------------------------------------------------------------------------



 the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and  references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
j.Cash Collateralization. If  any Event of Default shall occur and be continuing
and the Borrower receives notice from the Administrative Agent or the Majority
Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j) or  the Borrower is required to pay to the Administrative Agent
the excess attributable to an LC Exposure in connection with any prepayment
pursuant to Section 3.04(c), then the Borrower shall deposit, in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to, in the case of an Event of
Default, 102.5% of the LC Exposure, and in the case of a payment required by
Section 3.04(c), 102.5% of the amount of such excess as provided in
Section 3.04(c) plus any accrued and unpaid interest thereon. The Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank
and the Lenders, an exclusive first priority and continuing perfected security
interest in and Lien on such account and all cash, checks, drafts, certificates
and instruments, if any, from time to time deposited or held in such account,
all deposits or wire transfers made thereto, any and all investments purchased
with funds deposited in such account, all interest, dividends, cash,
instruments, financial assets and other Property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of
the foregoing, and all proceeds, products, accessions, rents, profits, income
and benefits therefrom, and any substitutions and replacements therefor. The
Borrower’s obligation to deposit amounts pursuant to this Section 2.08(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower or any of its
Subsidiaries may now or hereafter have against any such beneficiary, the Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever. Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other
47

--------------------------------------------------------------------------------



Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, and
the Borrower is not otherwise required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c), then such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
k.Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, and any LC Exposure exists
at the time a Lender becomes a Defaulting Lender, then:
i.all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent (x) the sum of all non-Defaulting Lenders’ Revolving
Credit Exposures does not exceed the total of all non-Defaulting Lenders’
Applicable Percentages of the Loan Limit and (y) the conditions set forth in
Section 6.02 are satisfied at such time;
ii.if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under applicable law, within one (1)
Business Day following notice by the Administrative Agent cash collateralize
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.08(j) for so long as such LC Exposure is outstanding;
iii.if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 2.08(k), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.05(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
iv.if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.08(k), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
v.if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.08(k), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) under Section 3.05(a) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated.
48

--------------------------------------------------------------------------------



If the Borrower, the Administrative Agent and the Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Commitments (without giving effect to Section 2.08(k)(i)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Notwithstanding any provision of this Agreement to the contrary, so long as any
Lender is a Defaulting Lender, the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.08(j), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.08(k)(i) (and any Defaulting Lender shall not
participate therein). Subject to Section 12.19, no reallocation hereunder shall
constitute a waiver or release of any claim by any party hereunder against a
Defaulting Lender arising from such Lender having become a Defaulting Lender.
Section 2.09Conversion. On the Conversion Date, automatically and without any
further consent or action required by any Lender or notice by the Borrower,  the
aggregate principal amount of the Loans outstanding as of such date and the
aggregate amount of all Pre-Petition Secured Loans outstanding as of such date
owing to the Lenders (or their Affiliates) that did not become Roll-Up Loans
shall, in each case, be automatically converted on a dollar-for-dollar basis for
“Loans” (as defined in the Exit Facility Term Sheet) in accordance with the Exit
Facility Term Sheet and funded under the Exit Credit Agreement, and  all
outstanding Letters of Credit as of such date shall be deemed to be issued as
“Letters of Credit” (as defined in the Exit Facility Term Sheet) under the Exit
Credit Agreement in accordance with the Exit Facility Term Sheet (this
clause (a), the “DIP Debt Conversion”),  the Credit Parties (or the entities
assuming the operations and assets of the Credit Parties in the Acceptable Plan,
to the extent such Person is required under the Exit Facility Term Sheet or the
Acceptable Plan to continue to be an obligor thereunder) shall assume all
obligations in respect of the Loans hereunder that are converted into “Loans”
(as defined in the Exit Facility Term Sheet) and deemed funded under the Exit
Credit Agreement and all Letters of Credit that are issued as “Letters of
Credit” under the Exit Credit Agreement and all other monetary obligations in
connection therewith, all Secured Swap Agreements shall be deemed to be “Secured
Swap Agreements” (which term will have a correlative meaning as set forth in
this Agreement) under the Exit Credit Agreement and all Secured Swap
Indebtedness under such Secured Swap Agreements will be deemed to be
49

--------------------------------------------------------------------------------



“Indebtedness” (which term will have a correlative meaning as set forth in this
Agreement) under the Exit Credit Agreement,  all obligations owing or to be
owing by the Borrower, any Subsidiary or any Guarantor to any Bank Products
Provider in respect of Bank Products shall be deemed to be “Indebtedness” (which
term will have a correlative meaning as set forth in this Agreement) under the
Exit Credit Agreement,  each Lender party to the RSA shall be a lender under the
Exit Credit Agreement in accordance with the RSA and the Exit Facility Term
Sheet and  upon Payment in Full, this Agreement shall terminate and be
superseded and replaced in its entirety by the Exit Credit Agreement.
Notwithstanding the foregoing, all obligations of Borrowers and the other Credit
Parties to Administrative Agent and the Lenders under this Agreement and any
other Loan Document which are expressly stated in this Agreement or such other
Loan Document as surviving such agreement’s termination shall, as so specified,
survive without prejudice and remain in full force and effect. Each of the
Credit Parties, Administrative Agent and the Lenders shall take such actions and
execute and deliver such agreements, instruments or other documents as
Administrative Agent or the Majority Lenders may reasonably request to give
effect to the provisions of this ‎Section 2.09 and as are required to complete
the schedules to the Exit Credit Agreement or other agreements contemplated
thereby. Each Lender hereto hereby agrees that, on the Conversion Date, the
Administrative Agent (in its capacity as administrative agent under the Exit
Credit Agreement) may execute and deliver the Exit Credit Agreement (and any
guaranty contemplated thereby) on its own behalf and on behalf of each Lender.
Article III.
Payments of Principal and Interest; Prepayments; Fees
Section 3..01Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.
Section 3.02Interest.
a.ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Alternate Base Rate Margin, but in no event to
exceed the Highest Lawful Rate.
b.Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Eurodollar Margin, but in no event to exceed the Highest
Lawful Rate.
c.[Reserved].
d.Post-Default Rate. Notwithstanding the foregoing, (i) if any Event of Default
of the type described in Section 10.01(a) or Section 10.01(b) has occurred and
is continuing, or (ii) the Majority Lenders (or the Administrative Agent at
their direction) provide written notice to the Borrower of their election in
connection with the occurrence and continuance of any other Event of Default,
then in each case all Loans outstanding shall bear
50

--------------------------------------------------------------------------------



interest, after as well as before judgment, at a rate per annum equal to the
Post-Default Rate, but in no event to exceed the Highest Lawful Rate. In the
case of the foregoing clause (i), such increase in the interest rate shall
become effective automatically upon the occurrence of any such Event of Default.
In the case of the foregoing clause (ii), such increase in the interest rate
shall become effective upon delivery of written notice to the Borrower of the
election of the Majority Lenders (or the election of the Administrative Agent at
the direction of the Majority Lenders) during the continuance of such Event of
Default. In the case of each of the foregoing clauses (i) and (ii), upon such
increase in the interest rate becoming effective, such increase in the interest
rate shall accrue from and including the first date on which the Event of
Default occurred and ending on the date on which such Event of Default has been
cured or waived in accordance with Section 12.02.
e.Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that  interest accrued pursuant to Section 3.02(d) shall be payable on
demand,  in the event of any repayment or prepayment of any Loan (other than an
optional prepayment of an ABR Loan prior to the Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and  in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
f.Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
Section 3.03Alternate Rate of Interest.
a.Unless and until a Replacement Rate is implemented in accordance with
clause (b) below, if prior to the commencement of any Interest Period for a
Eurodollar Borrowing:
i. the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or
ii. the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
51

--------------------------------------------------------------------------------



then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist,  any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and  if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
b.Notwithstanding anything to the contrary in Section 3.03(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03(a)(i) or Section 3.03(a)(ii) have arisen and that such
circumstances are unlikely to be temporary or (ii) the applicable supervisor or
administrator (if any) of the LIBO Rate or any Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans in the United States syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (with the consent of the Borrower and as determined by the
Administrative Agent and the Borrower to be generally in accordance with similar
situations in other transactions in which it is serving as administrative agent
or otherwise consistent with market practice generally), establish a replacement
interest rate for the LIBO Rate (the “Replacement Rate”), in which case, the
Replacement Rate shall, subject to the next two sentences, replace such LIBO
Rate for all purposes under the Loan Documents unless and until an event
described in Section 3.03(a)(i), (a)(ii), (b)(i) or (b)(ii) occurs with respect
to the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 3.03(b). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 12.02), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Majority Lenders, with each such notice stating
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent and the Borrower in connection with this clause (b), the Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders).
52

--------------------------------------------------------------------------------



Section 3.04Prepayments.
a.Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).
b.Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone or e-mail (confirmed by facsimile) of any
prepayment hereunder  in the case of prepayment of a Eurodollar Borrowing, not
later than 12:00 noon, New York City time, three Business Days before the date
of prepayment, or  in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02.
c.Mandatory Prepayments.
i.If, at any time, the Lenders’ total Revolving Credit Exposures exceeds the
Loan Limit, then the Borrower shall promptly  prepay the Borrowings (other than
Roll-Up Loans) in an aggregate principal amount equal to such excess, and  if
any excess remains after prepaying all of the Borrowings (other than Roll-Up
Loans) as a result of an LC Exposure, pay to the Administrative Agent on behalf
of the Lenders an amount equal to such excess to be held as cash collateral as
provided in Section 2.08(j).
ii.Promptly following the receipt by one or more of the Credit Parties of (A)
Net Proceeds from any Asset Sale or (B) any Extraordinary Receipt in excess of
$5,000,000, individually or in the aggregate, on a combined basis for the
foregoing clauses (A) and (B) during the term of this Agreement, an amount equal
to 100% of the amount of such excess shall be applied as a mandatory repayment
in accordance with the requirements of Section 3.04(c)(iii)-(v). Nothing in this
paragraph is intended to permit any Credit Party to consummate any Asset Sale
other than as permitted under Section 9.11, and any such Asset Sale not
permitted under Section 9.11 shall be a breach of this Agreement, unless
consented to by the Majority Lenders in accordance with the terms hereof.
iii.Each prepayment of Borrowings pursuant to ‎Section 3.04(c)(ii) shall be
applied by the Borrower, in accordance with the DIP Order, and to the extent not
in contravention with the DIP Order: (i) first, to be remitted by the Borrower
to the Administrative Agent and applied by the Administrative Agent ratably to
repay the Loans then outstanding and (ii) second, to be remitted by the Borrower
to the Pre-Petition Agent to repay the Pre-Petition Secured Indebtedness.
53

--------------------------------------------------------------------------------



iv.Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
v.Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.
vi.The Borrower shall notify the Administrative Agent by written notice of any
mandatory prepayment under Section 3.04(c) not later than 11:00 a.m., New York
City time, two Business Days before the date of such prepayment. Each such
notice shall specify the prepayment date (which shall be a Business Day), the
principal amount of each Borrowing or portion thereof to be prepaid and a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.
d.No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
Section 3.05Fees.
a.Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on such Lender’s Applicable Percentage of the average daily
unused amount of the New Money Commitment in effect on such day during the
period from and including the date of this Agreement to but excluding the
Termination Date. Accrued commitment fees shall be payable monthly in arrears
and on the Termination Date, commencing on the first such date to occur after
the date hereof. All commitment fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
b.Letter of Credit Fees. The Borrower agrees to pay  to the Administrative Agent
for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at (i) 4.25% per annum
for Roll-Up Letters of Credit and (ii) 5.50% per annum for any other Letter of
Credit, in each case, on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure (during the continuation of
an Event of Default, to the extent the Post-Default Rate is then applicable to
the Loans, such participation fee shall increase
54

--------------------------------------------------------------------------------



by 2% per annum over the then applicable rate),  to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.25% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, and  to
the Issuing Bank, for its own account, its standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
the Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
c.Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
d.Defaulting Lender Fees. Subject to Section 2.08(k), the Borrower shall not be
obligated to pay the Administrative Agent any Defaulting Lender’s ratable share
of the fees described in Section 3.05(a) and (b) for the period commencing on
the day such Defaulting Lender becomes a Defaulting Lender and continuing for so
long as such Lender continues to be a Defaulting Lender.
Article IV.
Payments; Pro Rata Treatment; Sharing of Set-offs
Section 4.01Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
a.Payments by the Borrower. The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the
55

--------------------------------------------------------------------------------



account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
b.Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied  first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
 second, towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
c.Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that  if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and  the provisions
of this Section 4.01(c) shall not be construed to apply to any payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
Section 4.02Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the
56

--------------------------------------------------------------------------------



Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
Section 4.03Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e) or Section 4.02, or otherwise hereunder, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. If at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan or a
reimbursement of an LC Disbursement while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowing(s) for which such Defaulting Lender(s) shall have failed
to fund its pro rata share until such time as such Borrowing(s) are paid in full
or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).
Section 4.04Disposition of Proceeds. Section 14.02 contains an assignment by the
Borrower and/or the Guarantors unto and in favor of the Administrative Agent for
the benefit of the Secured Parties of all of the Borrower’s or each Guarantor’s
interest in and to production and all proceeds attributable thereto which may be
produced from or allocated to the Mortgaged Property. The Security Instruments
further provide in general for the application of such proceeds to the
satisfaction of the Indebtedness and other obligations described therein and
secured thereby. Notwithstanding the assignment contained in such Security
Instruments, until the occurrence of an Event of Default, (a) the Administrative
Agent and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Administrative Agent or the Lenders, but the Lenders will
instead permit such proceeds to be paid to the Borrower and the Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrower and/or
such Subsidiaries.
Article V.
Increased Costs; Break Funding Payments; Taxes
Section 5.01Increased Costs.
a.Eurodollar Changes in Law. If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for
57

--------------------------------------------------------------------------------



the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or
ii.impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
b.Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.
c.Certificates. A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in Section 5.01(a) or (b)
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
d.Effect of Failure or Delay in Requesting Compensation. Failure or delay on the
part of any Lender or the Issuing Bank to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided, further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
58

--------------------------------------------------------------------------------



Section 5.02Break Funding Payments. In the event of  the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),  the
conversion of any Eurodollar Loan into an ABR Loan other than on the last day of
the Interest Period applicable thereto,  the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or  the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.04(b), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of  the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over  the amount
of interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefore, upon request of the Borrower, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
Section 5.03Taxes.
a.Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then  the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made,  the Borrower or such Guarantor shall make such
deductions and  the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
b.Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
c.Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative
59

--------------------------------------------------------------------------------



Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent, a Lender (with a copy to the Administrative Agent) or the
Issuing Bank specifying the amount of such payment or liability delivered to the
Borrower and shall be conclusive absent manifest error.
d.Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for  any Indemnified
Taxes attributable to such Lender (but only to the extent that Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so),  any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.04(c) relating to the maintenance of a Participant Register and  any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
e.Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
f.Status of Lenders.
i.Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the
60

--------------------------------------------------------------------------------



completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(f)(ii)(A) and Section 5.03(f)(ii)(B) and
Section 5.03(g) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
ii.Without limiting the generality of the foregoing, in the event that the
Borrower is a “United States person” as defined in Section 7701(a)(30) of the
Code,
A.any Lender that is a “United States person” as defined in Section 7701(a)(3)
of the Code shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
B.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
1.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “business
profits” or “other income” article of such tax treaty;
2.executed copies of IRS Form W-8ECI;
3.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable); or
4.to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
61

--------------------------------------------------------------------------------



documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner; and
C.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
g.FATCA. If a payment made to a Lender under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.03(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
h.For purposes of this Section 5.03, the term “Lender” includes any Issuing Bank
and the term “applicable law” includes FATCA.
Section 5.04Mitigation Obligations; Replacement of Lenders.
a.Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment  would eliminate or reduce amounts payable pursuant to Section 5.01
or Section 5.03, as the case may be, in the future and  would not subject such
Lender to any
62

--------------------------------------------------------------------------------



unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
b.Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, if it becomes unlawful for any Lender or its applicable lending
office to make Eurodollar Loans, as described in Section 5.05, or while a Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that  the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld,  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and  in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 5.05Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.
Article VI.
Conditions Precedent
Section 6.01Effective Date. This Agreement, and the obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder,
including (x) the
63

--------------------------------------------------------------------------------



deemed funding of the Interim Roll-Up Loans pursuant to Section 2.01(b)(i) and
(y) the deemed issuance of the Roll-Up Letters of Credit pursuant to Section
2.08(a), shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):
a.The Administrative Agent, the Arranger and the Lenders shall have received all
commitment, facility, upfront, arrangement and agency fees and all other fees
and amounts due and payable by the Credit Parties on or prior to the Effective
Date, including, to the extent invoiced at least one (1) Business Day prior
thereto, reimbursement or payment of all reasonable and documented (in summary
form) fees and expenses required to be reimbursed or paid by the Credit Parties
hereunder (including the fees and expenses of Vinson & Elkins L.L.P., counsel to
the Administrative Agent, and FTI Consulting, Inc., financial advisor to the
Administrative Agent).
b.The Pre-Petition Agent and the Pre-Petition Lenders shall have received all
reasonable and documented (in summary form) fees and expenses due and payable by
the Credit Parties on or prior to the Effective Date pursuant to the
Pre-Petition Loan Documents, including, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Credit Parties
thereunder, in each case to the extent invoiced at least one (1) Business Day
prior thereto.
c.The Administrative Agent shall have received a certificate of the Secretary or
an Assistant Secretary of the Parent, OP LLC, the Borrower and each other
Guarantor setting forth  resolutions of its board of directors or other
appropriate governing body with respect to the authorization of the Parent, OP
LLC, the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents,  the officers of the Parent, OP LLC, the Borrower or such Guarantor
(y) who are authorized to sign the Loan Documents to which the Parent, OP LLC,
the Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby,  specimen signatures of such authorized officers, and  the
articles or certificate of incorporation and by-laws or other applicable
organizational documents of the Parent, OP LLC, the Borrower, each Guarantor and
each DevCo, certified as being true and complete. The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower to the contrary.
d.The Administrative Agent shall have received certificates with respect to the
existence and good standing of the Parent, OP LLC, the Borrower, each other
Guarantor and each DevCo in the state in which such Credit Party or DevCo is
organized.
e.The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
64

--------------------------------------------------------------------------------



f.To the extent requested by a Lender, the Administrative Agent shall have
received duly executed Notes payable to each Lender in a principal amount equal
to its Commitment dated as of the date hereof.
g.The Administrative Agent shall be satisfied that the DIP Order creates (or
will create, upon the entry thereof) perfected Liens having the priorities set
forth in the DIP Order on substantially all of the tangible and intangible
Property of the Credit Parties other than the Excluded Assets.
h.The Administrative Agent shall have received (or its bailee pursuant to the
DIP Order has received) certificates, together with undated, blank stock powers
for each such certificate, representing all of the issued and outstanding Equity
Interests of each of the Guarantors (other than the Parent).
i.[Reserved.]
j.[Reserved.]
k.The Administrative Agent shall have received a certificate of a Responsible
Officer of the Parent, OP LLC and the Borrower certifying that the Parent, OP
LLC and the Borrower has received all consents and approvals required by
Section 7.03.
l.The Administrative Agent shall have received (a) the financial statements
referred to in Section 7.04(a) and (b) a model of the projected consolidated
cash flow, cash balance and balance of Debt for borrowed money of the Parent on
a monthly basis from the first day of the month immediately following the
Effective Date through December 31, 2020, in form and substance satisfactory to
the Administrative Agent.
m.The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the Parent,
OP LLC, the Borrower and the Subsidiaries for each of the following
jurisdictions: Delaware, North Dakota, Montana and from the Secretary of State
in the state in which such Credit Party is organized; other than Liens being
assigned or released on or prior to the Effective Date or Liens permitted by
Section 9.03.
n.The Borrower, to the extent qualifying as a “legal entity customer” under the
Beneficial Ownership Regulation, shall deliver to the Administrative Agent a
Beneficial Ownership Certification.
o.The Administrative Agent shall have received the initial DIP Budget which
shall be in form and substance satisfactory to the Administrative Agent.
p.The Petition Date shall have occurred, and each Credit Party shall be a debtor
and a debtor-in-possession in the Chapter 11 Cases.
q.The “first day” orders (including, without limitation, any motions related to
the Loan Documents, cash management, debtor-in-possession cash collateral and
any critical
65

--------------------------------------------------------------------------------



vendor or supplier motions, but excluding retention applications), in each case,
in form, scope and substance satisfactory to the Administrative Agent shall have
been entered in the Chapter 11 Cases (the “First Day Orders”), and such First
Day Orders shall not have been (i) stayed, vacated or reversed, or (ii) amended
or modified except as otherwise agreed to in writing by the Administrative Agent
in its sole discretion (it being understood and agreed that drafts approved by
counsel to the Administrative Agent on or prior to the Effective Date are
satisfactory to the Administrative Agent).
r.The Bankruptcy Court shall have entered the Interim DIP Order in form and
substance acceptable to the Administrative Agent, which Interim DIP Order (i)
shall have been entered on the docket of the Bankruptcy Court within 3 Business
Days of the Petition Date and (ii) shall be in full force and effect and shall
not have been vacated, stayed, reversed, modified or amended in any respect
except as otherwise agreed to in writing by the Administrative Agent in its sole
discretion; provided that no Lender shall be required to fund any Borrowing and
the Issuing Bank shall not be required to issue, amend, renew or extend any
Letter of Credit to the extent that the Interim DIP Order does not approve the
Roll-Up that is to be consummated pursuant to Section 2.01(b)(i).
s.To the extent the Borrower requests the making of a Loan on the Effective Date
(other than with respect to any Interim Roll-Up Loans deemed funded pursuant to
Section 2.01(b)(i)), the Administrative Agent shall have received a Borrowing
Request (whether in writing or by telephone) meeting the requirements of Section
2.03.
t.To the extent the Borrower requests the issuance of a Letter of Credit on the
Effective Date (other than with respect to any Roll-Up Letters of Credit deemed
issued pursuant to Section 2.08(a)), the Administrative Agent and the Issuing
Bank shall have received a Letter of Credit request meeting the requirements of
Section 2.08(b).
u.On the Effective Date and immediately after giving effect to this Agreement
and the initial funding or deemed funding hereunder, (i) no Default or Event of
Default shall exist, and (ii) all representations and warranties made by any
Credit Party contained herein or in the other Loan Documents shall be true and
correct in all material respects (unless such representations and warranties are
already qualified by materiality, material adverse effect or a similar
qualification in which case such representations and warranties shall be true
and correct in all respects) except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (unless such representations and warranties are already
qualified by materiality, material adverse effect or a similar qualification in
which case such representations and warranties shall be true and correct in all
respects) as of such specified earlier date.
v.The Credit Parties and the other Subsidiaries shall have (A) used commercially
reasonable efforts to, with respect to each Swap Agreement entered into by any
of them prior to the Effective Date, either (1) Liquidate such Swap Agreement or
(2) reset the terms of such Swap Agreement to then-current terms in exchange for
a lump-sum cash payment to the applicable Credit Party or Subsidiary similar to
the payment that it would be entitled to in respect
66

--------------------------------------------------------------------------------



of a Liquidation and (B) applied all proceeds of such Liquidation or reset to
the payment of the Pre-Petition Secured Indebtedness.
w.The Administrative Agent and the Lenders shall have received, by at least
three (3) Business Days (or such later date as agreed to by the Administrative
Agent in its sole discretion) prior to the Effective Date, all documentation and
other information about the Borrower and the Guarantors as shall have been
requested in writing by the Administrative Agent or the Lenders required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.
x.The RSA shall be in full force and effect and no RSA Termination Event or
notice delivered by any party thereto in respect thereof shall have occurred.
y.The sum of the LC Exposure (under and as defined in the Pre-Petition Credit
Agreement) and the principal amount of the Pre-Petition Secured Loans shall not
be more than $500,000,000.
Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or reasonably satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Effective Date specifying its
objection thereto. All documents executed or submitted pursuant to this
Section 6.01 by and on behalf of the Borrower or any of its Subsidiaries shall
be in form and substance reasonably satisfactory to the Administrative Agent and
its counsel. The Administrative Agent shall notify the Borrower and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Section 6.02Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit (other than
the Roll-Up Letters of Credit), is subject to the satisfaction of the following
conditions:
a.At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
b.At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.
c.The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless such representations and warranties are
already qualified by materiality, Material
67

--------------------------------------------------------------------------------



Adverse Effect or a similar qualification in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date (unless such representations and warranties are
already qualified by materiality, Material Adverse Effect or a similar
qualification in which case such representations and warranties shall be true
and correct in all respects as of such specified earlier date).
d.(i) The making of such Loan or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and (ii) no Change in Law shall have occurred, and no litigation
shall be pending or threatened, which in either case does or, with respect to
any threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
e.The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, will not result in (i) any Lender’s
Revolving Credit Exposure exceeding such Lender’s Applicable Percentage of the
Loan Limit, (ii) the Lenders’ aggregate Revolving Credit Exposures exceeding the
Loan Limit, (iii) at any time between the Effective Date through and including
the Final DIP Order Entry Date, after giving effect thereto and to the
application of the proceeds thereof, (A) such Lender’s Revolving Credit Exposure
at such time exceeding such Lender’s Applicable Percentage of the Interim Cap
and (B) the Lenders’ aggregate Revolving Credit Exposures at such time exceeding
the Interim Cap and (iv) the LC Exposure to exceed the LC Commitment.
f.Solely with respect to the making of any Loan or the issuance, amendment,
renewal or extension of any Letter of Credit, as applicable, that would cause
the aggregate Revolving Credit Exposures of the Lenders to exceed the Interim
Cap, the Final DIP Order Entry Date shall have occurred within thirty (30) days
of the Petition Date (or such later date as the Administrative Agent may agree
to in writing; provided that the foregoing deadline shall automatically be
extended to forty (40) days after the Petition Date in the event the Credit
Parties commence the Chapter 11 Cases on a “prepackaged” basis by commencing
solicitation of a chapter 11 plan of reorganization prior to the Petition Date;
provided further, however, that in no event shall such deadline be later than
immediately preceding the hearing on confirmation of the Chapter 11 Plan), and
the DIP Order shall be in full force and effect and shall not have been vacated,
reversed, modified, or amended unless otherwise consented to by the
Administrative Agent in writing and, in the event that such order is the subject
of any pending appeal, no performance of any obligation of any party hereto
shall have been stayed pending appeal (it being understood, for the avoidance of
doubt, that no Lender shall be required to make any
68

--------------------------------------------------------------------------------



Loans and the Issuing Bank shall not be required to issue, renew or extend any
Letter of Credit to the extent that the Final DIP Order does not approve any
portion of the Roll-Up).
g.The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit (or an amendment,
extension or renewal of a Letter of Credit) in accordance with Section 2.08(b),
as applicable.
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Parent, OP LLC and the Borrower on the date
thereof as to the matters specified in Section 6.02(a) through (f).
Article VII.
Representations and Warranties
Each of the Parent, OP LLC and the Borrower represents and warrants to the
Lenders that:
Section 7.01Organization; Powers. Subject to any restriction arising on account
of each Credit Party’s status as a “debtor” under the Bankruptcy Code and any
required approvals of the Bankruptcy Court, each of the Parent, OP LLC, the
Borrower, the Subsidiaries and each DevCo is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
have all requisite power and authority, and have all material governmental
licenses, authorizations, consents and approvals necessary, to own its assets
and to carry on its business as now conducted, and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where failure to have such power, authority, licenses,
authorizations, consents, approvals and qualifications could not reasonably be
expected to have a Material Adverse Effect.
Section 7.02Authority; Enforceability. Subject to the entry of the DIP Order,
the Transactions are within the Parent’s, OP LLC’s, the Borrower’s, each
Guarantor’s and each DevCo’s corporate, limited liability company or
partnership, as applicable, powers and have been duly authorized by all
necessary corporate, limited liability company, partnership and, if required,
shareholder, member or partner action (including, without limitation, any action
required to be taken by any class of directors of the Parent, OP LLC, the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions). Subject to the entry of the
DIP Order, each Loan Document to which the Parent, OP LLC, the Borrower, each
Guarantor and each DevCo is a party has been duly executed and delivered by the
Borrower, such Guarantor and such DevCo and constitutes a legal, valid and
binding obligation of the Parent, OP LLC, the Borrower, such Guarantor and such
DevCo, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
69

--------------------------------------------------------------------------------



Section 7.03Approvals; No Conflicts. Subject to the entry of the DIP Order, the
Transactions  do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or any other third
Person (including shareholders or any class of directors, whether interested or
disinterested, of the Parent, OP LLC, the Borrower or any other Person), nor is
any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than  the recording and filing of the
Security Instruments as required by this Agreement,  those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents and  those
consents, approvals or filings that are customarily obtained after the closing
of an acquisition of Oil and Gas Properties,  will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Parent, OP LLC, the Borrower, any Subsidiary or any DevCo or any order of
any Governmental Authority,  will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Parent, OP LLC, the
Borrower, any Subsidiary or any DevCo or their respective Properties, or give
rise to a right thereunder to require any payment to be made by the Parent, OP
LLC, the Borrower, such Subsidiary or such DevCo,  will not result in the
creation or imposition of any Lien on any Property of the Parent, OP LLC, the
Borrower, any Subsidiary or any DevCo (other than the Liens created by the Loan
Documents and the Permitted OMP Credit Facility Liens encumbering the Property
of the DevCos to the extent that such Property consists solely of Collateral).
Section 7.04Financial Condition; No Material Adverse Change.
a.The Parent has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended December 31, 2019, reported on by PricewaterhouseCoopers
LLP, independent public accountants. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Parent and its Consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP.
b.Since the Petition Date,  there has been no event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect
and  the business of the Parent, OP LLC, the Borrower, the Subsidiaries and the
DevCos has been conducted only in the ordinary course, in all material respects,
consistent with past business practices.
c.None of the Parent, OP LLC, the Borrower, any Subsidiary or any DevCo has on
the date hereof any material Debt (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are, in the aggregate,
material to the balance sheet and statements of income, stockholders equity and
cash flows of the Parent, OP LLC, the Borrower, the Subsidiaries and the DevCos
on a consolidated basis and are not reflected on such balance sheets and
statements of income,
70

--------------------------------------------------------------------------------



stockholders equity and cash flows (including in the footnotes to such financial
statements) or otherwise permitted under Section 9.02.
Section 7.05Litigation.
a.Except as set forth on Schedule 7.05 and the Chapter 11 Cases or as expressly
contemplated to be settled and resolved as part of an Acceptable Plan, there are
no actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority, including the FERC or any equivalent state regulatory
agency, pending against or, to the knowledge of the Parent, OP LLC or the
Borrower, threatened against or affecting the Borrower or any Subsidiary or any
DevCo  not fully covered by insurance (except for normal deductibles) as to
which there is a reasonable possibility of an adverse determination that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or  that involve any Loan
Document or the Transactions.
b.Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
Section 7.06Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on the Parent, OP LLC, the Borrower
or the DevCos:
a.the Borrower and the Subsidiaries and the DevCos and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws;
b.the Borrower and the Subsidiaries and the DevCos have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of Borrower or the Subsidiaries or the DevCos has received
any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
protested or denied;
c.there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or
to the knowledge of the Parent, OP LLC or the Borrower, threatened against the
Borrower or the Subsidiaries or the DevCos or any of their respective Properties
or as a result of any operations at the Properties;
d.none of the Properties of any Credit Party or any DevCo contain or have
contained any:  underground storage tanks;  asbestos-containing materials; or
 landfills or dumps;  hazardous waste management units as defined pursuant to
RCRA or any comparable state law; or  sites on or nominated for the National
Priority List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;
71

--------------------------------------------------------------------------------



e.there has been no Release or threatened Release, of Hazardous Materials at,
on, under or from any of Borrower’s or the Subsidiaries’ or the DevCos’
Properties, there are no investigations, remediations, abatements, removals, or
monitorings of Hazardous Materials required under applicable Environmental Laws
at such Properties and, to the knowledge of the Parent, OP LLC or the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property;
f.neither the Borrower nor the Subsidiaries nor the DevCos has received any
written notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Borrower’s or the
Subsidiaries’ or the DevCo’s Properties and, to the knowledge of the Parent, OP
LLC or the Borrower, there are no conditions or circumstances that would
reasonably be expected to result in the receipt of such written notice.
g.there has been no exposure of any Person or property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or the Subsidiaries’ or the DevCos’ Properties that would
reasonably be expected to form the basis for a claim for damages or compensation
under Environmental Law and, to the knowledge of the Parent, OP LLC or the
Borrower, there are no conditions or circumstances that would reasonably be
expected to result in the receipt of notice regarding such exposure; and
h.the Borrower and the Subsidiaries and the DevCos have provided to Lenders
complete and correct copies of all environmental site assessment reports,
investigations, studies and analyses on environmental matters (including matters
relating to any alleged non-compliance with or liability under Environmental
Laws or with respect to any Environmental Permits required for the operation of
the Properties of the Borrower and the Subsidiaries and the DevCos) that are in
any of the Borrower’s or the Subsidiaries’ or the DevCos’ possession or control
and relating to their respective Properties or operations thereon.
Section 7.07Compliance with the Laws and Agreements; No Defaults.
a.Each of the Parent, OP LLC, the Borrower, each Subsidiary and each DevCo is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect or where non-compliance therewith is permitted by any applicable
Governmental Authority (including any order of the Bankruptcy Court) or as a
result of the commencement of the Chapter 11 Cases.
b.No Default has occurred and is continuing.
72

--------------------------------------------------------------------------------



Section 7.08Investment Company Act. None of the Parent, OP LLC, the Borrower,
any Subsidiary nor any DevCo is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.
Section 7.09Taxes. Each of the Parent, OP LLC, the Borrower, the Subsidiaries
and the DevCos has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except  Taxes for which payment is stayed or
excused under the Bankruptcy Code or that are being contested in good faith by
appropriate proceedings and for which the Parent, OP LLC, the Borrower, such
Subsidiary or such DevCo, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or  to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Parent, OP LLC, the Borrower,
the Subsidiaries and the DevCos in respect of Taxes and other governmental
charges are, in the reasonable opinion of the Parent, OP LLC and the Borrower,
adequate. No Tax Lien has been filed and, to the knowledge of the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge.
Section 7.10ERISA.
a.The Parent, OP LLC, the Borrower, the Subsidiaries, the DevCos and each ERISA
Affiliate have complied in all material respects with ERISA and, where
applicable, the Code regarding each Plan.
b.Each Plan is, and has been, maintained in substantial compliance with its
terms, ERISA and, where applicable, the Code.
c.No act, omission or transaction has occurred which could result in imposition
on the Parent, OP LLC, the Borrower, any Subsidiary, any DevCo or any ERISA
Affiliate (whether directly or indirectly) of  either a civil penalty assessed
pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or  breach of fiduciary duty
liability damages under section 409 of ERISA with civil penalty or tax could
reasonably be expected to result in a Material Adverse Effect.
d.Full payment when due has been made of all amounts which the Parent, OP LLC,
the Borrower, the Subsidiaries, the DevCos or any ERISA Affiliate is required
under the terms of each Plan or applicable law to have paid as contributions to
such Plan as of the date hereof.
e.None of the Parent, OP LLC, the Borrower, the Subsidiaries, the DevCos nor any
ERISA Affiliate sponsors, maintains, or contributes to an employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Parent, OP LLC, the Borrower, a
Subsidiary, a DevCo or any ERISA Affiliate in its sole discretion at any time
without any material liability.
73

--------------------------------------------------------------------------------



f.None of the Parent, OP LLC, the Borrower, the Subsidiaries, the DevCos nor any
ERISA Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, any employee pension plan, as defined in section 3(2) of ERISA, that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code.
Section 7.11Disclosure; No Material Misstatements. The Parent, OP LLC and the
Borrower have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which they or any
of the Subsidiaries or any of the DevCos is subject, and except for matters that
could reasonably be expected to be known already by the Lenders, all other
matters known to them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. None of the other reports,
financial statements, certificates or other written information furnished by or
on behalf of the Parent, OP LLC, the Borrower or any Subsidiary or any DevCo to
the Administrative Agent or any Lender or any of their Affiliates in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) (other than information of a general industry nature
or constituting projections, projected financial information, forward-looking
information or prospect information) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projections, projected financial information,
forward-looking information or information regarding future prospects, the
Parent, OP LLC and the Borrower represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. There is no fact peculiar to the Parent, OP LLC, the Borrower, any
Subsidiary or any DevCo which could reasonably be expected to have a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this Agreement or the Loan Documents
or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Parent, OP LLC, the
Borrower, any Subsidiary or any DevCo prior to, or on, the date hereof in
connection with the transactions contemplated hereby. There are no statements or
conclusions in any Reserve Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that projections concerning
volumes attributable to the Oil and Gas Properties and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Parent, OP LLC,
the Borrower, the Subsidiaries and the DevCos do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.
Section 7.12Insurance. The Parent, OP LLC and the Borrower have, and have caused
all of their respective Subsidiaries and the DevCos to have,  all insurance
policies sufficient for the compliance by each of them with all material
Governmental Requirements and all material agreements and  insurance coverage in
at least amounts and against such risk (including, without limitation, public
liability) that are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Parent, OP LLC, the Borrower and their respective Subsidiaries and the DevCos.
To the extent requested by the
74

--------------------------------------------------------------------------------



Administrative Agent, the Administrative Agent and the Lenders have been named
as additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.
Section 7.13Restriction on Liens. None of the Parent, OP LLC, the Borrower nor
any of the Subsidiaries nor any DevCo is a party to any material agreement or
arrangement (other than agreements in respect of Pre-Petition Debt entered into
in accordance with the terms of the Pre-Petition Credit Agreement, including the
Pre-Petition Loan Documents), or subject to any order, judgment, writ or decree
(other than the DIP Order), which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent for the benefit of the
Secured Parties on or in respect of their Properties to secure the Indebtedness
and the Loan Documents.
Section 7.14Subsidiaries. Except as set forth on Schedule 7.14, the Parent has
no Subsidiaries and the Parent has no Foreign Subsidiaries. Each Subsidiary
identified on Schedule 7.14 is a Wholly-Owned Subsidiary other than the General
Partner. 100% of the Equity Interests in each DevCo is owned collectively
directly or indirectly by OMS and directly or indirectly by OMP.
Section 7.15Location of Business and Offices. The Borrower’s jurisdiction of
organization is the State of Delaware; the name of the Borrower as listed in the
public records of its jurisdiction of organization is “Oasis Petroleum North
America LLC”; and the organizational identification number of the Borrower in
its jurisdiction of organization is 4354265 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(m) in
accordance with Section 12.01). The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(m) and
Section 12.01(c)). The jurisdiction of organization of OP LLC is the State of
Delaware; the name of OP LLC as listed in the public records of its jurisdiction
of organization is “Oasis Petroleum LLC”, and the organizational identification
number of OP LLC in its jurisdiction of organization is 4307625 (or, in each
case, as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(m) in accordance with Section 12.01). The principal place of
business and chief executive offices of OP LLC are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(m) and Section 12.01(c)). The jurisdiction of organization of the
Parent is the State of Delaware; the name of the Parent as listed in the public
records of its jurisdiction of organization is “Oasis Petroleum Inc.”, and the
organizational identification number of the Parent in its jurisdiction of
organization is 4793429 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The principal place of business and chief executive offices of
the Parent are located at the address specified in Section 12.01 (or as set
forth in a notice delivered pursuant to Section 8.01(m) and Section 12.01(c)).
Each Subsidiary’s jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal
place of business and chief executive office is stated on Schedule 7.14 (or as
set forth in a notice delivered pursuant to Section 8.01(m)).
75

--------------------------------------------------------------------------------



Section 7.16Properties; Titles, Etc.
a.Except as set forth in Schedule 7.16, each of the Borrower and the
Subsidiaries has good and defensible title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to all
its material personal Properties, in each case, free and clear of all Liens
except Liens permitted by Section 9.03. After giving full effect to the Excepted
Liens, the Borrower or the Subsidiary specified as the owner owns the net
interests in production attributable to the Hydrocarbon Interests as reflected
in the most recently delivered Reserve Report, other than reductions in such
interests resulting from any actions permitted under Section 9.11 or from the
election of the Borrower to not participate in any operation in respect of an
Oil and Gas Property, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Subsidiary’s net
revenue interest in such Property, other than excesses  relating to customary
provisions of operating agreements requiring parties thereto to pay to the
operator the share of costs of a defaulting party,  resulting from the
acquisition of the interest of any non-participating parties pursuant to
customary provisions of joint operating agreements or  resulting from interests
acquired pursuant to compulsory pooling statutes.
b.All material leases and agreements necessary for the conduct of the business
of the Borrower and the Subsidiaries are valid and subsisting, in full force and
effect, and, other than as a result of the commencement of the Chapter 11 Cases,
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases, which could reasonably be expected to have a Material Adverse Effect
or the enforcement of which has not been stayed.
c.The rights and Properties presently owned, leased or licensed by the Borrower
and the Subsidiaries including, without limitation, all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and the
Subsidiaries to conduct their business in all material respects in the same
manner as its business has been conducted prior to the date hereof.
d.All of the Properties of the Borrower and the Subsidiaries which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.
e.The Borrower and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by the Borrower and such Subsidiary does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower and the Subsidiaries either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, seismic data, maps, interpretations
and other technical information used in their businesses as presently conducted,
76

--------------------------------------------------------------------------------



subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.
Section 7.17Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and the
Subsidiaries have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Subsidiaries. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect,  no Oil and
Gas Property of the Borrower or any Subsidiary is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) and  none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of the Borrower or any
Subsidiary is deviated from the vertical more than the maximum permitted by
Governmental Requirements, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Subsidiary. All pipelines, wells, gas
processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of its Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by the Borrower or any of its Subsidiaries, in a manner
consistent with the Borrower’s or its Subsidiaries’ past practices (other than
those the failure of which to maintain in accordance with this Section 7.17
could not reasonably be expected to have a Material Adverse Effect).
Section 7.18Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18 or
on the most recent certificate delivered pursuant to Section 8.12(b), on a net
basis there are no gas imbalances, take or pay or other prepayments which would
require the Borrower or any of the Subsidiaries to deliver Hydrocarbons produced
from the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor exceeding 75,000 Mcf of gas (on an Mcf
equivalent basis) in the aggregate.
Section 7.19Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or the Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not
cancelable on 60 days’ notice or less without penalty or detriment for the sale
of production from the Borrower’s or the
77

--------------------------------------------------------------------------------



Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that  pertain to the sale of production at a fixed price and  have a
maturity or expiry date of longer than six (6) months from the date hereof.
Section 7.20Swap Agreements and Qualified ECP Guarantor. Schedule 7.20, as of
the date hereof, and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(e), sets forth, a true and complete
list of all Swap Agreements of the Borrower and each Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
(other than the Loan Documents and the Pre-Petition Loan Documents) and the
counterparty to each such agreement. The Parent, OP LLC and the Borrower are
each Qualified ECP Guarantors.
Section 7.21Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used strictly in accordance with the DIP Budget
(subject to Permitted Variances). Notwithstanding anything to the contrary
herein or elsewhere, neither this Agreement nor any other Loan Document shall
restrict the payment of Allowed Professional Fees benefitting from the Carve
Out. The Parent, OP LLC, the Borrower, the Subsidiaries and the DevCos are not
engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board). No part of the proceeds of any Loan or Letter of Credit
will be used for any purpose which violates the provisions of Regulations T, U
or X of the Board. None of the Parent, OP LLC or the Borrower nor any of their
respective Subsidiaries will directly or indirectly use the proceeds from the
Loans or lend, contribute or otherwise make available such proceeds to any
Affiliate, joint venture partner or other Person, for the purpose of financing
the activities of any Person subject to any Sanctions or in violation of any
Anti-Corruption Laws or will directly or indirectly use any proceeds of the
Loans in violation of any Anti-Money Laundering Laws.
Section 7.22[Reserved].
Section 7.23Anti-Corruption Laws. None of the Parent, OP LLC or the Borrower nor
any of their respective Subsidiaries nor any DevCo, nor any director, officer,
agent, employee or Affiliate of the Parent, OP LLC or the Borrower or any of
their respective Subsidiaries or any DevCo is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of any Anti-Corruption Laws, including without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of any Anti-Corruption Law; and,
the Parent, OP LLC and the Borrower, and their respective Subsidiaries and the
DevCos and each of their respective Affiliates have conducted their business in
material compliance with the FCPA
78

--------------------------------------------------------------------------------



and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.
Section 7.24Sanctions. None of the Parent, OP LLC, the Borrower nor any of their
respective Subsidiaries nor any DevCo, nor any director, officer, agent,
employee or, to knowledge of the Parent, OP LLC or the Borrower, any Affiliate
of the Parent, OP LLC or the Borrower or any of their respective Subsidiaries or
any DevCo is a Sanctioned Person, and the Parent, OP LLC and the Borrower will
not directly or indirectly use the proceeds from the Loans or lend, contribute
or otherwise make available such proceeds to any Subsidiary, any DevCo joint
venture partner or other Person, for the purpose of financing the activities of
any Person currently subject to any applicable Sanctions.
Section 7.25OP International. As of the Effective Date, OP International and its
Subsidiaries own no assets other than Equity Interests in subsidiaries that do
not own assets.
Section 7.26EEA Financial Institutions. No Credit Party or any DevCo is an EEA
Financial Institution.
Section 7.27DevCo Properties.
a.Each DevCo has good and valid title to, valid leasehold interests in, or valid
easements, rights of way or other property interests in all of the Midstream
Properties owned by it free and clear of all Liens except Excepted Liens and
Permitted OMP Credit Facility Liens.
b.The Gathering Systems of each DevCo are covered by valid and subsisting
recorded fee deeds, leases, easements, rights of way, servitudes, permits,
licenses and other instruments and agreements (collectively, “Rights of Way”) in
favor of the DevCos (or their predecessors in interest), except where the
failure of the Gathering Systems to be so covered, individually or in the
aggregate,  does not interfere with the ordinary conduct of business of such
DevCo,  does not materially detract from the value or the use of the portion of
the Gathering Systems which are not covered and  could not reasonably be
expected to have a Material Adverse Effect.
c.The Rights of Way of each DevCo establish a contiguous and continuous right of
way for the Gathering Systems and grant the DevCos (or their predecessors in
interest) the right to construct, operate, and maintain the Gathering Systems
in, over, under, or across the land covered thereby in the same way that a
prudent owner and operator would inspect, operate, repair, and maintain similar
assets and in the same way as the DevCos have inspected, operated, repaired, and
maintained the Gathering Systems prior to the Effective Date; provided, however,
 some of the Rights of Way granted to the DevCos (or their predecessors in
interest) by private parties and Governmental Authorities are revocable at the
right of the applicable grantor,  some of the Rights of Way cross properties
that are subject to liens in favor of third parties that have not been
subordinated to the Rights of Way, and  some Rights of Way are subject to
certain defects, limitations and restrictions; provided, further, none of the
limitations, defects, and restrictions described in clauses (i), (ii) and (iii)
above, individually or in the aggregate,  interfere
79

--------------------------------------------------------------------------------



with the ordinary conduct of business of the DevCos,  materially detract from
the value or the use of the portion of the Gathering Systems which are covered
or  could reasonably be expected to have a Material Adverse Effect.
d.Each Processing Plant of the DevCos is or will be located on lands covered by
fee deeds, real property leases, or other instruments (collectively “Deeds”) in
favor of the DevCos (or their predecessors in interest) and their respective
successors and assigns. The Deeds grant the DevCos (or their predecessors in
interest) the right to construct, operate, and maintain such Processing Plant on
the land covered thereby in the same way that a prudent owner and operator would
inspect, operate, repair, and maintain similar assets.
e.All Rights of Way and all Deeds necessary for the conduct of the business of
the DevCos are valid and subsisting, in full force and effect, and there exists
no breach, default or event or circumstance that, with the giving of notice or
the passage of time or both, would give rise to a default under any such Rights
of Way or Deeds that could reasonably be expected to have a Material Adverse
Effect. All rental and other payments due under any Rights of Way or Deeds by
the DevCos (and their predecessors in interest) have been duly paid in
accordance with the terms thereof, except to the extent that a failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
f.The rights and Properties presently owned, leased or licensed by the DevCos,
including all Rights of Way and Deeds, include all rights and Properties
necessary to permit the DevCos to conduct their businesses in all material
respects in the same manner as such businesses have been conducted prior to the
date hereof.
g.Neither the businesses nor the Properties of the DevCos is affected in any
manner that could reasonably be expected to have a Material Adverse Effect as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy.
h.No eminent domain proceeding or taking has been commenced or, to the knowledge
of the DevCos is contemplated with respect to all or any portion of the
Midstream Properties of the DevCos, except for that which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
i.No portion of the Midstream Properties of the DevCos has, since the date of
this Agreement, suffered any material damage by fire or other casualty loss
except that which has heretofore been repaired or replaced or is in the process
of being repaired or replaced.
j.Except for such acts or failures to act as could not be reasonably expected to
have a Material Adverse Effect, the offices, plants, gas processing plants,
pipelines, improvements, fixtures, equipment, and other Property owned, leased
or used by each DevCo in the conduct of its business is being maintained in a
state adequate to conduct normal operations, in good operating condition,
subject to ordinary wear and tear, and routine maintenance or repair,
80

--------------------------------------------------------------------------------



sufficient for the operation of such business as currently conducted, and in
conformity with all Governmental Requirements relating thereto.
Section 7.28FERC. To the extent, if any, that any portion of the Gathering
Systems of any DevCo is an interstate common carrier pipeline subject to the
jurisdiction of the FERC (an “Interstate Pipeline”):
a.The rates on file with the FERC with respect to such Interstate Pipeline are
just and reasonable pursuant to the Interstate Commerce Act and Energy Policy
Act of 1992 and regulations enacted thereunder, and to the knowledge of the
Parent and the Borrower, no provision of the tariff containing such rates is
unduly discriminatory or preferential.
b.Each DevCo is in compliance, in all material respects, with all rules,
regulations and orders of the FERC applicable to such Interstate Pipeline.
c.As of the date of this Agreement, no DevCo is liable for any refunds or
interest thereon as a result of an order from the FERC.
d.Each applicable DevCo’s report, if any, on Form 6 filed with the FERC complies
as to form with all applicable legal requirements and does not contain any
untrue statement of a material fact or omit to state a material fact required to
make the statements therein not misleading.
e.Without limiting the generality of Section 7.07(a) of this Agreement, no
certificate, license, permit, consent, authorization or order (to the extent not
otherwise obtained) is required by any DevCo from the FERC to construct, own,
operate and maintain any such Interstate Pipeline or to transport and/or
distribute Refined Products on such Interstate Pipeline under existing contracts
and agreements as the Interstate Pipelines are presently owned, operated and
maintained.
Section 7.29State Regulation. Each DevCo is in compliance, in all material
respects, with all rules, regulations and orders of all rules, regulations and
orders of any State agency with jurisdiction to regulate its Midstream
Properties, and as of the date of this Agreement, no DevCo is liable for any
refunds or interest thereon as a result of an order from any such State agency.
Section 7.30Title to Refined Products. No DevCo has title to any of the Refined
Products which are transported and/or distributed through the Gathering Systems,
except pursuant to agreements under which the relevant DevCo does not have any
exposure to commodity price volatility as a result of having title to such
Refined Products.
Section 7.31[Reserved].
Section 7.32Beneficial Ownership Certification
. As of the Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.
81

--------------------------------------------------------------------------------



Section 7.33Security Interests.
a.This Agreement and the other Loan Documents, upon execution and delivery
thereof by the parties thereto and entry of the DIP Order (and subject to the
terms therein), and in the case of intellectual property, the recording of
security agreements with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, as applicable, will create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof, which security interest shall be deemed valid and perfected as
of the Effective Date by entry of the DIP Order with respect to each Credit
Party and which shall constitute continuing Liens on the Collateral having
priority over all other Liens on the Collateral, securing all the Indebtedness,
other than the Carve-Out and as such lien priority is otherwise set forth in the
DIP Order. The Lenders shall not be required to file or record (but shall have
the option and authority to file or record) any financing statements, mortgages,
notices of Lien or similar instruments, in any jurisdiction or filing office or
to take any other action in order to validate, perfect or establish the priority
of the Liens and security interest granted by or pursuant to this Agreement, any
other Loan Document or the DIP Order.
b.Pursuant to Section 364(c)(1) of the Bankruptcy Code, the Indebtedness of the
Credit Parties shall at all times constitute allowed senior administrative
expenses against each of the Credit Parties in the Chapter 11 Cases (without the
need to file any proof of claim or request for payment of administrative
expense), with priority over any and all other administrative expenses, adequate
protection claims, diminution claims and all other claims against the Credit
Parties, now existing or hereafter arising, of any kind or nature whatsoever,
other than, as to priority, the Carve Out and as otherwise set forth in the DIP
Order, but including, without limitation, all administrative expenses of the
kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over
any and all other administrative expense claims arising under Sections 105, 326,
328, 330, 331, 503(b), 506(c) (with any claims arising under Section 506(c) only
subject to the entry of the DIP Order), 507(a), 507(b), 546, 726, 1113 and 1114
of the Bankruptcy Code, whether or not such expenses or claims may become
secured by a judgment Lien or other non-consensual Lien, levy or attachment,
which allowed claims shall for purposes of section 1129(a)(9)(A) of the
Bankruptcy Code be considered administrative expenses allowed under section
503(b) of the Bankruptcy Code, and which shall be payable from and have recourse
to all pre- and postpetition property of the Credit Parties and their estates
and all proceeds thereof.
Section 7.34Reorganization Matters.
a.The Chapter 11 Cases were commenced on the Petition Date in accordance in all
material respects with applicable law and proper notice thereof and the proper
notice of the motion seeking approval of the Loan Documents and the DIP Order
were given; provided that the Borrower shall give, on a timely basis as
specified in the DIP Order, all notices required to be given to all parties
specified in the DIP Order.
82

--------------------------------------------------------------------------------



b.The DIP Order is in full force and effect has not been reversed, stayed,
modified or amended without the Majority Lenders’ consent. The Credit Parties
are in compliance in all material respects with the DIP Order.
c.Each DIP Budget and all projected consolidated balance sheets, income
statements and cash flow statements of the Credit Parties delivered to the
Administrative Agent were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed in good faith by the Borrower to
be fair in light of the conditions existing at the time of delivery of such
report or projection.
Article VIII
Affirmative Covenants
Until Payment in Full, each of the Parent, OP LLC and the Borrower covenants and
agrees with the Lenders that:
Section 8.01Financial Statements; Other Information. The Parent, OP LLC and/or
the Borrower will furnish to the Administrative Agent and each Lender:
a.Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Parent, its audited consolidated balance sheet and
related statements of operations, members’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent and its Consolidated Subsidiaries and the
DevCos on a consolidated basis in accordance with GAAP consistently applied,
which opinion shall not be qualified other than with a “going concern”
qualification.
b.Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, its
consolidated balance sheet and related statements of operations, members’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent and its Consolidated
Subsidiaries and the DevCos on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
c.Monthly Financial Statements. As soon as available and in any event not later
than 30 days after the end of each calendar month, commencing with the calendar
month ending September 30, 2020, the Parent’s consolidated balance sheet and
related statements of
83

--------------------------------------------------------------------------------



operations, members’ equity and cash flows as of the end of and for such
calendar month and the then elapsed portion of the fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent and its Consolidated
Subsidiaries and the DevCos on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
d.Certificate of Financial Officer - Compliance. Concurrently with any delivery
of financial statements under Section 8.01(a), Section 8.01(b) or Section
8.01(c), a certificate of a Financial Officer in substantially the form of
Exhibit D hereto  certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and   stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.
e.Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a), Section 8.01(b) or
Section 8.01(c), a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such quarter or calendar month, as applicable, a true and complete list
of all Swap Agreements of the Borrower and each Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.20 (other than the
Loan Documents and the Pre-Petition Loan Documents), any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.
f.Certificate of Insurer - Insurance Coverage. Concurrently with any delivery of
financial statements under Section 8.01(a), a certificate of insurance coverage
from each insurer with respect to the insurance required by Section 8.07, in
form and substance satisfactory to the Administrative Agent, and, if requested
by the Administrative Agent or any Lender, all copies of the applicable
policies.
g.Other Accounting Reports. Promptly upon receipt thereof, a copy of each other
report or letter submitted to the Parent, OP LLC, the Borrower or any
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Parent, OP LLC, the Borrower
or any such Subsidiary, and a copy of any response by the Parent, OP LLC, the
Borrower or any such Subsidiary, or the board of directors or other appropriate
governing body of the Parent, OP LLC, the Borrower or any such Subsidiary, to
such letter or report.
h.SEC and Other Filings; Reports to Shareholders. Promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, OP LLC, the Borrower or any Subsidiary
with the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be.
84

--------------------------------------------------------------------------------



i.Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
j.Lists of Purchasers. Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 8.12, a list of all Persons
purchasing Hydrocarbons from the Borrower or any Subsidiary in respect of the
Oil and Gas Properties expected to account for 80% of the revenues for the sale
of Hydrocarbons produced from the Oil and Gas Properties in the three month
period immediately preceding the effective date of the most recent Reserve
Report.
k.Notice of Sales of Oil and Gas Properties. Prior to entering into any legally
binding agreement to sell, transfer, assign or otherwise dispose of any Oil or
Gas Properties (as defined in subsections (a), (b), (c), (d) and (e) of the
definition thereof (other than, with respect to clause (e), oil that would not
otherwise be included but for the fact that it has been stored in tanks in the
ordinary course of business for a short period of time pending collection and
sale), prior written notice of such disposition, the price thereof and the
anticipated date of closing and any other details thereof reasonably requested
by the Administrative Agent or any Lender.
l.[Reserved].
m.Information Regarding Borrower and Guarantors. Prompt written notice of (and
in any event at least twenty (20) days prior thereto) any change  in the
Borrower’s, any Guarantor’s or any DevCo’s corporate name or in any trade name
used to identify such Person in the conduct of its business or in the ownership
of its Properties,  in the location of the Borrower’s, any Guarantor’s or any
DevCo’s chief executive office or principal place of business,  in the
Borrower’s, any Guarantor’s or any DevCo’s identity or corporate structure or in
the jurisdiction in which such Person is incorporated or formed,  in the
Borrower’s, any Guarantor’s or any DevCo’s jurisdiction of organization or such
Person’s organizational identification number in such jurisdiction of
organization, and  in the Borrower’s, any Guarantor’s or any DevCo’s federal
taxpayer identification number.
n.Production Report. Within 30 days after the end of each calendar month, a
report setting forth the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for such calendar month from the Oil and Gas
Properties. On the last day of each calendar month, a report providing guidance
on forecasted volume of production and sales attributable to production (and the
projected prices at which such sales are to be made and the projected revenues
to be derived from such sales) from the Oil and Gas Properties for the next
month.
o.Notice of Certain Changes. Promptly, but in no event more than five
(5) Business Days after the execution thereof, copies of any amendment,
modification or
85

--------------------------------------------------------------------------------



supplement to the certificate or articles of incorporation, by-laws or any other
organic document of the Parent, OP LLC, the Borrower, any Subsidiary or any
DevCo.
p.Notice of Swap Agreement Modifications. Prompt written notice of any amendment
to or other modification of any Swap Agreement or the terms thereof since the
delivery of the last certificate pursuant to Section 8.01(e) (including a
summary of the terms of such amendment or modification and the net
mark-to-market value therefor).
q.Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Parent, OP LLC, the Borrower or any Subsidiary (including,
without limitation, any Plan and any reports or other information required to be
filed with respect thereto under the Code or under ERISA), or compliance with
the terms of this Agreement or any other Loan Document, as the Administrative
Agent or any Lender may reasonably request.
r.Regulatory Notices. Promptly, but in any event within five (5) Business Days
after receipt thereof by any DevCo, a copy of any form of notice, summons,
citation, proceeding or order received from the FERC asserting jurisdiction over
any material portion of the Gathering Systems.
s.DIP Budget Reporting, Variance Reports and Thirteen Week Cash Flow Forecast.
i.DIP Budget. Not later than 12:00 p.m. Central Time on Thursday (or, if such
Thursday is not a Business Day, not later than 12:00 p.m. Central Time on the
immediately succeeding Business Day) (or such later date as may be agreed to by
the Administrative Agent in its sole discretion) of every fourth full calendar
week (or on a more frequent basis if agreed to by the Borrower and the
Administrative Agent) commencing with the first such date following the Petition
Date, a proposed DIP Budget for the following rolling 13-week period in form and
substance satisfactory to the Administrative Agent, which proposed DIP Budget
shall replace and supersede the most recently delivered DIP Budget upon the
approval thereof in writing by the Administrative Agent. To the extent that the
proposed DIP Budget is not approved in writing by the Administrative Agent as
set forth above in this clause (i), the then-existing DIP Budget will remain as
the DIP Budget until replaced by a proposed DIP Budget that is approved in
writing by the Administrative Agent.
ii.Variance Report. Not later than 12:00 p.m. Central Time on Thursday (or, if
such Thursday is not a Business Day, not later than 12:00 p.m. Central Time on
the immediately succeeding Business Day) (or such later date as may be agreed to
by the Administrative Agent in its sole discretion) of each week commencing with
the Thursday after the first full four calendar weeks following the Petition
Date and on a weekly basis thereafter (each, a “Report Date”), a certificate
which shall include a weekly variance report certified by a Responsible Officer,
which variance report shall measure performance for all actual disbursements
made (A) with respect to the first Report Date, during the period from and
including the Petition Date through and including the Friday ending immediately
prior to the first Report Date and (B) with respect to each Report Date
thereafter, the prior four weeks ending on
86

--------------------------------------------------------------------------------



the Friday immediately preceding such Report Date (the periods described in the
foregoing clauses (A) or (B), as applicable, the “Test Period”) on a rolling
basis against the amount budgeted therefor in the DIP Budget, shall include
calculations showing any discrepancies between anticipated and actual receipts,
shall include calculations that demonstrate whether the Credit Parties are in
compliance with Section 9.01(a) (for the avoidance of doubt, compliance with
Section 9.01(a) shall be tested daily, but reported in the variance report) and
Section 9.01(b), shall provide for disbursements and receipts items to be broken
out as line items, but for the avoidance of doubt (other than those
disbursements tested pursuant to Section 9.01(b)) shall not be tested.
iii.Thirteen Week Cash Flow Forecast. Not later than 12:00 p.m. Central Time on
Thursday (or, if such Thursday is not a Business Day, not later than 12:00 p.m.
Central Time on the immediately succeeding Business Day) (or such later date as
may be agreed to by the Administrative Agent in its sole discretion) starting
with the Thursday after the first full two calendar weeks following the Petition
Date, and every four weeks thereafter, a thirteen week cash flow forecast.
t.[Reserved].
u.Acceptable Plan. Promptly following written notice from the Administrative
Agent, telephonic weekly reports by the Credit Parties and their advisors
regarding any Acceptable Plan and any other information regarding the Chapter 11
Cases reasonably requested by the Administrative Agent.
v.Sale Offers. Subject to any confidentiality requirements, the Credit Parties
shall promptly deliver to the Administrative Agent any and all material
documentation that constitutes a written, bona fide solicitation, offer, or
proposed sale or disposition of a material amount of property of any of the
Credit Parties’ estates actually received by a Responsible Officer of a Credit
Party or its counsel or financial advisor, including, without limitation,
letters of inquiry, solicitations, letters of intent, or asset purchase
agreements.
w.Deposit Accounts, Etc. Promptly, and no later than prior to the deposit of any
funds therein, written notice (such notice to include reasonably detailed
information regarding the account number, purpose and applicable bank or other
institution in respect of such Deposit Account, Commodity Account or Securities
Account) to the Administrative Agent of any Deposit Account, Commodity Account
or Securities Account opened by the Parent, OP LLC, the Borrower or any Domestic
Subsidiary.
x.Notice of Extraordinary Receipts. Prompt written notice, and in any event
within five Business Days, of the receipt of any Extraordinary Receipts to the
extent the amount thereof since the Effective Date, on a combined basis with the
amount of the Net Proceeds received from all Asset Sales since the Effective
Date, is in excess of $5,000,000, individually or in the aggregate.
y.Beneficial Ownership Regulation. Promptly following any written request
therefor, any information and documentation reasonably requested by the
Administrative
87

--------------------------------------------------------------------------------



Agent or any Lender for purposes of compliance with the Beneficial Ownership
Regulation, including without limitation, any Beneficial Ownership
Certification.
Section 8.02Notices of Material Events
. The Parent, OP LLC and/or the Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:
a.the occurrence of any Default;
b.other than the Chapter 11 Cases, the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against or affecting the Parent,
OP LLC, the Borrower or any Affiliate thereof or any DevCo not previously
disclosed in writing to the Lenders or any material adverse development in any
action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders) that, in either case could reasonably be
expected to result in liability in excess of $2,500,000, not fully covered by
insurance, subject to normal deductibles;
c.any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
d.any change in the information provided in any relevant Beneficial Ownership
Certification delivered hereunder that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 8.03Existence; Conduct of Business. The Parent, OP LLC and the Borrower
will, and will cause each Subsidiary and DevCo to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties (or
in the case of the DevCos, their Midstream Properties) are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.
Section 8.05Payment of Obligations. In accordance with the Bankruptcy Code and
subject to any required approval by an applicable order of the Bankruptcy Court,
the Parent, OP LLC and the Borrower will, and will cause each Subsidiary and
each DevCo to, pay its obligations, including Tax liabilities of the Parent, OP
LLC, the Borrower, each Subsidiary and each DevCo before the same shall become
delinquent or in default, except where  the validity or
88

--------------------------------------------------------------------------------



amount thereof is being contested in good faith by appropriate proceedings,  the
Parent, OP LLC, the Borrower, such Subsidiary or such DevCo has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and  the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
material Property of the Parent, OP LLC, the Borrower, any Subsidiary or any
DevCo, in each case, unless subject to the automatic stay under the Chapter 11
Cases, and in each case subject to rejection of agreements in accordance with
the Bankruptcy Code.
Section 8.06Performance of Obligations under Loan Documents. The Parent, OP LLC
and the Borrower will pay the Notes according to the reading, tenor and effect
thereof, and the Parent, OP LLC and the Borrower will, and will cause each
Subsidiary and each DevCo to, do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.
Section 8.06Operation and Maintenance of Properties. Subject to any necessary
order or authorization of the Bankruptcy Court, the Borrower, at its own
expense, will, and will cause each Subsidiary to (in accordance with and to the
extent permitted by the DIP Budget and any Permitted Variance):
a.operate its Oil and Gas Properties and other material Properties or cause such
Oil and Gas Properties and other material Properties to be operated in a careful
and efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
b.keep and maintain all Property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted preserve, maintain
and keep in good repair, working order and efficiency (ordinary wear and tear
excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.
c.promptly pay and discharge, or make reasonable and customary efforts to cause
to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
d.promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil
89

--------------------------------------------------------------------------------



and Gas Properties and other material Properties, except, in each case, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
e.to the extent the Borrower is not the operator of any Property, the Borrower
shall use commercially reasonable efforts to cause the operator to comply with
this Section 8.06.
Section 8.07Insurance. The Parent, OP LLC and the Borrower will, and will cause
each of their respective Subsidiaries and each DevCo to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. Upon the
request of the Administrative Agent, the loss payable clauses or provisions in
said insurance policy or policies insuring any of the collateral for the Loans
shall be endorsed in favor of and made payable to the Administrative Agent as
its interests may appear and such policies shall name the Administrative Agent
and the Lenders as “additional insureds” and/or “lender loss payees” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.
Section 8.09Books and Records; Inspection Rights. The Parent, OP LLC and the
Borrower will, and will cause each Subsidiary and DevCo to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Parent, OP LLC and the Borrower will, and will cause each Subsidiary and DevCo
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
Section 8.09Compliance with Laws. The Parent, OP LLC and the Borrower will, and
will cause each Subsidiary and DevCo to, comply with all Governmental
Requirements applicable to it or its Property, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
Section 8.10Environmental Matters.
a.Subject to any necessary order or authorization of the Bankruptcy Court, the
Parent, OP LLC and the Borrower shall at their sole expense:  comply, and shall
cause their Properties and operations and each Subsidiary and each DevCo and
each Subsidiary’s and each DevCo’s Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected
to have a Material Adverse Effect;  not dispose of or otherwise release, and
shall cause each Subsidiary and DevCo not to dispose of or otherwise release,
any oil, oil and gas waste, hazardous substance, or solid waste on, under, about
or from any of the Borrower’s or its Subsidiaries’ or the DevCos’ Properties or
any other Property to the extent caused by the Borrower’s or any of its
Subsidiaries’ or any DevCo’s operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect;  timely obtain or file, and shall
cause
90

--------------------------------------------------------------------------------



each Subsidiary to timely obtain or file, all notices, permits, licenses,
exemptions, approvals, registrations or other authorizations, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of the Borrower’s or the Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect and  promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary and DevCo to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required of Parent, OP LLC, the Borrower or any Subsidiary or
DevCo under applicable Environmental Laws because of or in connection with the
actual or suspected past, present or future disposal or other release of any
oil, oil and gas waste, hazardous substance or solid waste on, under, about or
from any of the Borrower’s or the Subsidiaries’ or the DevCos’ Properties, which
failure to commence and diligently prosecute to completion could reasonably be
expected to have a Material Adverse Effect.
b.The Parent, OP LLC and the Borrower will promptly, but in no event later than
five days after the Borrower’s knowledge of the occurrence of a triggering
event, notify the Administrative Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against the
Borrower or the Subsidiaries or the DevCos or their respective Properties of
which the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $2,500,000, not fully covered by insurance,
subject to normal deductibles.
c.The Parent, OP LLC and the Borrower will, and will cause each Subsidiary to,
provide environmental audits and tests in accordance with American Society of
Testing Materials standards upon reasonable request by the Administrative Agent
and the Lenders in the event of any release or threatened release of any
Hazardous Materials, any Event of Default (or as otherwise required to be
obtained by the Administrative Agent or, to the extent obtained by or provided
to the Parent, OP LLC or the Borrower, or the Lenders by any Governmental
Authority), or in connection with any future acquisitions of Oil and Gas
Properties or other Properties.
Section 8.11Further Assurances.
a.The Parent, OP LLC and the Borrower at their sole expense will, and will cause
each Subsidiary and DevCo to, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Parent, OP LLC, the
Borrower, any Subsidiary or any DevCo, as the case may be, in the Loan
Documents, including the Notes, or to further evidence and more fully describe
the collateral intended as security for the Indebtedness, or to correct any
omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of
91

--------------------------------------------------------------------------------



the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the sole discretion of the Administrative Agent, in connection
therewith.
b.Pursuant to the terms of the DIP Order, no filings or other action (including
the taking of possession or control) will be necessary to perfect or protect the
Liens and security interests created pursuant to this Agreement, the DIP Order
or any other Security Instrument. Upon entry by the Bankruptcy Court, the Liens
and security interests created by the DIP Order shall automatically constitute
fully perfected first priority Liens on, and security interests in, all right,
title and interest of the Credit Parties in the Collateral covered thereby
(including after-acquired Collateral), in each case free of all Liens other than
Liens permitted under ‎Section 9.03, and prior and superior to all other Liens
other than as provided in the DIP Order. Notwithstanding the foregoing, upon the
request of the Administrative Agent, the Borrower and each of its Subsidiaries
shall take any additional actions reasonably requested, with respect to any
Property of the Borrower or any other Credit Party, in each case constituting
Collateral, to cause such Property to be subject to a Lien pursuant to the
Security Instruments or the DIP Order or to evidence the Lien on such Property,
including to execute and deliver such Security Instruments (in proper form for
filing, registration or recordation, as applicable) as are reasonably requested
by the Administrative Agent, and take such actions necessary or advisable to
subject such Property to a Lien or evidence of the Lien on such Property
pursuant to the Security Instruments.
Section 8.12Reserve Reports.
a.On or before March 1st and September 1st of each year, commencing March 1,
2021, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Properties of the Credit Parties as of
the immediately preceding January 1 and July 1. The Reserve Report as of
January 1 of each year shall be comprised of  a report prepared by one or more
Approved Petroleum Engineers with regards to not less than 80% of the total
value of the Oil and Gas Properties of the Credit Parties and  a report on the
remainder of the Oil and Gas Properties of the Credit Parties prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
that such portion of such Reserve Report (x) is true and correct in all material
respects, and (y) has been prepared in accordance with the procedures used to
prepare the portion of such Reserve Report that was prepared by one or more
Approved Petroleum Engineers. The July 1 Reserve Report of each year shall be
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report (x) to be true and accurate in all material
respects and (y) to have been prepared in accordance with the procedures used in
the immediately preceding January 1 Reserve Report. For purposes of this
Section 8.12(a), with respect to any Reserve Report (or portion thereof)
prepared by or under the supervision of the chief engineer of the Borrower, it
is understood that projections concerning volumes attributable to the Oil and
Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that none of the Parent, OP LLC, the Borrower, the Subsidiaries
or such Responsible Officer warrants that such opinions, estimates and
projections will ultimately prove to have been accurate.
92

--------------------------------------------------------------------------------



b.No later than (x) March 15 in the case of the Reserve Report required to be
delivered on or prior to March 1 and (y) September 15 in the case of the Reserve
Report required to be delivered on or prior to September 1, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that:  the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct in all material respects, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that none the Parent, OP
LLC, the Borrower, the Subsidiaries or such Responsible Officer warrants that
such opinions, estimates and projections will ultimately prove to have been
accurate,  the Borrower or the Subsidiaries own good and defensible title to the
Oil and Gas Properties evaluated in such Reserve Report and such Properties are
free of all Liens except for Liens permitted by Section 9.03,  except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.18 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrower or any Subsidiary to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
 none of their Oil and Gas Properties (as defined in subsections (a), (b), (c),
(d) and (e) of the definition thereof) have been sold since the date of the last
borrowing base determination under the Pre-Petition Credit Agreement except as
set forth on an exhibit to the certificate, which certificate shall list all of
its Oil and Gas Properties (as defined in subsections (a), (b), (c), (d) and (e)
of the definition thereof) sold and in such detail as reasonably required by the
Administrative Agent; provided that, this clause (iv) shall not apply to the
sale of oil that would not otherwise be included in such certificate but for the
fact that it has been stored in tanks in the ordinary course of business for a
short period of time pending collection and sale and  attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the date hereof.
Section 8.13Title Information. Upon the request of the Administrative Agent, the
Borrower will deliver, or make available for review at the Borrower’s offices,
title information in the possession of the Credit Parties covering the proved
Oil and Gas Properties of the Credit Parties.
Section 8.14ERISA Compliance. The Parent, OP LLC and the Borrower will promptly
furnish and will cause their respective Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent  promptly after the filing thereof
with the United States Secretary of Labor or the Internal Revenue Service,
copies of each annual and other report with respect to each Plan or any trust
created thereunder, and  immediately upon becoming aware of the occurrence of
any “prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Parent, the Subsidiary or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Borrower, the Parent, OP LLC, the
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
93

--------------------------------------------------------------------------------



thereto, and, when known, any action taken or proposed by the Internal Revenue
Service or the Department of Labor with respect thereto.
Section 8.15DevCo Properties. The Parent, OP LLC and the Borrower will cause
each DevCo to:
a.operate its Midstream Properties and other material Properties or cause such
Midstream and other material Properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority, except, in each case,
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.
b.keep and maintain all Property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Midstream Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except where failure to do so could not reasonably be expected to
have a Material Adverse Effect.
c.promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Midstream Properties and other
material Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
d.maintain or cause the maintenance of the interests and rights which are
necessary to maintain the Rights of Way for the Gathering Systems and to
maintain the other Midstream Properties, and which individually or in the
aggregate, could, if not maintained, reasonably be expected to have a Material
Adverse Effect.
e.subject to Excepted Liens, maintain the Gathering Systems within the confines
of the Rights of Way without material encroachment upon any adjoining property
and maintain the Processing Plants within the boundaries of the Deeds and
without material encroachment upon any adjoining property.
f.maintain such rights of ingress and egress necessary to permit the DevCos to
inspect, operate, repair, and maintain the Gathering Systems and the other
Midstream Properties to the extent that failure to maintain such rights,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and provided that the DevCos may hire third parties to
perform these functions.
g.maintain all material agreements, licenses, permits, and other rights required
for any of the foregoing described in this Section 8.15 in full force and effect
in accordance with their terms, timely make any payments due thereunder, and
prevent any default
94

--------------------------------------------------------------------------------



thereunder which could result in a termination or loss thereof, except any such
failure to pay or default that could not reasonably, individually or in the
aggregate, be expected to cause a Material Adverse Effect.
h.to the extent any DevCo is not the operator of any Property, such DevCo shall
use commercially reasonable efforts to cause the operator to comply with this
Section 8.15, but failure of the operator to so comply will not constitute a
Default or Event of Default hereunder.
Section 8.17Marketing Activities. The Parent, OP LLC and the Borrower will not,
and will not permit any Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than  contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from their proved Oil and Gas Properties during the period of such contract,
 contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from proved Oil and Gas Properties of third parties during the period
of such contract associated with the Oil and Gas Properties of the Borrower and
the Subsidiaries that the Borrower or one of the Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
 other contracts for the purchase and/or sale of Hydrocarbons of third parties
 which have generally offsetting provisions (i.e., corresponding pricing
mechanics, delivery dates and points and volumes) such that no “position” is
taken and  for which appropriate credit support has been taken to alleviate the
material credit risks of the counterparty thereto.
Section 8.18Commodity Exchange Act Keepwell Provisions. Each of the Parent, OP
LLC and the Borrower hereby guarantees the payment and performance of all
Indebtedness of each Credit Party (other than itself) and absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Credit Party (other than
itself) in order for such Credit Party to honor its obligations under the
Guarantee including obligations with respect to Swap Agreements (provided,
however, that the Parent, OP LLC and the Borrower shall only be liable under
this Section 8.17 for the maximum amount of such liability that can be hereby
incurred (a) without rendering its obligations under this Section 8.17, or
otherwise under this Agreement or any Loan Document, as it relates to such other
Credit Parties, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount and (b) without rendering
such Credit Party liable for amounts to creditors, other than the Secured
Parties, that such Credit Party would not otherwise have made available to such
creditors if this Section 8.17 was not in effect). The obligations of the
Parent, OP LLC and the Borrower under this Section 8.17 shall remain in full
force and effect until Payment in Full. Each of the Parent, OP LLC and the
Borrower intends that this Section 8.17 constitute, and this Section 8.1 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.
Section 8.19DevCo Parent Undertaking. Each of the Parent, OP LLC and the
Borrower shall cause OMS (and any other Credit Party that holds Equity Interests
in any DevCo)
95

--------------------------------------------------------------------------------



to comply with the covenants contained in each DevCo Parent Undertaking, and
shall cause any Credit Party that owns Equity Interests in a DevCo to become
party to the applicable DevCo Parent Undertaking.
Section 8.20Ownership of DevCo Equity Interests. The Parent, OP LLC and the
Borrower  shall cause 100% of the Equity Interests in each DevCo to be owned
collectively  directly by OMS and  directly or indirectly by OMP and  shall not
permit any other Person to own any Equity Interest in any DevCo.
Section 8.21Ownership of General Partner Equity Interests. The Parent, OP LLC
and the Borrower  shall cause 100% of the Equity Interests in the General
Partner (other than the Class B Units) to be owned directly or indirectly by the
Parent and  shall not permit any other Person to own any Equity Interest in the
General Partner (other than the Class B Units).
Section 8.22Accounts. Upon the request of the Administrative Agent with respect
to any Deposit Account, Securities Account or Commodity Account (other than De
Minimis Accounts) that a Credit Party at any time maintains, such Credit Party
will, pursuant to a Control Agreement in form and substance reasonably
satisfactory to the Administrative Agent, cause the depository bank that
maintains such Deposit Account, securities intermediary that maintains such
Securities Account, or commodities intermediary that maintains such Commodity
Account, as applicable, to agree at any time during the continuance of an Event
of Default, to comply with instructions from the Administrative Agent to such
depository bank, securities intermediary or commodities intermediary directing
the disposition of funds from time to time credited to such Deposit Account,
Securities Account or Commodity Account, without further consent of such Credit
Party, or take such other action as the Administrative Agent may approve in
order to perfect the Administrative Agent’s security interest in such Deposit
Account, Securities Account or Commodity Account.
Section 8.22Case Milestones. Each Credit Party shall ensure that each of the
milestones set forth below (the “Case Milestones”) is achieved in accordance
with the applicable timing referred to below; provided that when the performance
of any covenant, duty or obligation is stated to be due or performance required
under this Section 8.22 falls on a day which is not a Business Day, the date of
such performance shall extend to the immediately succeeding Business Day:
a.Not later than the date that is thirty (30) days following the Petition Date,
the Bankruptcy Court shall have entered the Final DIP Order and such Final DIP
Order shall be in full force and effect and shall not have been  vacated,
reversed, or stayed, or  amended or modified except as otherwise agreed to in
writing by the Administrative Agent; provided that the foregoing Case Milestone
shall automatically be extended to forty-five (45) days after the Petition Date
in the event the Credit Parties commence the Chapter 11 Cases on a “prepackaged”
basis by commencing solicitation of a chapter 11 plan of reorganization prior to
the Petition Date; provided further, however, that in no event shall such Case
Milestone be later than immediately preceding the hearing on confirmation of the
Chapter 11 Plan.
96

--------------------------------------------------------------------------------



b.Not later than the date that is thirty (30) days following the Petition Date,
the Credit Parties shall have filed in the Bankruptcy Court a motion, in form
and substance acceptable to the Administrative Agent, to establish a bar date
for filing proof of claims; provided that the foregoing Case Milestone shall not
apply in the event the Credit Parties commence the Chapter 11 Cases on a
“prepackaged” basis by commencing solicitation of a chapter 11 plan of
reorganization prior to the Petition Date.
c.The following Case Milestones in respect of an Acceptable Plan shall be
achieved:
i.Not later than the date that is thirty (30) days following the Petition Date,
the Credit Parties shall have filed in the Bankruptcy Court an Acceptable Plan,
a corresponding disclosure statement (the “Disclosure Statement”), and a motion
seeking approval of the Disclosure Statement and the related solicitation
procedures, in each case in form and substance satisfactory to the
Administrative Agent.
ii.Not later than the date that is sixty-five (65) days following the Petition
Date, the Bankruptcy Court shall have entered an order (the “Disclosure
Statement Order”) (i) approving the adequacy of the Disclosure Statement and
(ii) approving the related solicitation procedures, in each case, in form and
substance satisfactory to the Administrative Agent.
iii.Not later than the date that is one hundred ten (110) days following the
Petition Date, the Bankruptcy Court shall have entered an order (the
“Confirmation Order”) confirming the Acceptable Plan and the Disclosure
Statement, in each case, in form and substance satisfactory to the
Administrative Agent.
iv.Not later than December 20, 2020, the effective date of the Acceptable Plan
shall have occurred.
The Credit Parties covenant and agree that they will use their best efforts to
comply with each of the Case Milestones. Each of the Case Milestones may be
extended or waived in writing by the Administrative Agent acting at the
direction of the Majority Lenders. The Credit Parties shall promptly file with
the Bankruptcy Court a notice of any such extension or waiver.
Section 8.24Cash Management. The Credit Parties shall maintain the cash
management of the Credit Parties in accordance in all respects with the Cash
Management Order.
Section 8.25Pleadings. The Credit Parties shall provide the Administrative Agent
with drafts of all pleadings (together with proposed orders attached thereto, as
applicable), including all “first day” and “second day” pleadings to be filed in
the Chapter 11 Cases, in each case before filing and with reasonable time (in
any event no less than five Business Days) for the Administrative Agent to
comment thereon, and all such pleadings shall not conflict with the terms of the
Loan Documents.
Section 8.25Bankruptcy Related Matters. The Credit Parties shall:
97

--------------------------------------------------------------------------------



a.deliver to the Administrative Agent, as soon as practicable in advance of
filing with the Bankruptcy Court of any document, motion or pleading relating to
or impacting (1) any rights or remedies of the Administrative Agent or any
Lender, (2) the DIP Facility, the Roll-Up, the DIP Order, the Loan Documents,
the Pre-Petition Loan Documents (including the Credit Parties’ obligations
thereunder), (3) the Collateral, any Liens thereon or any Superpriority Claims
(including, without limitation, any sale or other disposition of Collateral or
the priority of any such Liens or Superpriority Claims), (4) use of cash
collateral, (5) debtor-in-possession financing, (6) adequate protection or
otherwise relating to the Pre-Petition Secured Indebtedness, (7) any Chapter 11
Plan, (8) any sale pursuant to Section 363 of the Bankruptcy Code, or (9) any
transaction outside of the ordinary course of business with any Credit Party,
all such documents to be filed and provide the Administrative Agent and the
Lenders with a reasonable opportunity to review and comment on all such
documents;
b.comply with each order entered by the Bankruptcy Court in connection with the
Chapter 11 Cases; and
c.except as otherwise is permitted by the DIP Order or the Acceptable Plan, the
Credit Parties shall provide prior written notice as soon as reasonably
practicable to the Administrative Agent prior to any rejection of any
intercompany midstream contracts between any Credit Party and Midstream MLP or
any of its subsidiaries that provide for, or may reasonably be expected to
result in, aggregate payments by the applicable Credit Party, or aggregate
payments to the applicable Credit Party, in either case greater than or equal to
$5,000,000 during any consecutive twelve (12)-month period pursuant to Section
365 of the Bankruptcy Code, and no such contract shall be rejected if such
rejection adversely impacts the Collateral, any Liens thereon or any
Superpriority Claims payable therefrom (including, without limitation, any sale
or other disposition of Collateral or the priority of any such Liens or
Superpriority Claims), if the Administrative Agent informs the Borrower in
writing within three (3) Business Days after receipt of the notice from the
applicable Credit Party that it objects to such rejection.
Article IX
Negative Covenants
Until Payment in Full, each of the Parent, OP LLC and the Borrower covenants and
agrees with the Lenders that:
Section 9.01Financial Covenants.
a.Minimum Liquidity. The Credit Parties will not permit Liquidity (i) as of the
end of any Business Day the Interim DIP Order is in effect, to be less than
$15,000,000 and (ii) as of the end of any Business Day the Final DIP Order is in
effect, to be less than $20,000,000.
b.Permitted Variance. On each Report Date, the Credit Parties shall demonstrate
in each variance report delivered pursuant to Section 8.01(s)(ii) that the
actual
98

--------------------------------------------------------------------------------



disbursements made in the prior Test Period, excluding (i) any fluctuations in
royalty payments, payments to working interest holders, or similar payments or
ad valorem or other taxes due on account of production of oil and gas interests
that are attributable to changes in commodity prices, (ii) adequate protection
payments to the Pre-Petition Agent and the Pre-Petition Lenders, (iii)
reimbursements to Midstream MLP and its subsidiaries for capital expenditures,
(iv) Allowed Professional Fees, (v) settlement payments to Approved
Counterparties and (vi) payments in respect of the Indebtedness, do not exceed
the sum of the aggregate amount budgeted therefor in the DIP Budget for the
applicable Test Period by more than fifteen percent (15%) of the budgeted amount
for such Test Period (the “Permitted Variance”) on a cumulative basis for all
disbursements made during such Test Period.
Section 9.02Debt. The Parent, OP LLC, the Borrower will not, and will not permit
any Subsidiary to, incur, create, assume or suffer to exist any Debt, except:
a.the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.
b.Pre-Petition Debt of the Borrower and the Subsidiaries existing on the date
hereof that is reflected in the Financial Statements.
c.accounts payable and accrued expenses, liabilities or other obligations to pay
the deferred purchase price of Property or services, from time to time incurred
in the ordinary course of business which are not greater than sixty (60) days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP.
d.Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties.
e.intercompany Debt between the Parent, OP LLC, the Borrower and any Subsidiary
or between Subsidiaries to the extent permitted by Section 9.05(g); provided
that  such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Parent, OP LLC, the Borrower or one of its Wholly-Owned
Subsidiaries,  any such Debt owed by the Parent, OP LLC, the Borrower or a
Guarantor shall be subordinated to the Indebtedness on terms set forth in the
Guarantee.
f.endorsements of negotiable instruments for collection in the ordinary course
of business.
g.Debt of Foreign Subsidiaries to non-Affiliated Persons that is not secured by
liens on any property of, not guaranteed by and not otherwise of recourse to the
Borrower or any Guarantor.
99

--------------------------------------------------------------------------------



h.unsecured Senior Notes of the Parent and any guarantees thereof, in each case,
outstanding as of the Effective Date and any accrued but unpaid interest thereon
during the Chapter 11 Cases.
i.Pre-Petition Secured Indebtedness.
j.other Debt not to exceed $5,000,000 in the aggregate at any one time
outstanding.
k.Debt under those certain existing surety bonds issued by a third party surety
securing certain obligations under transportation agreements entered into
between Oasis Petroleum Marketing, LLC and certain counterparties with the
following effective dates and amounts:

Effective DateCurrent AmountMay 20, 2015$36,000,000August 13,
2018$22,400,000February 1, 2019$6,000,000



Section9.03Liens. The Parent, OP LLC and the Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:
a.Liens securing the payment of any Indebtedness.
b.Excepted Liens.
c.Liens granted pursuant to the DIP Order in favor of the Administrative Agent.
d.Liens securing intercompany Debt under Section 9.02(e), provided that such
Liens are subordinated on terms satisfactory to the Administrative Agent and the
Majority Lenders.
e.the Carve Out.
f.Liens securing Pre-Petition Debt, provided that such Liens were permitted
under the Pre-Petition Credit Agreement and are subordinated to the Liens
securing the Indebtedness pursuant to the DIP Order on terms satisfactory to the
Administrative Agent and the Majority Lenders.
g.Adequate protection Liens securing Pre-Petition Debt, provided that such Liens
are subordinated to the Liens securing the Indebtedness pursuant to the DIP
Order on terms satisfactory to the Administrative Agent and the Majority
Lenders.
100

--------------------------------------------------------------------------------



Section 9.04Dividends, Distributions and Redemptions; Repayment of Debt.
a.Restricted Payments. The Parent, OP LLC and the Borrower will not, and will
not permit any Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital or make any
distribution of its Property to its Equity Interest holders, except:
i.The Parent and OP LLC may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock),
ii.Subsidiaries (other than the General Partner) of the Parent may declare and
pay dividends ratably with respect to their Equity Interests,
iii.the Parent, OP LLC and the Borrower may make payments to former employees in
connection with the termination of such former employee’s employment in an
aggregate amount not to exceed $250,000 in any calendar year for the purpose of
repurchasing Equity Interests in any member of the Parent, OP LLC or the
Borrower, as applicable, issued to such former employee pursuant to stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries,
iv.the General Partner may declare and make Restricted Payments to any other
Credit Party,
v.the Parent and OP LLC may make Restricted Payments in the ordinary course of
business, pursuant to and in accordance with stock option plans or other benefit
plans in existence on the Effective Date for management or employees of the
Borrower and its Subsidiaries, and
vi.so long as no Default or Event of Default has occurred and is continuing,
upon a distribution in cash to the General Partner from Midstream MLP, the
General Partner may declare Restricted Payments in cash ratably with respect to
all of its Equity Interests (inclusive of the Class A Units (as defined in the
General Partners LLC Agreement)) and the Class B Units; provided that any such
Restricted Payments made to the Class B Units may not exceed an aggregate amount
of $125,000 per fiscal quarter;
b.Repayment of Debt; Amendment to Terms of Senior Notes and Convertible Notes.
i.The Parent, OP LLC and the Borrower will not, and will not permit any
Subsidiary to, prior to the date that is 91 days after the Maturity Date, call,
make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) the Senior Notes,
the Convertible Notes or any other Debt other than Indebtedness or in connection
with the Roll-Up, unless approved by the Administrative Agent in writing and
authorized by the Bankruptcy Court after notice and hearing; and
101

--------------------------------------------------------------------------------



ii.The Parent, OP LLC and the Borrower will not, and will not permit any
Subsidiary to, amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or the Senior Notes Indenture or the terms of the Convertible Notes
or the Convertible Notes Indenture except to the extent that any such amendment,
modification, waiver or other change, taken as a whole, would not be adverse to
the Lenders in any material respect (as determined by the Administrative Agent
in good faith).
Section9.05Investments, Loans and Advances. The Parent, OP LLC and the Borrower
will not, and will not permit any Subsidiary to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:
a.Investments made prior to the Effective Date reflected in the Financial
Statements or which are disclosed to the Lenders in Schedule 9.05 or reflected
in the DIP Budget.
b.accounts receivable arising in the ordinary course of business consistent with
past practice.
c.direct obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, in each case maturing
within one year from the date of creation thereof.
d.commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.
e.deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively or, in the case of any Foreign Subsidiary, a
bank organized in a jurisdiction in which the Foreign Subsidiary conducts
operations having assets in excess of $500,000,000 (or its equivalent in another
currency).
f.deposits in money market funds investing exclusively in Investments described
in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
g.Investments made by any Credit Party in or to any other Credit Party; provided
that, with respect to this clause (g), no such Investment shall be made unless
 both prior to and after giving effect to such Investment no Default or Event of
Default exists and  after giving effect to such Investment the Total Commitment
then in effect exceeds the total Revolving Credit Exposures by at least an
amount equal to ten percent (10%) of the then current Total Commitment less cash
then maintained by the Borrower.
102

--------------------------------------------------------------------------------



h.loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any Subsidiary, in each case only as permitted by
applicable law, including Section 402 of the Sarbanes Oxley Act of 2002, but in
any event not to exceed $500,000 in the aggregate at any time.
i.Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(i) exceeds $1,000,000.
j.guarantees of Debt permitted by Section 9.02(a).
k.to the extent constituting an Investment, Swap Agreements permitted under
Section 9.17 and guarantees thereof.
l.Investments in any DevCo in the ordinary course of business to fund capital
expenditures to the extent such Investment constitutes a Budget Expenditure.
m.other Investments not to exceed $5,000,000 in the aggregate at any time.
Section 9.06Nature of Business; International Operations. Subject to any
restrictions arising on account of the Parent’s, OP LLC’s and the Borrower’s
status as “debtors-in-possession” under the Bankruptcy Code and entry of the DIP
Order, the Parent, OP LLC and the Borrower will not, and will not permit any
Subsidiary to, allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company. From
and after the date hereof, the Borrower and the Domestic Subsidiaries will not
acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties not located
within the geographical boundaries of the United States.
Section 9.07Proceeds of Notes. The Borrower will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
The Parent, OP LLC and the Borrower will not, and will not permit any of their
respective Subsidiaries to, use the proceeds of any Loans or Letters of Credit,
whether directly or indirectly, in contravention of the DIP Budget, as updated
from time to time in accordance with this Agreement, subject only to Permitted
Variances.
103

--------------------------------------------------------------------------------



Section 9.08ERISA Compliance. The Parent, OP LLC and the Borrower will not, and
will not permit any of their respective Subsidiaries to, at any time:
a.engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a material civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a material tax
imposed by Chapter 43 of Subtitle D of the Code.
b.fail to make, or permit any ERISA Affiliate to fail to make, full payment when
due of all material amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.
c.permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.
d.contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to,  any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability or  any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.
Section 9.10Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Parent, OP LLC and the Borrower will not, and will not permit
any Subsidiary to, discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.
Section 9.10Mergers, Etc. The Parent, OP LLC and the Borrower will not, and will
not permit any Subsidiary to, merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions and including by division of such Person) all or
substantially all of its Property to any other Person (including by division of
such Person), except that  any Wholly-Owned Domestic Subsidiary may merge with
any other Wholly-Owned Domestic Subsidiary; provided that if only one of such
Wholly-Owned Domestic Subsidiaries is a Guarantor, the survivor shall be the
Wholly-Owned Subsidiary that is a Guarantor,  the Parent, OP LLC and/or Borrower
may merge with any Wholly-Owned Domestic Subsidiary so long as the Parent, OP
LLC and/or Borrower is the survivor,  any Foreign Subsidiary may merge with any
other Foreign Subsidiary; provided that if one of such Foreign Subsidiaries is a
Wholly-Owned Subsidiary, the survivor shall be a Wholly-Owned Subsidiary, and
 OP International may merge with and into any Credit Party so long as
104

--------------------------------------------------------------------------------



such Credit Party is the survivor. In no event shall the Parent, OP LLC, the
Borrower or any other Credit Party divide itself pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any corresponding provision of
any successor statute thereof).
Section 9.11Sale of Properties and Liquidation of Swap Agreements. The Parent,
OP LLC and the Borrower will not, and will not permit any Subsidiary to, sell,
assign, farm-out, convey or otherwise transfer any Property (including any
transfer that is effected through the division of a Person) or to Liquidate any
Swap Agreement in respect of commodities except for:
a.the sale of Hydrocarbons in the ordinary course of business;
b.the sale or transfer of equipment that is no longer necessary for the business
of the Borrower or such Subsidiary or is replaced by equipment of at least
comparable value and use;
c.exchanges, swaps or trades of Oil and Gas Properties; provided that (i) no
Default or Event of Default has occurred and is continuing or would result from
such exchange, swap or trade, (ii) the consideration received in respect of such
exchange, swap or trade shall be equal to or greater than the fair market value
of the Oil and Gas Property (or interest therein) subject of such exchange, swap
or trade (in each case, as reasonably determined by the Borrower, and if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower certifying to that effect) and (iii) to
the extent consisting of Proved Reserves, such Oil and Gas Properties exchanged,
swapped or traded shall not have a fair market value greater than $5,000,000 in
the aggregate during the term of this Agreement; and
d.the sale of Property pursuant to an order of the Bankruptcy Court, so long as
(i) no Default has occurred and is continuing or would result therefrom and (ii)
the aggregate fair market value of all such sales or transfers does not exceed
$1,000,000 in the aggregate during the term of this Agreement.
Section 9.13Environmental Matters. The Parent, OP LLC and the Borrower will not,
and will not permit any of their Subsidiaries or DevCos to, cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any remedial obligations under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.
Section 9.14Transactions with Affiliates. The Parent, OP LLC and the Borrower
will not, and will not permit any Subsidiary to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than the Guarantors)
unless such transactions are otherwise permitted under this Agreement and are
upon fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.
105

--------------------------------------------------------------------------------



Section 9.14Subsidiaries. The Parent, OP LLC and the Borrower will not, and will
not permit any Subsidiary to, create or acquire any additional Subsidiary after
the Effective Date. The Borrower shall not, and shall not permit any of its
Subsidiaries to, sell, assign or otherwise dispose of any Equity Interests in
any Subsidiary. The Credit Parties shall not sell, assign or otherwise dispose
of any Equity Interests in any DevCo. The Parent and OP LLC shall not, and shall
not permit any Subsidiary to, sell, assign or otherwise dispose of any Equity
Interests in the General Partner. The Parent and OP LLC shall not, and shall not
permit any of its Domestic Subsidiaries to, sell, assign or otherwise dispose of
any Equity Interests in any Domestic Subsidiary. The Parent, OP LLC and the
Borrower will not permit any Equity Interests of any DevCo or the General
Partner (other than the Class B Units) to be directly owned by any Person other
than the Parent or a Subsidiary that is a Guarantor, and in the case of the
DevCos, the Midstream MLP and its subsidiaries.
Section 9.15Negative Pledge Agreements; Dividend Restriction. The Parent, OP LLC
and the Borrower will not, and will not permit any Subsidiary or the DevCos to,
create, incur, assume or suffer to exist any contract, agreement or
understanding (other than  this Agreement, the Security Instruments,  any leases
or licenses or similar contracts as they affect any Property or Lien subject to
a lease or license,  the Pre-Petition Loan Documents,  agreements in respect of
Pre-Petition Debt entered into in accordance with the terms of the Pre-Petition
Credit Agreement or  in the case of the DevCos, agreements governing the OMP
Credit Facility) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith.
Section 9.16Gas Imbalances, Take-or-Pay or Other Prepayments. The Parent, OP LLC
and the Borrower will not, and will not permit any Subsidiary to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any Subsidiary that would require the Borrower or
such Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed 75,000 Mcf of gas (on an
Mcf equivalent basis) in the aggregate.
Section 9.17Swap Agreements.
a.The Parent, OP LLC and the Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than  Swap
Agreements in respect of commodities  with an Approved Counterparty and  the
notional volumes for which (when aggregated with other commodity Swap Agreements
then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap
Agreement is executed (and for each month during the period during which such
Swap Agreement is in effect), for each full calendar month during the
forthcoming sixty (60) consecutive full calendar months following the date of
determination, eighty-five percent (85%) of the reasonably anticipated
production for each of crude oil and natural gas, calculated separately, in each
case, as such production is projected from the Borrower’s and its Subsidiaries’
Oil and Gas Properties as set forth on the most recent Reserve
106

--------------------------------------------------------------------------------



Report delivered pursuant to the terms of this Agreement; provided, that (x) the
Borrower may update such projections by providing the Administrative Agent an
internal report prepared by or under the supervision of the chief engineer of
the Borrower and any additional informational reasonably requested by the
Administrative Agent that is, in each case, reasonably satisfactory to the
Administrative Agent (and shall include new reasonably anticipated Hydrocarbon
production from new wells or other production improvements and any dispositions,
well shut-ins and other reductions of, or decreases to, production) and (y) the
Borrower may purchase puts and floors the notional volumes for which exceed the
foregoing percentage limitations (but which do not cause all notional volumes
hedged to exceed 100% of the Current Production for any period beyond the last
day of the second calendar year following the calendar year in which such puts
and/or floors are purchased),  Swap Agreements in respect of interest rates with
an Approved Counterparty, as follows:  Swap Agreements effectively converting
interest rates from fixed to floating, the notional amounts of which (when
aggregated with all other Swap Agreements of the Borrower and its Subsidiaries
then in effect effectively converting interest rates from fixed to floating) do
not exceed 50% of the then outstanding principal amount of the Borrower’s Debt
for borrowed money which bears interest at a fixed rate and  Swap Agreements
effectively converting interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the Borrower
and its Subsidiaries then in effect effectively converting interest rates from
floating to fixed) do not exceed 75% of the then outstanding principal amount of
the Borrower’s Debt for borrowed money which bears interest at a floating rate,
 any Permitted Bond Hedge Transaction(s), and  any Permitted Warrant
Transaction. In no event shall any Swap Agreement contain any requirement for
the Borrower or any Subsidiary to post, during the term of this Agreement,
collateral or margin to secure their obligations under such Swap Agreement or to
cover market exposures, and in no event shall  any Swap Agreements in respect of
interest rates have a term beyond 48 months from the date of execution thereof
or  any Swap Agreements in respect of commodities have a term beyond 60 months
from the date of execution thereof.
b.The Parent, OP LLC and the Borrower will not, and will not permit any
Subsidiary to Liquidate, or create any off-setting positions in respect of any
hedge position in respect of commodities (whether evidenced by a floor, put or
Swap Agreement), without the prior written consent of the Majority Lenders.
Section 9.19Covenants of Parent, OP LLC and the General Partner. The Parent and
OP LLC covenant and agree with the Administrative Agent and the Lenders that
neither the Parent nor OP LLC shall own or lease any Oil and Gas Properties nor
be the operator under any operating agreement governing operations thereon. The
Parent and OP LLC covenant and agree with the Administrative Agent and the
Lenders that neither the Parent nor OP LLC shall directly own any Equity
Interest in any DevCo. The Parent and OP LLC covenant and agree that the General
Partner shall not  engage any operating or business activities other than
ownership of the general partner interests of the Midstream MLP and other
related and incidental activities related to the ownership of such general
partnership interests and  own any Property or assets other than such general
partnership interests and such rights or other interests incidental to such
ownership.
Section 9.20Changes to Organizational Documents of General Partner, DevCos and
Credit Parties. The Parent, OP LLC and the Borrower shall not permit the General
Partner to
107

--------------------------------------------------------------------------------



amend, supplement or otherwise modify its certificate of formation, limited
liability company agreement or any other organic document of the General Partner
in any manner that would be adverse to the Lenders in any material respect;
provided that any amendment, supplement or other modification to the General
Partner LLC Agreement that  materially alters the definition of “Available Cash”
contained therein in a way that results in an increase in such “Available Cash”
or  grants any additional rights or power to the Class B Units shall, in each
case, be deemed to be adverse to Lenders in a material respect. The Parent, OP
LLC and the Borrower shall not permit OMS or any DevCo to amend, supplement or
otherwise modify its certificate of formation, limited liability company
agreement or any other organic document of any DevCo in any manner that would
 be adverse to the Lenders or  permit any DevCo to take any action that would
violate the DevCo Parent Undertaking without the consent of OMS and any other
Credit Party that owns Equity Interests in such DevCo. Each of the Parent, OP
LLC and the Borrower shall not, and shall not permit any Subsidiary to, amend,
supplement or otherwise modify its certificate of formation, limited liability
company agreement or any other organic document of such Person in any manner
that would be adverse to the Lenders.
Section 9.21Chapter 11 Claims. Other than (a) any valid, perfected, and
non-avoidable liens and security interests in the Collateral in existence
immediately prior to the Petition Date and any such valid and non-avoidable
liens in existence immediately prior to the Petition Date that are perfected
subsequent to the Petition Date pursuant to section 546(b) of the Bankruptcy
Code, in each case that are senior in priority under applicable law to the Liens
of the Pre-Petition Agent in such Collateral and (b) the Carve Out, the Parent,
OP LLC and the Borrower will not, and will not permit any Subsidiary to, incur,
create, assume, suffer to exist, or permit any claim in the Chapter 11 Cases
(including without limitation any claim under Section 506(c) of the Bankruptcy
Code and any deficiency claim remaining after the satisfaction of a Lien that
secures a claim) to be on a parity with or senior to the claims of the
Administrative Agent for the benefit of the Lenders against the Credit Parties
hereunder, or apply to the Bankruptcy Court for authority to do so unless such
relief, if granted, would cause the Indebtedness to be Paid in Full. The Credit
Parties shall not pay fees and expenses to any Professional Person (as defined
in the DIP Order) until such Professional Person is authorized to be paid
pursuant to any fee procedure approved by the Bankruptcy Court.
Section 9.22Other Financings. The Parent, OP LLC and the Borrower will not, and
will not permit any Subsidiary to, obtain any financing or credit pursuant to
Section 364 of the Bankruptcy Code from any Person other than the Lenders.
Section 9.22Superpriority Claims. The Parent, OP LLC and the Borrower will not,
and will not permit any Subsidiary to, create or permit to exist any
superpriority claim (including any superpriority administrative claim and all
other benefits and protections allowable under Sections 507(b) and 503(b)(1) of
the Bankruptcy Code) other than (a) with respect to the Pre-Petition Secured
Indebtedness or the Indebtedness, (b) as permitted by the DIP Orders, (c) as
contemplated by the RSA or (d) as expressly permitted in writing by the
Administrative Agent.
Article X.
Events of Default; Remedies
108

--------------------------------------------------------------------------------



Section 10.01Events of Default. One or more of the following events shall
constitute an “Event of Default”:
a.the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof, by acceleration or otherwise.
b.the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.
c.any representation or warranty made or deemed made by or on behalf of the
Parent, OP LLC, the Borrower, any Subsidiary or any DevCo in or in connection
with any Loan Document or any amendment or modification of any Loan Document or
waiver under such Loan Document, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made
(or, if already qualified by materiality, Material Adverse Effect or a similar
qualification, true and correct in all respects).
d.the Parent, OP LLC, the Borrower, any Subsidiary or any DevCo shall fail to
observe or perform any covenant, condition or agreement contained in Section
2.08(j), Section 8.01(i), Section 8.01(m), Section 8.01(s), Section 8.02,
Section 8.03, Section 8.18, Section 8.19, Section 8.20, Section 8.22, Section
8.23 or in Article IX.
e.the Parent, OP LLC, the Borrower, any Subsidiary or any DevCo shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 10.01(a), Section 10.01(b) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of  notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or  a Responsible Officer of the Borrower or such
Subsidiary otherwise becoming aware of such default.
f.Except with respect to obligations that are unenforceable as a result of the
commencement of the Chapter 11 Cases and defaults that occur solely as a result
of the filing of the Chapter 11 Cases, the Borrower, any Guarantor or any DevCo
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable and such failure continues beyond any applicable grace
period.
g.Except with respect to obligations that are unenforceable as a result of the
commencement of the Chapter 11 Cases and defaults that occur solely as a result
of the filing of the Chapter 11 Cases, any event or condition (other than
customary change of control or asset sale tender offer provisions of the Senior
Notes Indenture or the Convertible Notes Indenture)
109

--------------------------------------------------------------------------------



occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Parent, OP LLC the Borrower, any Subsidiary or any DevCo to make
an offer in respect thereof and such event or condition continues beyond any
applicable grace period.
h.[reserved].
i. one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) or  any one or more non-monetary judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered against the Parent, OP LLC, the
Borrower, any Subsidiary, and DevCo or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed (including as a result of the pendency
of the Chapter 11 Cases).
j.the Loan Documents after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof or as otherwise acceptable to the
Administrative Agent in its sole discretion, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms against
the Borrower or a Guarantor or a DevCo party thereto, or shall be repudiated by
any of them, or cease to create a valid and perfected Lien of the priority
required thereby on any of the Collateral purported to be covered thereby,
except to the extent permitted by the terms of this Agreement, or the Parent, OP
LLC, the Borrower, any Subsidiary or any DevCo or any of their Affiliates shall
so state in writing.
k.a Change in Control shall occur.
l.the Chapter 11 Cases concerning the Credit Parties shall be dismissed or
converted to cases under chapter 7 of the Bankruptcy Code or any Credit Party
shall file a motion or other pleading or support a motion or other pleading
filed by any other Person seeking the dismissal or conversion of any of the
Chapter 11 Cases concerning the Credit Parties under Section 1112 of the
Bankruptcy Code or otherwise; or a trustee under Chapter 7 or Chapter 11 of the
Bankruptcy Code or an examiner under Section 1106(b) of the Bankruptcy Code with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) shall be
appointed in any of the Chapter 11 Cases or any Credit Party shall file a motion
or other pleading or shall consent to a motion or other pleading filed by any
other Person seeking any of the foregoing, in each case, without the prior
written consent of the Administrative Agent and the Pre-Petition Agent.
m.an order of the Bankruptcy Court shall be entered without the consent of the
Administrative Agent granting any other Superpriority Claim or any Lien (other
than the Carve Out and those approved by the DIP Order) which is pari passu with
or senior to the claims
110

--------------------------------------------------------------------------------



of the Administrative Agent and the other Secured Parties against any other
Credit Party hereunder, or there shall arise or be granted any such pari passu
or senior Superpriority Claim (other than the Carve Out and those approved by
the DIP Order) or any Credit Party shall file a motion or other pleading or
support a motion or other pleading filed by any other Person requesting any of
the foregoing (other than in connection with any financing pursuant to which the
Indebtedness would be Paid in Full).
n.the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under section 362 of the Bankruptcy Code (i) to the
holder or holders of any security interest (other than in favor of the
Administrative Agent, the Pre-Petition Agent, the Lenders or the Pre-Petition
Lenders) to proceed against, including foreclosure (or the granting of a deed in
lieu of foreclosure or the like) on, any assets of any Credit Party that have a
value in excess of $5,000,000 in the aggregate or (ii) to any state or local
environmental or regulatory agency or authority to proceed against, including
foreclose (or the granting of a deed in lieu of foreclosure or the like) on, any
assets of any Credit Party that have a value in excess of $5,000,000.
o.an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered, whether on appeal or otherwise, (i) without the
written consent of the Administrative Agent, reversing, staying, revoking or
vacating the DIP Order that would otherwise be in effect, (ii) without the
written consent of the Administrative Agent, amending, supplementing or
modifying the DIP Order then in effect or (iii) denying or terminating the use
of cash collateral by the Credit Parties pursuant to either of the DIP Orders;
or any Credit Party shall file a motion or other pleading or shall support a
motion or other pleading filed by any other Person seeking any of the foregoing.
p.any of the Credit Parties shall fail to comply in any respect with any
provision of the DIP Order (subject to any applicable notice periods set forth
therein).
q.subject to entry of the DIP Order, the Bankruptcy Court shall enter an order
imposing, surcharging or assessing against (i) the Administrative Agent’s or any
Lender’s interest in the Collateral or (ii) the Pre-Petition Agent’s or any
Pre-Petition Lender’s interest in the Pre-Petition Collateral any costs or
expenses, whether pursuant to sections 506(c) or 552 of the Bankruptcy Code or
otherwise, or any Credit Party shall file a motion or other pleading or support
a motion or other pleading filed by any other Person requesting the foregoing.
r.the Credit Parties shall obtain court authorization to commence, or shall
commence, join in, assist or otherwise participate as an adverse party in any
suit or other proceeding against the Administrative Agent or any of the Lenders,
provided, however, that the Credit Parties may comply with discovery requests in
connection with any such suit or other proceeding in accordance with applicable
law.
s.an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered approving any financing under Section 364 of the
Bankruptcy Code (other than under the Loan Documents) without the written
consent of the Majority Lenders that does not result in Payment in Full of the
Indebtedness or any Credit Party shall file a motion or
111

--------------------------------------------------------------------------------



other pleading or shall support a motion or other pleading filed by any other
Person seeking any of the foregoing.
t.any Credit Party contests the validity or enforceability of any provision of
any Loan Document or any Pre-Petition Loan Document or the validity, extent,
perfection or priority of a Lien granted in favor of the Administrative Agent
and the Lenders on the Collateral or in favor of the Pre-Petition Agent and the
Pre-Petition Lenders on the Pre-Petition Collateral pursuant to the DIP Order or
shall support or consent to any other Person concerning the foregoing.
u.the filing by any Credit Party of any plan of reorganization that is not an
Acceptable Plan without the consent of the Administrative Agent.
v.an order of the Bankruptcy Court shall be entered approving a sale of
substantially all of the Credit Parties’ assets that does not propose for all
Indebtedness to be Paid in Full on the effective date of such sale or any Credit
Party shall file a motion or other pleading or shall support a motion or other
pleading filed by any other Person seeking the foregoing.
w.an order of the Bankruptcy Court shall be entered pursuant to section 363(k)
of the Bankruptcy Code limiting the ability of the Lenders, either individually
or together with one or more Lenders, to credit bid the full amount of their
claims in the Chapter 11 Cases in connection with any asset sale process or plan
sponsorship process or any sale of assets (in whole or part) by any Credit
Party, including without limitation sales occurring pursuant to Section 363 of
the Bankruptcy Code or included as part of any restructuring plan subject to
confirmation under Section 1129(b)(2)(A)(ii)-(iii) of the Bankruptcy Code.
x.an order shall have been entered by the Bankruptcy Court without the consent
of the Administrative Agent providing for a change in venue with respect to the
Chapter 11 Cases.
y.The Parent, OP LLC, the Borrower or any of its Subsidiaries shall be enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any part of the business affairs of the Parent, OP LLC, the Borrower and
their respective Subsidiaries, taken as a whole, which would reasonably be
expected to have a Material Adverse Effect; provided that the Parent, OP LLC,
the Borrower or such Subsidiary shall have five (5) Business Days after the
entry of such an order to obtain a court order vacating, staying or otherwise
obtaining relief from the Bankruptcy Court or another court to address any such
court order.
z.an RSA Termination Event occurs.
Section 10.02Remedies.
a.At any time thereafter during the continuance of such Event of Default, but
subject to the terms and conditions of the DIP Order, the Administrative Agent
may, and at the request of the Majority Lenders, shall, by notice to the
Borrower, take either or both of the
112

--------------------------------------------------------------------------------



following actions, at the same or different times:  terminate the Commitments,
and thereupon the Commitments shall terminate immediately, and  declare the
Notes and the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor.
b.In the case of the occurrence of an Event of Default, the Administrative Agent
and the Lenders will have all other rights and remedies available at law and
equity.
c.All proceeds realized from the liquidation or other disposition of Collateral
or otherwise received after maturity of the Notes, whether by acceleration or
otherwise, shall be applied:
i.first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;
ii.second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;
iii.third, pro rata to payment of accrued interest on the Loans;
iv.fourth, pro rata to payment of  principal outstanding on the Loans,  LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and  Secured Swap Indebtedness owing to Secured Swap Parties;
v.fifth, pro rata to any other Indebtedness owing to the Secured Parties and to
cash collateral to be held by the Administrative Agent to secure the remaining
LC Exposure in an amount equal to 105% of such remaining LC Exposure; and
vi.sixth, any excess, after all of the Indebtedness shall have been indefeasibly
paid in full in cash, shall be paid to the Borrower or as otherwise required by
any Governmental Requirement.
Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder shall not be applied to
any Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Indebtedness other than Excluded Swap Obligations as a
result of this clause, the Administrative Agent shall make such adjustments as
it determines are appropriate to distributions pursuant to clause fourth above
from
113

--------------------------------------------------------------------------------



amounts received from “eligible contract participants” under the Commodity
Exchange Act or any regulations promulgated thereunder to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to
Indebtedness described in clause fourth above by the holders of any Excluded
Swap Obligations are the same as the proportional aggregate recoveries with
respect to other Indebtedness pursuant to clause fourth above).
Article XI.
The Agents
Section 11.01Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article (excluding Section 11.10) are
solely for the benefit of the Administrative Agent and the Lenders, and no
Credit Party shall have rights as a third-party beneficiary of any of such
provisions (other than in respect of Sections 11.01, 11.06 and 11.10). Each of
the Lenders, by its execution hereof, authorizes and directs the Administrative
Agent to execute and deliver the Security Instruments, binding the Lenders to
the terms thereof.
Section 11.02Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing,  the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties),  the Administrative Agent shall have no duty to take any
discretionary action or exercise any discretionary powers, except as provided in
Section 11.03, and  except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent, OP LLC, the
Borrower or any of its Subsidiaries or any DevCo that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent, OP LLC, the Borrower or a Lender, and shall
not be responsible for or have any duty to ascertain or inquire into  any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document,  the contents of any certificate, report
or other document delivered hereunder or under any other Loan Document or in
connection herewith or therewith,  the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document,  the validity, enforceability, effectiveness or genuineness
of this Agreement, any other Loan Document or any other agreement, instrument or
document,  the satisfaction of any condition set
114

--------------------------------------------------------------------------------



forth in Article VI or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or as to those
conditions precedent expressly required to be to the Administrative Agent’s
satisfaction,  the existence, value, perfection or priority of any collateral
security or the financial or other condition of the Parent, OP LLC, the Borrower
and its Subsidiaries or any DevCo or any other obligor or guarantor, or  any
failure by the Parent, OP LLC, the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. For purposes of determining
compliance with the conditions specified in Article VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed closing date
specifying its objection thereto.
Section 11.03Action by Administrative Agent. The Administrative Agent shall have
no duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise in
writing as directed by the Majority Lenders or the Lenders, as applicable, (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall  receive written instructions from the
Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and  be indemnified
to its satisfaction by the Lenders against any and all liability and expenses
which may be incurred by it by reason of taking or continuing to take any such
action. The instructions as aforesaid and any action taken or failure to act
pursuant thereto by the Administrative Agent shall be binding on all of the
Lenders. If a Default has occurred and is continuing, then the Administrative
Agent shall take such action with respect to such Default as shall be directed
by the requisite Lenders in the written instructions (with indemnities)
described in this Section 11.03, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. No Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise no Agent shall be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.
115

--------------------------------------------------------------------------------



Section 11.04Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon and each of the Parent, OP
LLC, the Borrower, the Lenders and the Issuing Bank hereby waives the right to
dispute the Administrative Agent’s record of such statement, except in the case
of gross negligence or willful misconduct by the Administrative Agent. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
Section 11.05Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
Section 11.06Resignation of Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this
Section 11.06, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may be
removed at any time by the Majority Lenders if the Administrative Agent, in its
capacity as a Lender, is a Defaulting Lender at such time. Upon any such
resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.
116

--------------------------------------------------------------------------------



Section 11.07Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights, powers and obligations in its capacity as a Lender as any
other Lender and may exercise the same as though it were not an Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Parent, OP LLC, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.
Section 11.09No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries or any
DevCo of this Agreement, the Loan Documents or any other document referred to or
provided for herein or to inspect the Properties or books of the Borrower or its
Subsidiaries or the DevCos. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent or the Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of such Agent or any of
its Affiliates. In this regard, each Lender acknowledges that Vinson &
Elkins L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.
Section 11.09Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries or any DevCo, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
a.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
117

--------------------------------------------------------------------------------



b.to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
Section 11.11Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral or Guarantor or DevCo that is permitted to be sold or
released pursuant to the terms of the Loan Documents or upon Payment in Full.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property or release of a Guarantor or of a DevCo to the
extent such sale or other disposition or release of Guarantor or of a DevCo is
authorized by the terms of the Loan Documents.
Section 11.11The Arranger; Syndication Agent. The Arranger and the Syndication
Agent shall have no duties, responsibilities or liabilities under this
Agreement.
Article XII.
Miscellaneous
Section 12.01Notices.
a.Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or e-mail, as follows:
i.if to the Borrower or the Parent, OP LLC, to it at 1001 Fannin, Suite 1500,
Houston, Texas 77002, Attention of Michael Lou (Facsimile No. (713) 574-1759,
e-mail address: mlou@oasispetroleum.com);
118

--------------------------------------------------------------------------------



ii.if to the Administrative Agent, to it at 1000 Louisiana, Suite 900, Houston,
Texas, 77002; Attention of Ed Pak (Facsimile No. (713) 651-8101, e-mail address:
Edward.Pak@wellsfargo.com), with a copy to WLS Charlotte Agency Services
(Facsimile No. (704) 590-2782, email address: Donna.Verwold@wellsfargo.com),
1525 W. WT Harris Blvd., Charlotte, NC 28262;
iii.[reserved].
iv.if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
b.Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
c.Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
d.Nothing in this Agreement or in any other Loan Document shall be construed to
limit or affect the obligation of the Borrower or any other Person to serve upon
the Administrative Agent and the Lenders in the manner prescribed by the
Bankruptcy Code any pleading or notice required to be given to the
Administrative Agent and the Lenders pursuant to the Bankruptcy Code.
Section 12.02Waivers; Amendments.
a.No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the
119

--------------------------------------------------------------------------------



making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any other
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
b.Neither this Agreement nor any provision hereof nor any other Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall
 increase the Commitment of any Lender without the written consent of such
Lender,  [reserved],  reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby,  postpone the
scheduled date of payment or prepayment of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date or amend Section 2.08(c) in a manner that would permit the
expiration of any Letter of Credit to occur after the Maturity Date without the
written consent of each Lender affected thereby,  change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender,  waive or amend
Section 3.04(c), Section 6.01, Section 10.02(c) or Section 12.14 or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary”,
“Subsidiary” or “Applicable Percentage”, without the written consent of each
Lender (other than any Defaulting Lender),  release any Guarantor (except as set
forth in Section 11.10 or in Article XIII), or release all or substantially all
of the collateral (other than as provided in Section 11.10), without the written
consent of each Lender (other than any Defaulting Lender), or  change any of the
provisions of this Section 12.02(b) or the definitions of “Majority Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender; provided, further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any other Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, such other Agent or the Issuing Bank, as the case may
be. Notwithstanding the foregoing, any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.
Notwithstanding anything herein to the contrary, the Administrative Agent may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of
Section 3.03(b) in accordance with the terms of Section 3.03(b).
120

--------------------------------------------------------------------------------



Section 12.03Expenses, Indemnity; Damage Waiver.
a.The Borrower shall pay  all reasonable and documented (in summary form)
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental assessments and surveys and appraisals,
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated),  all costs, expenses, Taxes,
assessments and other charges incurred by any Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein,  all reasonable and documented (in summary form)
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and  all out-of-pocket expenses incurred by any Agent,
the Issuing Bank or any Lender, including the reasonable and documented (in
summary form) fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, except in the case
of out-of-pocket expenses described in this clause (iv) to the extent that
Section 12.03(b) expressly provides that the Borrower shall not indemnify such
party for such out-of-pocket expenses.
b.THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF  THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY (OTHER THAN EXPENSES IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS DATED OF EVEN DATE HEREWITH, WHICH
EXPENSES SHALL ONLY BE PAID BY THE BORROWER TO THE EXTENT PROVIDED IN
SECTION 12.03(a)),  THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR
121

--------------------------------------------------------------------------------



RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT,  THE FAILURE OF
THE PARENT, OP LLC, THE BORROWER, ANY SUBSIDIARY OR ANY DEVCO TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT,  ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY
OR COVENANT OF THE BORROWER OR ANY GUARANTOR OR ANY DEVCO SET FORTH IN ANY OF
THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH,  ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION,  ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR  THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,  ANY OTHER ASPECT OF THE
LOAN DOCUMENTS,  THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES AND THE DEVCOS BY THE BORROWER AND ITS SUBSIDIARIES AND THE DEVCOS,
 ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,  ANY LIABILITY UNDER
ENVIRONMENTAL LAW RELATED TO THE BORROWER OR ANY SUBSIDIARY OR ANY DEVCO OR ANY
OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
MATERIALS ON ANY OF THEIR PROPERTIES,  THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY SUBSIDIARY OR ANY DEVCO WITH ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY SUBSIDIARY OR ANY DEVCO,  THE PAST OWNERSHIP BY THE BORROWER
OR ANY SUBSIDIARY OR ANY DEVCO OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON
ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME,
COULD RESULT IN PRESENT LIABILITY,  THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY OR ANY DEVCO OR ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY DEVCO,  ANY LIABILITY UNDER
ENVIRONMENTAL LAWS RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY DEVCO,  ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION
WITH THE LOAN DOCUMENTS, OR  ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
122

--------------------------------------------------------------------------------



INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, INCLUDING ITS OWN ORDINARY NEGLIGENCE, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE; PROVIDED THAT THE BORROWER
SHALL NOT INDEMNIFY ANY INDEMNITEE FOR (I) ANY FINANCIAL LIABILITIES OF A LENDER
TO THE PARENT, OP LLC, THE BORROWER OR ANY SUBSIDIARY PURSUANT TO AND IN
ACCORDANCE WITH THE TERMS OF A SWAP AGREEMENT, (II) CLAIMS AMONG LENDERS OR
BETWEEN LENDERS AND THEIR RELATED PARTIES TO THE EXTENT NOT RELATED TO A BREACH
OF AN OBLIGATION OF THE PARENT, OP LLC, THE BORROWER OR ANY SUBSIDIARY AND
(III) LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES THAT ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO BE A DIRECT RESULT OF A MATERIAL BREACH OF THIS AGREEMENT BY SUCH
INDEMNITEE. THIS SECTION 12.03(B) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER
THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, OR DAMAGES ARISING FROM A NON-TAX
CLAIM.
c.To the extent that the Borrower fails to pay any amount required to be paid by
it to any Agent, the Arranger or the Issuing Bank under Section 12.03(a) or (b),
each Lender severally agrees to pay to such Agent, the Arranger or the Issuing
Bank, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent, the Arranger or the Issuing
Bank in its capacity as such.
d.To the extent permitted by applicable law, the Parent, OP LLC and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients
123

--------------------------------------------------------------------------------



of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent such damages result from the
gross negligence or willful misconduct of such Indemnitee as determined by a
court of competent jurisdiction by final and nonappealable judgment.
e.All amounts due under this Section 12.03 shall be payable not later than 10
days after written demand therefor.
Section 12.04Successors and Assigns.
a.The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that  the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and  no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
b. Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
A.the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund, or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and
B.the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment to an assignee that is a Lender or an
Affiliate of a Lender immediately prior to giving effect to such assignment.
ii.Assignments shall be subject to the following additional conditions:
A.except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no
124

--------------------------------------------------------------------------------



such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;
B.each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;
C.the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500;
D.the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire;
E.no such assignment shall be made to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) or an Industry Competitor, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries;
F.in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower or any Affiliate of the
Borrower; and
G.the assignee, if it shall not be a Lender, shall execute and deliver to the
Administrative Agent and the Borrower a joinder to the RSA (unless the RSA is no
longer in effect at such time).
iii.Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
iv.The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register
125

--------------------------------------------------------------------------------



pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender.
v.Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).
c. Any Lender may, without the consent of the Borrower, the Administrative Agent
or the Issuing Bank, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that  such Lender’s obligations under this Agreement
shall remain unchanged,  such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations,  the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and  no such participation may be
sold to a natural Person or an Industry Competitor. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant. In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03. Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment,
126

--------------------------------------------------------------------------------



loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
i.A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 5.03 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 5.03(f) as though it were a Lender.
d.Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank or other central banking authority, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
e.Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.
Section 12.05Survival; Revival; Reinstatement.
a.All covenants, agreements, representations and warranties made by Parent and
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect for a period of 180
127

--------------------------------------------------------------------------------



days following the Maturity Date, regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.
b.To the extent that any payments on the Indebtedness or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Parent, OP LLC and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.
Section 12.06Counterparts; Integration; Effectiveness.
a.This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
b.This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
c.Except as provided in Section 6.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
Section 12.08Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
128

--------------------------------------------------------------------------------



Section 12.09Right of Setoff. If an Event of Default shall have occurred and be
continuing, subject to the DIP Order and the First Day Orders, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations (of whatsoever kind, including, without limitations
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Parent, OP LLC, the Borrower or any
Subsidiary or any DevCo against any of and all the obligations of the Parent, OP
LLC, the Borrower or any Subsidiary or any DevCo owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. Subject
to the DIP Order and the First Day Orders, the rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.
Section 12.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
a.THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CHOICE OF LAW
PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAW OF ANOTHER JURISDICTION
AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE, EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.
b.BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY
COURT AND IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION,
TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EITHER
CASE LOCATED IN NEW YORK COUNTY, NEW YORK. EACH PARTY HEREBY IRREVOCABLY WAIVES
(TO THE EXTENT PERMITTED UNDER APPLICABLE LAW) ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
129

--------------------------------------------------------------------------------



c.EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.
d.EACH PARTY HEREBY  IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN;  IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; provided that nothing contained in this
Section 12.09(d)(ii) shall limit the Borrower’s indemnification obligations to
the extent set forth in Section 12.03 to the extent such special, exemplary,
punitive or consequential damages are included in any third party claim in
connection with which such INDEMNITEE is otherwise entitled to indemnification
hereunder;  CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF
COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND  ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.
Section 12.10Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 12.11Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed  to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), provided,
that for purposes of this clause, the term “Affiliate” shall not include any
Industry Competitor,  to the extent requested by any regulatory authority,  to
the extent required by applicable laws or regulations or
130

--------------------------------------------------------------------------------



by any subpoena or similar legal process,  to any other party to this Agreement
or any other Loan Document,  in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder,  subject to an agreement containing provisions
substantially the same as those of this Section 12.11, to  any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or  any actual or prospective
counterparty (or its advisors) to any Swap Agreement relating to the Parent, OP
LLC or the Borrower and its obligations,  with the consent of the Borrower, to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or to any collector of market data or to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 12.11 or becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Parent, OP LLC or the Borrower. For the purposes of this Section 12.11,
“Information” means all information received from the Parent, OP LLC, the
Borrower, any Subsidiary or any DevCo relating to the Parent, OP LLC, the
Borrower, any Subsidiary or any DevCo and their businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Parent, OP LLC,
the Borrower, a Subsidiary or a DevCo; provided that, in the case of information
received from the Parent, OP LLC, the Borrower, any Subsidiary or any DevCo
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein to the contrary, “Information” shall not include, and the
Borrower, the Borrower’s Subsidiaries, the Administrative Agent, each Lender and
the respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
the aforementioned Persons), and any other party, may disclose to any and all
Persons, without limitation of any kind  any information with respect to the
United States federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding the
United States federal or state income tax treatment of such transactions (“tax
structure”), which facts shall not include for this purpose the names of the
parties or any other person named herein, or information that would permit
identification of the parties or such other persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or tax structure, and  all materials of any kind (including opinions
or other tax analyses) that are provided to the Borrower, the Administrative
Agent or such Lender relating to such tax treatment or tax structure.
Section 12.12Interest Rate Limitation. It is the intention of the parties hereto
that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan
131

--------------------------------------------------------------------------------



Documents or any agreement entered into in connection with or as security for
the Notes, it is agreed as follows:  the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and  in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower). All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time  the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and  in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.
Section 12.13EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT
132

--------------------------------------------------------------------------------



THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”
Section 12.14Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any Collateral
securing the Indebtedness shall also extend to and be available to Secured Swap
Parties on a pro rata basis (but subject to the terms of the Loan Documents,
including, without limitation, provisions thereof relating to the application
and priority of payments to the Persons entitled thereto) in respect of any
obligations of the a Parent, the Borrower or any of its Subsidiaries which arise
under Secured Swap Agreements. No Secured Swap Party shall have any voting
rights under any Loan Document as a result of the existence of obligations owed
to it under any such Swap Agreements.
Section 12.16No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.
Section 12.17USA Patriot Act Notice. Each Lender hereby notifies the Parent, OP
LLC and the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the Parent,
OP LLC and the Borrower, which information includes the name, tax identification
and address of the Parent, OP LLC and the Borrower and other information that
will allow such Lender to identify the Parent, OP LLC and the Borrower in
accordance with the Act.
Section 12.18[Reserved].
Section 12.19[Reserved].
Section 12.19Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other
133

--------------------------------------------------------------------------------



agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
a.the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an Affected Financial Institution; and
b.the effects of any Bail-In Action on any such liability, including, if
applicable:
i.a reduction in full or in part or cancellation of any such liability;
ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
iii.the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.
Section 12.21No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Parent, OP LLC and the Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that:   no fiduciary, advisory
or agency relationship between the Parent, OP LLC, the Borrower and their
respective Subsidiaries and the Administrative Agent or any Lender is intended
to be or has been created in respect of the transactions contemplated hereby or
by the other Loan Documents, irrespective of whether the Administrative Agent or
any Lender has advised or is advising the Parent, the Borrower or any Subsidiary
on other matters;  the arranging and other services regarding this Agreement
provided by the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Parent, the Borrower and their Subsidiaries, on the one
hand, and the Administrative Agent and the Lenders, on the other hand;  each of
the Parent OP LLC and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate; and
 each of the Parent, OP LLC and the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and   the Administrative
Agent and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Parent, OP
LLC, the Borrower or any of their Subsidiaries, or any other Person;  neither
the Administrative Agent nor the Lenders has any obligation to the Parent, OP
LLC, the Borrower or any of their Subsidiaries with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and
134

--------------------------------------------------------------------------------



 the Administrative Agent and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Parent, OP
LLC, the Borrower and their Subsidiaries, and neither the Administrative Agent
nor the Lenders has any obligation to disclose any of such interests to the
Parent, OP LLC, the Borrower or their respective Subsidiaries. To the fullest
extent permitted by Governmental Requirement, each of the Parent, OP LLC and the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Section 12.21Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
"QFC Credit Support", and each such QFC, a "Supported QFC"), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the "U.S. Special
Resolution Regimes") in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a "Covered
Party") becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
Section 12.23Incorporation of DIP Order by Reference. Each of the Credit
Parties, the Administrative Agent and the Lenders agrees that any reference
contained herein to the DIP Order shall include all terms, conditions and
provisions of such DIP Order and that the DIP Order is incorporated herein for
all purposes. To the extent there is any conflict or inconsistency between the
terms of any of the Loan Documents and the terms of the DIP Order, the terms of
the DIP Order shall govern.
135

--------------------------------------------------------------------------------



Section 12.23CREDIT PARTY RELEASE. IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS PARTY HERETO TO ENTER
INTO THIS AGREEMENT, EACH CREDIT PARTY HEREBY KNOWINGLY AND UNCONDITIONALLY
WAIVES AND FULLY AND FINALLY RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT,
EACH LENDER PARTY HERETO, THE ISSUING BANK, THE PRE-PETITION AGENT, THE
PRE-PETITION LENDERS, ANY OF THEIR RESPECTIVE AFFILIATES (INCLUDING ANY SECURED
PARTY AND ANY PRE-PETITION SECURED PARTY) OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS OR REPRESENTATIVES OR ANY OF THEIR
RESPECTIVE PREDECESSORS, SUCCESSORS OR ASSIGNS (COLLECTIVELY, THE
“LENDER-RELATED PARTIES”) FROM, AND COVENANTS NOT TO SUE THE LENDER-RELATED
PARTIES FOR, ANY AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS,
CLAIMS, CAUSES OF ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES
OF EVERY NATURE AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT OR INDIRECT, IN EACH CASE, SOLELY ARISING OUT OF OR FROM OR
RELATED TO ANY OF THE LOAN DOCUMENTS OR PRE-PETITION LOAN DOCUMENTS, WHICH ANY
CREDIT PARTY NOW OWNS AND HOLDS, OR HAS AT ANY TIME HERETOFORE OWNED OR HELD, OR
OWNS OR HOLDS ON THE DATE ON WHICH ANY BORROWING (OR DEEMED BORROWING) IS MADE
HEREUNDER OR ANY LETTER OF CREDIT IS ISSUED (OR DEEMED ISSUED) HEREUNDER, SUCH
WAIVER, RELEASE AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING
OF THE CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND DISCHARGE AND AFTER
HAVING CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT THERETO. THIS
SECTION IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF THE LENDER-RELATED PARTIES
BY ANY CREDIT PARTY AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT
NOT TO SUE, OR WAIVER MADE BY ANY CREDIT PARTY IN FAVOR OF ANY OF THE
LENDER-RELATED PARTIES.
Article XIII.
Guarantee
Section 13.01Guarantee; Limitation of Liability.
a.Each Guarantor, jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees (this “Guarantee”) the performance and punctual payment
when due, whether at scheduled maturity or on any date of a required prepayment
or by acceleration, demand or otherwise, of all Indebtedness of each other
Credit Party now or hereafter existing under or in respect of the Loan
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise, and agrees to pay any and all reasonable
out-of-pocket expenses
136

--------------------------------------------------------------------------------



(including reasonable out-of-pocket fees and expenses of counsel to the extent
reimbursable pursuant to Section 12.03 but excluding allocated costs of in-house
counsel) incurred by the Administrative Agent in enforcing any rights under this
Guarantee or any other Loan Document.
b.Each Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to the Administrative Agent or any
Lender under this Guarantee, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Administrative Agent and the Lenders under or
in respect of the Loan Documents.
Section 13.02Guarantee Absolute. Each Guarantor guarantees that the Indebtedness
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto. The Indebtedness of each Guarantor
under or in respect of this Guarantee are independent of the Indebtedness of any
other Credit Party under or in respect of the Loan Documents, and a separate
action or actions may be brought and prosecuted against each Guarantor to
enforce this Guarantee, irrespective of whether any action is brought against
the Borrower or any other Credit Party or whether the Borrower or any other
Credit Party is joined in any such action or actions. The liability of each
Guarantor under this Guarantee shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:
a.any lack of validity or enforceability of any provision under this Agreement,
any Credit Document or any agreement or instrument relating thereto;
b.any change in the time, manner or place of payment of, or in any other term
of, all or any of the Indebtedness under or in respect of the Loan Documents, or
any other amendment or waiver of or any consent to departure from any Credit
Document, including any increase in the Obligations resulting from the extension
of additional credit to any Credit Party or otherwise;
c.any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Indebtedness;
d.any manner of application of Collateral, or proceeds thereof, to all or any of
the Indebtedness, or any manner of sale or other disposition of any Collateral
for all or any of the Indebtedness under the Loan Documents or any other assets
of any Credit Party;
e.any change, restructuring or termination of the corporate structure or
existence of any Credit Party;
f.any failure of the Administrative Agent or any Lender to disclose to any
Credit Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Credit
Party now or hereafter
137

--------------------------------------------------------------------------------



known to the Administrative Agent or such Lender, as the case may be (each
Guarantor waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information);
g.the failure of any other Person to execute or deliver this Guarantee or the
release or reduction of liability of any Guarantor or surety with respect to the
Indebtedness; or
h.any other circumstance (including any statute of limitations) or any existence
of or reliance on any representation by the Administrative Agent or any Lender
that might otherwise constitute a defense available to, or a discharge of, any
Credit Party or any other guarantor or surety, in its capacity as a guarantor or
surety (other than payment or performance).
This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Indebtedness is rescinded or must
otherwise be returned by the Administrative Agent or any Lender or any other
Person, for whatever reason, all as though such payment had not been made.
Section 13.03Waivers and Acknowledgments.
a.Each Guarantor hereby unconditionally and irrevocably waives (to the extent
permitted by applicable law) any right to revoke this Guarantee and acknowledges
that this Guarantee is continuing in nature and applies to all Obligations,
whether existing now or in the future.
b.Each Guarantor hereby unconditionally and irrevocably waives (to the extent
permitted by applicable law) (i) any defense arising by reason of any claim or
defense based upon an election of remedies by the Administrative Agent or any
Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Credit Parties, any other guarantor or any
other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
c.Each Guarantor acknowledges that the Administrative Agent may, to the extent
permitted by applicable law and the DIP Order, without notice to or demand upon
such Guarantor and without affecting the liability of such Guarantor under this
Guarantee, foreclose under any Credit Document by non-judicial sale, and each
Guarantor hereby waives (to the extent permitted by applicable law) any defense
to the recovery by the Administrative Agent and the Lenders against such
Guarantor of any deficiency after such non-judicial sale and any defense or
benefits that may be afforded by applicable law.
d.Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Credit
Party or any of its Subsidiaries now or hereafter known by the Administrative
Agent or such Lender, as the case may be.
138

--------------------------------------------------------------------------------



e.Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 13.01 and this Section 13.03
are knowingly made in contemplation of such benefits.
Section 13.05Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower or any other Credit Party that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under or in
respect of this Guarantee or any Credit Document, including any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against the Borrower or any other Credit Party, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from the Borrower or any other
Credit Party, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until all of the Indebtedness (other than inchoate indemnity
obligations and similar obligations that survive the termination of this
Agreement) and all other amounts payable under this Guarantee shall have been
Paid in Full. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the later of (a) the Payment
in Full and (b) the Termination Date, such amount shall be received and held in
trust for the benefit of the Administrative Agent and the Lenders, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Indebtedness and all other amounts payable under this Guarantee, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Indebtedness or other amounts payable under this Guarantee
thereafter arising. If (i) any Guarantor shall make payment to the
Administrative Agent of all or any part of the Obligations, (ii) all of the
Indebtedness shall have been Paid in Full and (iii) the Termination Date shall
have occurred, the Administrative Agent and the Lenders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Indebtedness resulting from such payment made by such Guarantor
pursuant to this Guarantee.
Section 13.06Continuing Guaranty; Assignment. This Guarantee is a continuing
guaranty and shall (a) remain in full force and effect until Payment in Full,
(b) be binding upon each Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Administrative Agent and the Lenders
and their respective successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any assignee
that has been assigned or transferred all or any portion of a Lender’s advances,
Commitments or rights and obligations under this Agreement in accordance with
Section 12.04, shall thereupon become vested with all the benefits granted to
such transferring Lender under this Guarantee. No Guarantor shall have the right
to assign its rights hereunder or any interest herein or delegate any of its
duties, liabilities or obligations hereunder or under any other Credit
139

--------------------------------------------------------------------------------



Document without the prior written consent of the Majority Lenders, except as
otherwise permitted hereby.
Section 13.06Release.
a.A Credit Party shall automatically be released from its obligations hereunder
and the security interest in the Collateral of such Credit Party shall be
automatically released as it relates to the Indebtedness, upon the consummation
of any transaction permitted under this Agreement as a result of which such
Credit Party ceases to be a Credit Party.
b.The security interest granted hereby in any Collateral shall automatically and
without further action be released upon (i) any disposition of such Collateral
in a transaction not prohibited by this Agreement, (ii) Payment in Full, and
(iii) the effectiveness of any written consent to the release of the security
interest granted hereby in such Collateral pursuant to Section 14.01 of this
Agreement. Any such release in connection with any sale, transfer or other
disposition of such Collateral shall result in such Collateral being sold,
transferred or disposed of, as applicable, free and clear of the Lien and
security interest created hereby.
c.In connection with any termination or release pursuant to paragraph (a) or (b)
of this Section 13.06, so long as the Borrower shall have provided the
Administrative Agent and Lenders such certifications or documents as the
Administrative Agent or the Majority Lenders shall reasonably request, the
Administrative Agent shall execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release.
Article XIV.


Section 14.01Grant of Security Interest..Each Credit Party hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Secured Parties, a continuing first priority (subject to the
Carve Out and as otherwise set forth in the DIP Order) security interest in all
of its right, title and interest in, to and under all of the following items,
categories and types of property and assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of such Credit Party (including
under any trade name or derivations thereof), and whether now owned or existing
or hereafter acquired or arising or consigned by or to, or leased from or to,
such Credit Party, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:
a.all Accounts;
b.all contract rights;
c.all Chattel Paper;
d.all Documents;
e.all Instruments;
140

--------------------------------------------------------------------------------



f.all letters of credit, Letter-of-Credit Rights and Supporting Obligations;
g.all General Intangibles (including payment intangibles, intercompany accounts,
Intellectual Property and software);
h.all Inventory and other Goods;
i.all motor vehicles, Equipment and Fixtures;
j.all Investment Property, financial assets and all Securities Accounts;
k.all money, cash, cash equivalents, and Securities;
l.all Deposit Accounts and Commodity Accounts;
m.all notes and documents of title;
n.all Commercial Tort Claims;
o.all Hydrocarbons and other real property owned or leased by such Credit Party;
p.all other personal property of such Credit Party;
q.all Swap Agreements;
r.all Copyrights, Patents and Trademarks;
s.all “Collateral” (or any equivalent or similar term describing property in
which Liens are granted as security for the Indebtedness) under and as defined
in the DIP Order; and
t.all accessions to, substitutions for, and replacements, products and Proceeds
(including Equity Interests) of any of the foregoing, including, but not limited
to, dividends or distributions on Investment Property, rents, profits, income
and benefits, proceeds of any insurance policies, claims against third parties,
condemnation or requisition payments with respect to all or any of the
foregoing, together with all books and records and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software, customer lists, credit files,
computer files, programs, printouts and other computer materials and records
related thereto and other property and any General Intangibles at any time
evidencing or relating to any of the foregoing.
All of the foregoing is herein collectively referred to as the “Collateral”.
Notwithstanding any provision in any of the Loan Documents to the contrary, (a)
in no event shall any Excluded Assets be encumbered by any Security Instrument
or deemed to constitute Collateral hereunder and (b) in no event is any Building
(as defined in the applicable Flood Insurance Regulations) or Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Regulations) owned
by any Credit Party included in the Mortgaged Property or
141

--------------------------------------------------------------------------------



the Collateral and no Building or Manufactured (Mobile) Home shall be encumbered
by any Security Instrument; provided, that (A) the applicable Credit Party’s
interests in all lands and Hydrocarbons situated under any such Building or
Manufactured (Mobile) Home shall be included in the Mortgaged Property and shall
be encumbered by the Security Instruments and (B) the Borrower shall not, and
shall not permit any of its Subsidiaries to, permit to exist any Lien on any
Building or Manufactured (Mobile) Home except Excepted Liens.
In each case, subject to the Final DIP Order and upon the Final DIP Order Entry
Date, (x) no cost or surcharge shall be imposed against any Collateral under
Section 506(c) of the Bankruptcy Code and (y) the Collateral shall not be
subject to the doctrine of marshalling or Section 552 of the Bankruptcy Code
“equities of the case” arguments, in each case, as provided in the DIP Order.
Section 14.02Assignment of As-Extracted Collateral.
a.Each Credit Party has absolutely and unconditionally assigned, transferred,
conveyed and granted a security interest, and does hereby absolutely and
unconditionally assign, transfer, convey and grant a security interest unto the
Administrative Agent, for the benefit of the Secured Parties, in and to:
i.all of its As-Extracted Collateral located in or relating to the Mortgaged
Properties owned by such Credit Party, including without limitation, all
As-Extracted Collateral relating to the Hydrocarbon Interests, the Hydrocarbons
and all products obtained or processed therefrom;
ii.the revenues and proceeds now and hereafter attributable to such Mortgaged
Properties, including the Hydrocarbons, and said products and all payments in
lieu, such as “take or pay” payments or settlements; and
iii.all amounts and proceeds hereafter payable to or to become payable to such
Credit Party or now or hereafter relating to any part of such Mortgaged
Properties and all amounts, sums, monies, revenues and income which become
payable to such Credit Party from, or with respect to, any of such Mortgaged
Properties, present or future, now or hereafter constituting a part of the
Hydrocarbon Interests.
b.The Hydrocarbons and products are to be delivered into pipelines connected
with the Mortgaged Property, or to the purchaser thereof, to the credit of the
Administrative Agent, for its benefit and the benefit of the other Secured
Parties, free and clear of all taxes, charges, costs and expenses; and all such
revenues and proceeds shall be paid directly to the Administrative Agent, with
no duty or obligation of any party paying the same to inquire into the rights of
the Administrative Agent to receive the same, what application is made thereof,
or as to any other matter. Each Credit Party hereby appoints the Administrative
Agent as its attorney-in-fact to pursue any and all rights of such Credit Party
to Liens in the Hydrocarbons securing payment of proceeds of runs attributable
to the Hydrocarbons. The power of attorney granted to the Administrative Agent
in this Section 14.02(b), being coupled with an interest, shall be
142

--------------------------------------------------------------------------------



irrevocable until the Indebtedness has been Paid In Full. This subsection,
however, is subject in all respects to the limitations set forth in Section
4.04.
c.The Administrative Agent hereby grants a license to the Credit Parties to
receive Hydrocarbons and proceeds or revenues thereof, and the purchasers or
other Persons obligated to make such payments shall continue to make payments to
the Credit Parties until such time as written demand has been made upon them by
the Administrative Agent that payment be made directly to the Administrative
Agent. Such failure to notify such purchasers or other Persons shall not in any
way waive, remit, or release the right of the Administrative Agent to receive
any payments not theretofore paid over to the Credit Parties before the giving
of written notice. In this regard, in the event payments are made direct to the
Administrative Agent, and then, at the request of the Administrative Agent
payments are, for a period or period of time, paid to the Credit Parties, the
Administrative Agent shall nevertheless have the right, effective upon written
notice, to require future payments be again made to it.
Section 14.03Perfection of Security Interest.
a.Notwithstanding the perfection of any security interest granted hereunder
pursuant to the order of the Bankruptcy Court under the DIP Order, to the
fullest extent permitted by applicable law, the Administrative Agent may file or
authorize the filing of one or more financing statements disclosing the Liens
granted by the Credit Parties hereunder on the Collateral.
b.In the event that a motion for dismissal from any of the Chapter 11 Cases is
filed with respect to any Subsidiary without the consent of the Administrative
Agent and equity interests of such Subsidiary are owned by a Credit Party, and
to the extent the capital stock of such Subsidiary is in certificated form, such
Credit Party shall promptly deliver all certificates or instruments at any time
representing or evidencing such capital stock in such Subsidiary to the
Administrative Agent, and shall be in suitable form for transfer by delivery, or
shall be accompanied by instruments of transfer or assignment, duly executed in
blank, all in form and substance sufficient to transfer such instruments to the
Administrative Agent (or otherwise reasonably satisfactory to the Administrative
Agent). The Administrative Agent shall have the right, at any time, after the
occurrence and during the continuance of an Event of Default, to transfer to or
to register in the name of the Administrative Agent or its nominee any capital
stock in such wholly-owned Subsidiary. In addition, the Administrative Agent
shall have the right at any time to exchange certificates or instruments
representing or evidencing capital stock of such Subsidiaries for certificates
or instruments of smaller or larger denominations during the continuance of an
Event of Default.
Section 14.04Right to Cure. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right to (but not the
obligation to), at the written direction of the Majority Lenders (accompanied by
sufficient funds to pay any such amounts) and upon ten (10) days’ notice to the
applicable Credit Party, pay any amount or do any act required of any Credit
Party hereunder or under any other Loan Document (other than in respect of
principal, interest or fees on the Loans) in order to preserve, protect,
maintain, or enforce the Indebtedness, the Collateral, or the Liens granted by
the Credit Parties hereunder, and
143

--------------------------------------------------------------------------------



which any Credit Party fails to pay or do, including payment of any judgment
against any Credit Party, any insurance premium, any warehouse charge, any
finishing or processing charge, any landlord’s or bailee’s claim, and any other
obligation secured by a Lien upon or with respect to the Collateral; provided
that the Administrative Agent shall not pay any amount being diligently
contested by appropriate proceedings. All payments that the Administrative Agent
or any Lender makes under this Section 14.04 and all out-of-pocket costs and
reasonable expenses that the Administrative Agent pays or incurs in connection
with any reasonable action taken by it hereunder shall be considered part of the
Indebtedness. Any payment made or other action taken by the Administrative Agent
under this Section 14.04 shall be without prejudice to any right to assert an
Event of Default hereunder and to proceed thereafter as herein provided.
Section 14.05The Administrative Agent’s and Lenders’ Rights, Duties, and
Liabilities. The Credit Parties assume all responsibility and liability arising
from or relating to the use, sale, or other disposition of the Collateral. The
Indebtedness shall not be affected by any failure of the Secured Parties to take
any steps to perfect the Liens under the Facility or to collect or realize upon
the Collateral, nor shall loss of or damage to the Collateral release any Credit
Party from any of the Indebtedness. Nothing in this Agreement shall be
interpreted as giving the Administrative Agent responsibility for or any duty
concerning the validity, perfection, priority or enforceability of the Liens
granted hereunder or giving the Administrative Agent any obligation to take any
action to procure or maintain such validity, perfection, priority or
enforceability, including, without limitation, any duty to file any financing
statements, amendments, continuation statements, mortgages or other documents to
perfect or maintain the perfection of the security interest granted hereunder.
Section 14.06Rights in Respect of Investment Property. During the existence of
an Event of Default, subject to any order of the Bankruptcy Court (including the
DIP Order), (i) the Administrative Agent at the direction of the Majority
Lenders may, upon written notice to the relevant Credit Party, transfer or
register in the name of the Administrative Agent or any of its nominees, for the
benefit of the Secured Parties, any or all of the Collateral consisting of
Investment Property, the proceeds thereof (in cash or otherwise), and all liens,
security, rights, remedies and claims of any Credit Party with respect thereto
(as used in this Section 14.06 collectively, the “Pledged Collateral”) held by
the Administrative Agent hereunder, and the Administrative Agent or its nominee
may thereafter, after written notice to the applicable Credit Party, exercise
all voting and corporate rights at any meeting of any corporation, partnership,
or other business entity issuing any of the Pledged Collateral and any and all
rights of conversion, exchange, subscription, or any other rights, privileges,
or options pertaining to any of the Pledged Collateral as if it were the
absolute owner thereof, including the right to exchange at its discretion any
and all of the Pledged Collateral upon the merger, amalgamation, consolidation,
reorganization, recapitalization, or other readjustment of any corporation,
partnership, or other business entity issuing any of such Pledged Collateral or
upon the exercise by any such issuer or the Administrative Agent of any right,
privilege or option pertaining to any of the Pledged Collateral, and in
connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as it may determine, all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to exercise any
144

--------------------------------------------------------------------------------



of the aforesaid rights, privileges or options, and the Administrative Agent
shall not be responsible for any failure to do so or delay in so doing, (ii) to
the extent permitted under applicable law, after the Administrative Agent’s
giving of the notice specified in clause (i) of this Section 14.06, all rights
of any Credit Party to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise and to receive the dividends, interest
and other distributions which it would otherwise be authorized to receive and
retain thereunder shall be suspended until such Event of Default shall no longer
exist, and all such rights shall, until such Event of Default shall no longer
exist, thereupon become vested in the Administrative Agent which shall thereupon
have the sole right to exercise such voting and other consensual rights and to
receive and hold as Pledged Collateral such dividends, interest, and other
distributions (provided that any such Pledged Collateral the Administrative
Agent shall collect shall promptly be returned to each applicable Credit Party
after such Event of Default is cured or waived to the extent such Pledged
Collateral was not applied to repay the Indebtedness), and (iii) each Credit
Party shall promptly execute and deliver (or cause to be executed and delivered)
to the Administrative Agent all such proxies and other instruments that the
Administrative Agent or a Lender may reasonably request for the purpose of
enabling the Administrative Agent to exercise the voting and other rights which
it is entitled to exercise pursuant to this Section 14.06 and to receive the
dividends, interest, and other distributions which it is entitled to receive and
retain pursuant to this Section 14.06.
Section 14.07Remedies.
a.Each Credit Party recognizes that the Administrative Agent may be unable to
effect a public sale of any or all of the Collateral that constitutes securities
to be sold by reason of certain prohibitions contained in the laws of any
jurisdiction outside the United States or in applicable federal, provincial,
territorial or state securities laws but may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such Collateral to be sold for
their own account for investment and not with a view to the distribution or
resale thereof. Each Credit Party acknowledges and agrees that any such private
sale may result in prices and other terms less favorable to the seller than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall, to the extent permitted by law, be deemed to
have been made in a commercially reasonable manner. Unless required by
applicable law, the Administrative Agent shall not be under any obligation to
delay a sale of any of such Collateral to be sold for the period of time
necessary to permit the issuer of such securities to register such securities
under the laws of any jurisdiction outside the United States or under any
applicable federal, provincial, territorial or state securities laws, even if
such issuer would agree to do so. Each Credit Party further agrees to do or
cause to be done, to the extent that such Credit Party may do so under
applicable law, all such other acts and things as the Administrative Agent may
reasonably request to make such sales or resales of any portion or all of such
Collateral or other property to be sold valid and binding and in compliance with
any and all applicable laws at the Credit Parties’ expense. Each Credit Party
further agrees that a breach of any of the covenants contained in this
Section 14.07(a) will cause irreparable injury to the Secured Parties for which
there is no adequate remedy at law and, as a consequence, agrees that each
covenant contained in this Section 14.07(a) shall be specifically enforceable
against such Credit Party, and each Credit
145

--------------------------------------------------------------------------------



Party hereby waives and agrees, to the fullest extent permitted by law, not to
assert as a defense against an action for specific performance of such covenants
that (i) such Credit Party’s failure to perform such covenants will not cause
irreparable injury to the Secured Parties or (ii) the Secured Parties have an
adequate remedy at law in respect of such breach. Each Credit Party further
acknowledges the impossibility of ascertaining the amount of damages which would
be suffered by the Secured Parties by reason of a breach of any of the covenants
contained in this Section 14.07(a) and, consequently, agrees that, if such
Credit Party shall breach any of such covenants and the Secured Parties shall
sue for damages for such breach, such Credit Party shall pay to the
Administrative Agent, for the benefit of the Secured Parties, as liquidated
damages and not as a penalty, an aggregate amount equal to the value of the
Collateral or other property to be sold on the date the Administrative Agent
shall demand compliance with this Section 14.07(a).
b.Subject to the terms of the DIP Order, if an Event of Default has occurred and
is continuing, the Administrative Agent shall have for the benefit of the
Secured Parties, in addition to all other rights of the Secured Parties, the
rights and remedies of a secured party under the UCC, and without limiting the
generality of the foregoing, the Administrative Agent may, and at the request of
the Majority Lenders shall: (i) take possession of, foreclose on and/or request
a receiver of the Collateral and keep it on any Credit Party’s premises at any
time, at no cost to the Secured Parties, or remove any part of it to such other
place or places as the Administrative Agent may desire, or the Credit Parties
shall, upon the Administrative Agent’s or the Majority Lender’s demand, at the
Credit Parties’ cost, assemble the Collateral and make it available to the
Administrative Agent at a place reasonably convenient to the Administrative
Agent; (ii) exercise of set-off rights on cash collateral or deposits; (iii)
sell and deliver any Collateral at public or private sales, for cash, upon
credit or otherwise, at such prices and upon such terms as the Administrative
Agent deems advisable, in its sole discretion, and may postpone or adjourn any
sale of the Collateral by an announcement at the time and place of sale or of
such postponed or adjourned sale; (iv) hold, lease, develop, manage, operate,
control and otherwise use the Collateral upon such terms and conditions as may
be reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as may
be reasonably necessary or desirable), exercise all such rights and powers of
each Credit Party with respect to the Collateral, whether in the name of such
Credit Party or otherwise, including without limitation the right to make,
cancel, enforce or modify leases, obtain and evict tenants, and demand, sue for,
collect and receive all rents, in each case, in accordance with the standards
applicable to the Administrative Agent under the Loan Documents, and (v) take
any other reasonable actions, as may be reasonably necessary or desirable, in
connection with the Collateral (including preparing for the disposition
thereof), and all actual, reasonable, out-of-pocket fees and expenses incurred
in connection therewith shall be borne by the Credit Parties. Subject to the
terms of the DIP Order, if an Event of Default has occurred and is continuing,
promptly following written demand from the Administrative Agent, the applicable
Credit Party shall direct the grantor or licensor of, or the contracting party
to, any property agreement with respect to any property to recognize and accept
the Administrative Agent, for the benefit of and on behalf of the Secured
Parties, as the party to such agreement for any and all purposes as fully as it
would recognize and accept such Credit Party and the performance of such Credit
Party thereunder and, in such event, without
146

--------------------------------------------------------------------------------



further notice or demand and at such Credit Party’s sole cost and expense, the
Administrative Agent, for the benefit of and on behalf of the Secured Parties,
may exercise all rights of such Credit Party arising under such agreements.
Without in any way requiring notice to be given in the following manner, each
Credit Party agrees that any notice by the Administrative Agent of sale,
disposition or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
such Credit Party if such notice is mailed by registered or certified mail,
return receipt requested, postage prepaid, or is delivered personally against
receipt, at least ten (10) days prior to such action to the Credit Parties’
address specified in or pursuant to Section 12.01. If any Collateral is sold on
terms other than payment in full at the time of sale, no credit shall be given
against the Indebtedness until the Administrative Agent or the Lenders receive
payment, and if the buyer defaults in payment, the Administrative Agent may
resell the Collateral. In the event the Administrative Agent seeks to take
possession of all or any portion of the Collateral by judicial process, each
Credit Party irrevocably waives (to the extent permitted by applicable law): (A)
the posting of any bond, surety or security with respect thereto which might
otherwise be required; (B) any demand for possession prior to the commencement
of any suit or action to recover the Collateral; and (C) any requirement that
the Administrative Agent retain possession and not dispose of any Collateral
until after trial or final judgment. Each Credit Party agrees that the
Administrative Agent has no obligation to preserve rights to the Collateral or
marshal any Collateral for the benefit of any Person. The Administrative Agent
is hereby granted a license or other right to use, without charge, each Credit
Party’s labels, patents, copyrights, name, trade secrets, trade names,
trademarks and advertising matter, or any similar property, in completing
production of, advertising or selling any Collateral, and each such Credit
Party’s rights under all licenses and all franchise agreements shall inure to
the Administrative Agent’s benefit for such purpose; provided that the
Administrative Agent shall not exercise such license or rights unless an Event
of Default has occurred and is continuing. The Administrative Agent will return
any excess proceeds to the applicable Credit Party and the Credit Parties shall
remain liable for any deficiency. The proceeds of any sale shall be applied as
required pursuant to Section 10.02(c) hereof.
c.Notwithstanding anything herein to the contrary, (i) neither the
Administrative Agent nor any Lender shall take any action under this
Section 14.07 (or similar provisions of any Loan Document) except after
compliance with any applicable requirements set forth in the DIP Order and (ii)
following the occurrence and during the continuance of an Event of Default, all
amounts received by the Administrative Agent on account of the Indebtedness,
from the Credit Parties and/or all amounts with respect to the proceeds of any
Collateral shall be promptly disbursed by the Administrative Agent as required
pursuant to Section 10.02(c) hereof.


[Remainder of page intentionally left blank; signature pages follow]


147


--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:    OASIS PETROLEUM NORTH AMERICA LLC
By:    /s/ Michael Lou    
Name:    Michael Lou
Title: Executive Vice President and Chief
     Financial Officer








PARENT:    OASIS PETROLEUM INC.
    
By:    /s/ Michael Lou    
Name:    Michael Lou
Title: Executive Vice President and Chief
     Financial Officer






OP LLC:    OASIS PETROLEUM LLC


    By:    /s/ Michael Lou                
Name:    Michael Lou
Title: Executive Vice President and Chief
     Financial Officer
















Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT
AND LENDER:    WELLS FARGO BANK, N.A.,
    as Administrative Agent and as a Lender
By:    /s/ Courtney Kubesch    
Name:     Courtney Kubesch
Title:    Director








Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------





Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement




--------------------------------------------------------------------------------



LENDERS: CITIBANK, N.A.,
as a Lender




By: /s/ Cliff Vaz
Name: Cliff Vaz        
Title: Vice President        



Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender


By: /s/ Anson Williams        
Name: Anson Williams        
Title: Authorized Signatory        


Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement




--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
as a Lender




By: /s/ Leslie P. Vowell        
Name: Leslie P. Vowell        
Title: Authorized Signatory        


Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender


By: /s/ Matthew Brice        
Name: Matthew Brice        
Title: Duly Authorized Signatory        




Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement




--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender




By: /s/ Trudy W. Nelson        
Name: Trudy W. Nelson        
Title: Authorized Signatory        

By: /s/ Scott W. Danvers        
Name: Scott W. Danvers        
Title: Authorized Signatory        


Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



CITIZENS BANK, N.A., as a Lender




By: /s/ Michael Flynn        
Name:Michael Flynn        
Title: Senior Vice President        



Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



BBVA USA, as a Lender


By: /s/ Mark H. Wolf        
Name: Mark H. Wolf        
Title: Senior Vice President        




Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



ING CAPITAL LLC, as a Lender


By: /s/ Lauren Gutterman        
Name: Lauren Gutterman        
Title: Vice President        




By: /s/ Scott Lamoreaux        
Name: Scott Lamoreaux        
Title: Director        
Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement




--------------------------------------------------------------------------------



BOKF, NA dba BANK OF TEXAS,
as a Lender


By: /s/ Brandon Starr        
Name: Brandon Starr        
Title: Vice President        






Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



TRUIST BANK, FORMERLY BRANCH BANK & TRUST, as a Lender


By: /s/ Jade K. Silver        
Name: Jade K. Silver        
Title: Senior Vice President        






Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



COMERICA BANK,as a Lender


By: /s/ Garrett Merrell        
Name: Mr. Garrett Merrell        
Title: Vice President        








Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender


By: /s/ Megan Kane        
Name: Megan Kane        
Title: Authorized Signatory        


By: /s/ Didier Siffer        
Name: Didier Siffer        
Title: Authorized Signatory        
Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender


By: /s/ Jacob Elder        
Name: Jacob Elder        
Title: Authorized Signatory        


Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement




--------------------------------------------------------------------------------



IBERIABANK, A DIVISION OF FIRST HORIZON BANK,
as a Lender


By: /s/ W. Bryan Chapman        
Name: W. Bryan Chapman        
Title: Market President-Energy Lending        


Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



REGIONS BANK,
as a Lender


By: /s/ J. Patrick Carrigan        
Name: J. Patrick Carrigan        
Title: Senior Vice President        




Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement



--------------------------------------------------------------------------------



ZIONS BANCORPORATION, N.A. dba AMEGY BANK, as a Lender




By: /s/ John Moffitt        
Name: John Moffitt        
Title: Senior Vice President        




Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement




--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
as a Lender


By: /s/ John Davies        
Name: John Davies        
Title: Authorized Signatory        








--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Michael Miller        
Name: Michael Miller        
Title: Vice President        


Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement




--------------------------------------------------------------------------------



ELLIOTT ASSOCIATES, L.P.,
as a Lender
By: Elliott Investment Management L.P. as attorney-in-fact


By: /s/ Elliot Greenberg        
Name: Elliot Greenberg        
Title: Vice President        


Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement




--------------------------------------------------------------------------------



ELLIOTT INTERNATIONAL, L.P.,
as a Lender
By Hambledon, Inc., its General Partner
By Elliott Investment Management, L.P., as attorney-in-fact


By: /s/ Elliot Greenberg        
Name: Elliot Greenberg        
Title: Vice President        


Signature Page
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement




--------------------------------------------------------------------------------



1.LIST OF COMMITMENTS

Name of LenderApplicable PercentageCommitmentWells Fargo Bank,
N.A.10.00000000%$45,000,000.06JPMorgan Chase Bank,
N.A.9.25925926%$41,666,666.67Royal Bank of
Canada9.25925926%$41,666,666.67Citibank, N.A.9.25925926%$41,666,666.64Citizens
Bank, N.A.5.18518519%$23,333,333.31ING Capital
LLC5.18518519%$23,333,333.31Canadian Imperial Bank Of Commerce, New York
Branch5.18518519%$23,333,333.31Capital One, National
Association5.18518519%$23,333,333.31BBVA USA5.18518519%$23,333,333.31Fifth Third
Bank, National Association4.07407407%$18,333,333.36Mizuho Bank,
Ltd.4.07407407%$18,333,333.36Regions Bank4.07407407%$18,333,333.36Truist Bank,
formerly Branch Banking & Trust4.07407407%$18,333,333.36BOKF, NA dba Bank of
Texas3.18518519%$14,333,333.34Comerica Bank3.18518519%$14,333,333.34Credit
Suisse AG, Cayman Islands Branch3.18518519%$14,333,333.34Goldman Sachs Bank
USA3.18518519%$14,333,333.31Zions Bancorporation, N.A. dba Amegy
Bank2.59259259%$11,666,666.67Elliott International,
L.P.2.22962963%$10,033,333.32IBERIABANK, a division of First Horizon
Bank1.48148148%$6,666,666.66Elliott Associates,
L.P.0.95555556%$4,299,999.99TOTAL100.00%$450,000,000.00



Annex I
Senior Secured Superpriority Debtor-In-Possession Revolving Credit Agreement

